Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1 1ofof263
                                                                     263PAGEID
                                                                         PAGEID#:#:28683
                                                                                    1058
                                                                         Vol. 2 -       1
  1                          UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
  2                                EASTERN DIVISION

  3       THE NORTHEAST OHIO COALITION )
          FOR THE HOMELESS, et al.,    )
  4                                    )
                           Plaintiffs, )
  5                                    )
                    vs.                )               CASE NO. 2:06-CV-00896
  6                                    )
          JON HUSTED, in his official )
  7       capacity as Secretary of     )
          State of Ohio, et al.,       )
  8                                    )
                           Defendants. )
  9     _______________________________)

 10
                       TRANSCRIPT OF BENCH TRIAL - VOLUME 2
 11               BEFORE THE HONORABLE ALGENON L. MARBLEY, JUDGE
                        THURSDAY, MARCH 17, 2016; 8:30 A.M.
 12                               COLUMBUS, OHIO

 13
          APPEARANCES OF COUNSEL:
 14

 15       FOR THE PLAINTIFFS:                           SUBODH CHANDRA, ESQ.
                                                        CAROLINE GENTRY, ESQ.
 16                                                     DONALD J. McTIGUE, ESQ.
                                                        SANDHYA GUPTA, ESQ.
 17                                                     ANA CRAWFORD, ESQ.

 18       FOR THE DEFENDANTS:                           RYAN L. RICHARDSON, AAG
                                                        SARAH E. PIERCE, AAG
 19                                                     TIFFANY L. CARWILE, AAG
                                                        BRODI J. CONOVER, AAG
 20                                                     ZACHERY P. KELLER, AAG

 21       COURT REPORTERS:                              DENISE N. ERRETT
                                                        DARLA J. COULTER
 22                                                     (614) 719-3029

 23
          Transcript recorded by mechanical stenography, transcript
 24       produced by computer.

 25




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2 2ofof263
                                                                     263PAGEID
                                                                         PAGEID#:#:28684
                                                                                    1059
                                                                         Vol. 2 -       2
  1                                       I-N-D-E-X

  2                                        VOLUME 2

  3

  4       PLAINTIFFS' WITNESSES:          DIRECT     CROSS    REDIRECT      RECROSS

  5       EBEN McNAIR                          4       28        62           --
          ANTHONY PERLATTI                   141       65        --          164
  6       TIMOTHY M. P. BURKE                197      168        --          214
          ZACHARY WEST                       221      236       255           --
  7

  8                                          - - -

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3 3ofof263
                                                                     263PAGEID
                                                                         PAGEID#:#:28685
                                                                                    1060
                                                            Vol. 2 -   3
  1            (In Columbus, Franklin County, Ohio, Thursday, March 17,

  2     2016, 8:30 a.m., in open court.)

  3                THE COURT:     Good morning, everyone.          And happy

  4     St. Patrick's Day to one and all!

  5              Mr. McTigue, it's appropriate that you should start us

  6     off today.

  7                MR. McTIGUE:      Yes, although I didn't wear my green

  8     tie.

  9                THE COURT:     I was wondering.        Mr. Chandra, Mr. Conover

 10     and I wore green ties.

 11                MR. McTIGUE:      I'm in mourning.       I have to be here.

 12                THE COURT:     Okay.

 13              And I take it, Ms. Richardson and Mr. McTigue, that you

 14     were able to meet and work through some of the exhibit issues.

 15              And, Ms. Gentry, I take it that you and Ms. Carwile have

 16     worked out something; is that right?

 17                MS. GENTRY:      Actually, Your Honor, that examination is

 18     being handled by Ms. Gupta.

 19                THE COURT:     Okay.

 20                MS. RICHARDSON:       And Mr. Keller, as well.

 21                THE COURT:     Ms. Gupta and Mr. Keller are going to work

 22     on those?

 23                MS. RICHARDSON:       Yes.

 24                MS. GUPTA:     We're working on it.

 25                THE COURT:     All right.      Do you want to call your first




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4 4ofof263
                                                                     263PAGEID
                                                                         PAGEID#:#:28686
                                                                                    1061
                                                                         Vol. 2 -       4
  1     witness, then, Mr. McTigue?

  2                MR. McTIGUE:      I call Eben McNair.

  3                THE COURT:     Mr. McNair, please come forward and be

  4     sworn.

  5              (Witness sworn.)

  6                COURTROOM DEPUTY CLERK:         Please be seated, sir.

  7              Are you going to need water this morning?

  8                THE WITNESS:      I would appreciate it.

  9                                        - - -

 10                                     EBEN MCNAIR,

 11            AFTER HAVING BEEN DULY SWORN, TESTIFIED AS FOLLOWS:

 12                                 DIRECT EXAMINATION

 13       BY MR. McTIGUE:

 14       Q.     Mr. McNair, could you state and spell your full name?

 15       A.     Eben Orlando McNair, IV.         E-b-e-n, O-r-l-a-n-d-o,

 16     M-c-N-a-i-r.

 17       Q.     Okay.   And you also go by Sandy, correct?

 18       A.     Correct.

 19       Q.     Okay.   Mr. McNair, let's start by giving the Court some

 20     background on your -- or some information on your background in

 21     elections.

 22       A.     I was on the Board of Elections from approximately May

 23     of 2007 until the end of February of this year.                Before that, I

 24     did election protection work.

 25              You want more detail, or is that enough?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5 5ofof263
                                                                     263PAGEID
                                                                         PAGEID#:#:28687
                                                                                    1062
                                                                         Vol. 2 -       5
  1       Q.     Well --

  2                THE COURT:     Which Board of Elections was that?

  3                THE WITNESS:      I'm sorry, Your Honor.          Cuyahoga County.

  4                THE COURT:     All right.

  5       BY MR. McTIGUE:

  6       Q.     So, from 2007 'til March of this year, you were a member

  7     of the Board of Elections, correct?

  8       A.     End of February, correct.

  9       Q.     End of February.       Okay.

 10              During that time, did you ever serve as Chair of the

 11     Board?

 12       A.     I would -- I served as Acting Chair on occasion, but not

 13     as -- I was never formally the chair.

 14       Q.     Okay.   And you are also an attorney, licensed in Ohio,

 15     correct?

 16       A.     Yes.

 17       Q.     Now, are you familiar with Senate Bill 205 and Senate

 18     Bill 216?

 19       A.     Generally, yes.

 20       Q.     Okay.   And did you provide written testimony to the

 21     General Assembly with regard to those two bills?

 22       A.     Yes.

 23       Q.     Okay.   I would like to -- I'm going to show you an

 24     exhibit.    This is Plaintiffs' Exhibit 1217.             It will be on

 25     the -- should end up being on the monitor in front of you.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6 6ofof263
                                                                     263PAGEID
                                                                         PAGEID#:#:28688
                                                                                    1063
                                                          Vol. 2 -                      6
  1     Would it be easier for you to have a hard copy of this?

  2       A.     Probably.

  3       Q.     Okay.

  4                THE WITNESS:      Will I find it in here?

  5       BY MR. McTIGUE:

  6       Q.     No.    This is Exhibit 1217.       It's going to be in a later

  7     binder.

  8                THE COURT:     What exhibit number is that?            P1217?

  9                MR. McTIGUE:      1217.

 10                THE COURT:     That's P1217, isn't it?

 11                MR. McTIGUE:      Yes, P1217.

 12                THE COURT:     Thank you.

 13                MR. McTIGUE:      Volume 20.

 14                COURTROOM DEPUTY CLERK:         That's 1167.

 15              I'm sorry.     What was the exhibit number?

 16                MR. McTIGUE:      1217, Volume 20.

 17                THE WITNESS:      Thank you.

 18              Yes.    I have it in front of me.

 19       BY MR. McTIGUE:

 20       Q.     Okay.    Could you -- What you have in front of you is a

 21     three-page document; is that correct?

 22       A.     Yes.

 23       Q.     Okay.    Could you look at all three pages and then tell

 24     us if this is a true copy of the written testimony, your

 25     written testimony?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7 7ofof263
                                                                     263PAGEID
                                                                         PAGEID#:#:28689
                                                                                    1064
                                                                         Vol. 2 -       7
  1       A.     Yes, it is.

  2       Q.     Okay.   And this is the written testimony that you

  3     submitted to the House Policy and Legislative Oversight

  4     Committee?

  5       A.     Yes.

  6       Q.     On Senate Bill 216?

  7       A.     Correct.

  8       Q.     Okay.   Now --

  9                THE COURT:     1217.

 10                MR. McTIGUE:      Pardon?

 11                THE COURT:     No, I was telling Ms. Clark it was 1217.

 12       BY MR. McTIGUE:

 13       Q.     So, with respect to your testimony, your testimony was

 14     in writing only, right?         Not oral?

 15       A.     Correct.

 16       Q.     And what prompted you to send in written testimony to

 17     the Senate committee?

 18       A.     I was concerned about the changes to the law that were

 19     being considered because I thought that those changes would be

 20     adverse to good voter election administration.

 21       Q.     And did you have specific concerns?

 22       A.     Well, in this testimony -- I gave other testimony, but

 23     this testimony related to the wrong church/wrong pew issue.

 24     And my view that the legislation didn't go far enough in terms

 25     of wrong church/wrong pew; that the Legislature should consider




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-5 Filed: 09/12/20 Page: 8 of 263 PAGEID #: 1065

Case: 2:06-cv-00896-ALM-TPK Doc #: 656 Filed: 04/06/16 Page: 8 of 263 PAGEID #: 28690
                                                          Vol. 2 -   8
   1    when they're in the wrong, voting in the wrong church or in the

   2    wrong location where one can demonstrate that that occurred

   3    because of poll-worker error, which is an issue we track in

   4    Cuyahoga County.      And it was clear to me, based upon our

   5    tracking, that there was substantial poll-worker error in the

   6    sense that poll-workers were not properly directing voters, not

   7    only not to the correct precinct when they were in the correct

   8    location, but not even directing them to the correct location

   9    when they were in the wrong location.           So, that was the first

 10     part of my written testimony.

 11       Q.     Okay.   And what else did your testimony address?

 12       A.     Senator Seitz was proposing to reduce the number of days

 13     after the election where a provisional ballot could be

 14     corrected and be counted.        I had read in the press that he was

 15     doing this because he thought it was a burden on boards of

 16     elections.     And Cuyahoga County has the largest jurisdiction,

 17     and it was really no burden on us.          I mean very, very few

 18     people came in on the days he wanted to cut back, days eight,

 19     nine and ten.      So, it just seemed to me that it was -- either

 20     he was -- well, he was simply, in my view, mistaken in his

 21     assessment that this was in any way a burden on boards of

 22     elections.     It's a very few number of voters; but, from an

 23     elections administration perspective, there was no reason to

 24     not allow those votes to be counted if they could be fixed on

 25     days eight, nine and ten after the election.

                                              Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9 9ofof263
                                                                     263PAGEID
                                                                         PAGEID#:#:28691
                                                                                    1066
                                                            Vol. 2 -   9
  1       Q.     And so we're clear what we're talking about here, we're

  2     talking about provisional voters being able to come into the

  3     boards of elections to supply an ID or correct an ID issue that

  4     they had with regard to their provisional affirmation form?

  5       A.     Correct, when it's a correctable mistake, yes.                 And the

  6     last -- the last concern I raised was the additional

  7     requirements that were being discussed to be added to the law

  8     with respect to the ballot envelope.            I believe it was the

  9     birthdate and address, that those were now going to become

 10     fatal fields if they weren't properly filled out.                 And my

 11     concern is that would unreasonably disenfranchise voters.

 12       Q.     And, again, we're talking about provisional ballots,

 13     correct?

 14       A.     Yes.

 15       Q.     I want to go back to something you said regarding the

 16     first issue, which was that the Cuyahoga County Board of

 17     Elections was tracking wrong precinct provisional votes.                    Can

 18     you elaborate on what the Cuyahoga County Board was doing?

 19       A.     Well, we tracked not only people who were voting in the

 20     wrong precinct and correct location, but also people that were

 21     voting in the wrong location.          My view in reading the election

 22     cases that had come out is that there was very little actual

 23     evidence about what was going on in the field on Election Day.

 24     Why were people -- Why was that happening?

 25              And so I wanted our Board and the other Board members




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1010ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28692
                                                                                     1067
                                                                        Vol. 2 -       10
  1     agreed that we would -- we would track that.                And what

  2     we -- what we found is that it really is, from our -- my -- our

  3     perspective, poll-worker error, because the poll-workers were

  4     directed that if somebody was in the wrong location, they were

  5     to so note that.       And in virtually every instance when somebody

  6     was voting in the wrong location, that was not being noted by

  7     our poll-workers.       So, either our poll-workers didn't know that

  8     those individuals were voting in the wrong location, or they

  9     were not following the express directions that we had given

 10     them, which was to so note that.            So, in either way, either

 11     way, poll-workers were committing error, from my perspective.

 12        Q.    So, in Cuyahoga County, then, are the poll-workers

 13     instructed by the Board or the Board staff that trains them to

 14     notate in some way when a voter comes into the wrong polling

 15     location and is supposed to be sent to another building,

 16     another location?

 17        A.    Yes.    They're supposed to note that this -- this voter

 18     was -- was directed to go to a different polling location and,

 19     nonetheless, voted at this wrong polling location.                   It's a part

 20     of the training we do.         It's in our election poll-worker

 21     training manual.

 22        Q.    And where are they supposed to make that notation?

 23        A.    I -- I believe it's on the provisional ballot.

 24        Q.    On the form?

 25        A.    On the form, yes.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1111ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28693
                                                                                     1068
                                                              Vol. 2 - 11
  1        Q.    Okay.    So, is this an added requirement, or is this a

  2     requirement that Cuyahoga does that isn't done statewide?

  3        A.    Yes.

  4        Q.    Okay.    So, it was something initiated by your Board?

  5        A.    Yes.

  6        Q.    I see.

  7        A.    By me, yes.

  8        Q.    Okay.

  9        A.    The Board agreed, yes.

 10        Q.    Now, with respect to the shortening of the time period

 11     by three days, you've already testified that very few -- the

 12     experience was, when it was ten days, there would be very few

 13     voters that would come in on days eight, nine and ten?

 14        A.    Correct.

 15        Q.    Okay.    So, for the additional voters that did come in,

 16     though, on days eight, nine and ten, did that increase in any

 17     substantial way the cost of operating the Board of Elections?

 18        A.    No.    It was a de minimus number of people who came in,

 19     and it was -- I mean, it didn't increase, I would say, our cost

 20     at all.     It was simply staff handling -- There was a de minimus

 21     number of individuals.

 22              And I think the Senator had said he was concerned about,

 23     if the election were close and it would come down to those

 24     provisionals, that by shortening it, people wouldn't have to

 25     wait as long for the next presidential election to get the




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1212ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28694
                                                                                     1069
                                                                         Vol. 2 -      12
  1     results, but we have to wait ten days anyway.                 So, it

  2     didn't -- it didn't -- shortening the time period did not in

  3     any way shorten our getting out results with respect to the

  4     final count as to counting provisionals.

  5        Q.    In fact, that's the next question I was going to ask.

  6     So, let me follow up on what you've just said.

  7              Under the old law -- in other words, pre-Senate Bill

  8     216 -- and under the current law, provisional ballots cannot be

  9     opened and counted until after ten days after the election,

 10     correct?

 11        A.    Correct.

 12        Q.    Okay.    So, shortening that time period for voters to

 13     come in and -- provisional voters to come in and fix an ID

 14     issue doesn't speed up the processing of provisional ballots?

 15        A.    Correct.     They're completely separate issues.

 16        Q.    Okay.    It doesn't allow the Board to get the official

 17     canvass done earlier?

 18        A.    It does not, because that ten-day period that we must

 19     wait has not changed.

 20        Q.    Okay.    Now, I also want to go back to the third issue,

 21     which is the mandatory fields.           And you've mentioned that the

 22     new law made birthdate and address mandatory, that previously

 23     it wasn't mandatory, correct?

 24        A.    Yes.

 25        Q.    Okay.    So, after this law went into effect, did this law




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1313ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28695
                                                                                     1070
                                                          Vol. 2 - 13
  1     have any impact in resulting in ballots, provisional ballots,

  2     being rejected based on those fields?

  3        A.    Yes.    We get -- We get reports as to why provisionals

  4     are rejected.      And in the November 2015 election, we

  5     rejected -- I believe the number was 75 -- provisional

  6     ballots/envelopes that we would not have rejected before the

  7     new law went into effect.          And I believe most of those related

  8     to no birthdate being filled out.

  9        Q.    So, let me follow up on that, on the date of birth

 10     issue.

 11              You're saying that most of those related to not having

 12     any birthdate filled in at all?

 13        A.    Correct.

 14        Q.    Okay.    So, it was -- the space was blank?

 15        A.    Yes.

 16        Q.    Okay.    Were there some, as well, where the birthdate was

 17     there but there was an error?

 18        A.    Well, I know that there were some that came before the

 19     Board because, as part of the new law, as I recall, if all the

 20     other fields are otherwise filled out but there is a problem

 21     with the birthdate, that can come before the Board; and if

 22     three Board members agree that it otherwise is proper, we can

 23     count it, which -- I don't know -- frankly, didn't make any

 24     sense to me.      I don't know why, if there is something that's

 25     blank and there is no information on it, that gets




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1414ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28696
                                                                                     1071
                                                              Vol. 2 -                 14
  1     disqualified.      But if there is a document that has

  2     misinformation on it, you can still count it.                 But that's the

  3     law, and we followed it as best we could.

  4        Q.    Well, with regard to the provisional ballots where the

  5     birthdate field had an error of some kind --

  6        A.    Yes.

  7        Q.    -- you said those came before the Board?

  8        A.    Yes.

  9        Q.    Did the Board count those ballots?

 10        A.    Generally, we did.        You know, we saw a number of those.

 11     I don't -- I can't remember any one that we did not count.

 12        Q.    Okay.    And taking that a step further, you mentioned

 13     that the new law provides that, upon a vote of three Board

 14     members, the Board can choose to, essentially, ignore a problem

 15     with the birthdate?

 16        A.    Yes.

 17        Q.    Has the Board, Cuyahoga Board, set any kind of formal

 18     policy that that's what they will do?

 19        A.    No.

 20        Q.    Okay.

 21        A.    We've taken them as they've come.

 22        Q.    Okay.    And you also mentioned that you did not -- it's

 23     your understanding that the Board doesn't have that same

 24     discretion, by the vote of three members, when the birthdate

 25     field is blank?




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1515ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28697
                                                                                     1072
                                                               Vol. 2 - 15
  1        A.    Correct.     My understanding is, the way that we process

  2     those is, they don't come before the Board, and they're deemed

  3     to be not valid and not countable.

  4        Q.    And do you know where that -- where that understanding

  5     comes from, whether -- has it been in writing or verbally

  6     explained?

  7        A.    That's my understanding of what the law requires.                   Now,

  8     whether that is something we've gotten from counsel or if

  9     that's a directive, frankly, I don't know, sitting here.                     I

 10     would have to go back and research that.

 11        Q.    Okay.    And, by "counsel," you would be referring to the

 12     County Prosecutor's Office?

 13        A.    County Prosecutor's Office and/or if we received some

 14     counsel from the Secretary of State's regional attorney

 15     assigned to us.

 16        Q.    Okay.    Now, with regard to Exhibit 1217, you've already

 17     indicated that this is a true and authentic copy of your

 18     written testimony to the committee, correct?

 19        A.    Yes.

 20                 MR. McTIGUE:     Okay.    At this point, Your Honor, I

 21     would move the admission of Plaintiffs' Exhibit 1217.

 22                 THE COURT:     Any objection, Ms. Richardson?

 23                 MS. RICHARDSON:      Your Honor, we do object on relevance

 24     and hearsay grounds as stated in our motion in limine.

 25     Understanding the Court's ruling on that motion, we have no




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1616ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28698
                                                                                     1073
                                                          Vol. 2 - 16
  1     further objection, other than it's our understanding that it

  2     will not be offered for the truth of the matter.

  3                 THE COURT:     That's correct.       That is correct.

  4                 MS. RICHARDSON:      Thank you, Your Honor.

  5                 THE COURT:     All right.     It will be admitted.

  6                 MR. McTIGUE:     Okay.    Thank you.

  7        BY MR. McTIGUE:

  8        Q.    Now, Mr. McNair, you also submitted testimony, written

  9     testimony, on Senate Bill 205, correct?

 10        A.    Yes.

 11        Q.    And could you give the witness Exhibit 1269,

 12     Plaintiffs' -- P1269, or it may be in the same book.

 13        A.    Yes, it is.

 14        Q.    Okay.    Thank you.

 15                 THE COURT:     Excuse me, Mr. McTigue.          Is that gentleman

 16     a witness who just came in?

 17                 MS. GENTRY:     Your Honor, he is a paralegal with our

 18     office.

 19                 THE COURT:     All right.

 20                 MS. GENTRY:     Thank you.

 21        BY MR. McTIGUE:

 22        Q.    And this is a six-page document, correct?                If you could

 23     look at all six pages.

 24        A.    Yes.

 25        Q.    And is this a true and authentic copy of your written




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1717ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28699
                                                                                     1074
                                                          Vol. 2 - 17
  1     testimony to the Senate State Government Oversight and Reform

  2     Committee on Senate Bill 205?

  3        A.    Yes.

  4        Q.    Okay.    And explain what prompted you to submit written

  5     testimony on Senate Bill 205.

  6        A.    There is, I think, a general thrust in the Legislature

  7     to have rules with respect to how boards of elections would run

  8     that would be uniform at a level of detail that I thought was

  9     contrary to good election administration, was contrary to the

 10     history in the State in terms of the discretion boards of

 11     elections had, ignored the extreme differences in the various

 12     boards of elections, the problems that they had or the issues

 13     they had to address, because the counties were so -- were so

 14     diverse.

 15              And I thought that, at least with respect to the OAEO,

 16     they improperly -- they did not understand the law.                   And I

 17     thought that was having some effect on how the Legislature was

 18     looking at this requirement, or lack of requirement, of

 19     uniformity.      So, I wanted to lay out my view as to why I

 20     thought that the major cases did not require the kind of

 21     uniformity that was being considered by the Legislature.

 22        Q.    And, for the record, OAEO is the Ohio Association of

 23     Election Officials?

 24        A.    Yes.    And then I -- The Secretary of State has also

 25     taken this position.        He had done it, in particular, with




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1818ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28700
                                                                                     1075
                                                                 Vol. 2 -              18
  1     respect to early voting.         He had taken this position with

  2     respect to the vote-by-mail program that we had.                  These were

  3     all initiatives that helped us, in Cuyahoga County, run

  4     elections, I think, much better if you focus on the

  5     presidentials.       Two Thousand Four was a very, very bad election

  6     administration experience in Cuyahoga County.                 And by making

  7     changes between then and 2008 and 2012, we were doing things

  8     that no other county was doing.           It helped us, I think, run

  9     much better elections, in particular on the presidential and

 10     relieving the pressure that occurs during an Election Day for a

 11     presidential election.

 12        Q.     And what types of things were you doing in Cuyahoga

 13     County that other counties were not?

 14        A.     Well, we -- we had a vote-by-mail program, which we sent

 15     unsolicited vote-by-mail applications to a large swath of the

 16     voters; and then we paid for the postage back if they filled

 17     those out.     If they then requested a vote-by-mail ballot and we

 18     sent it to them, we would then pay the postage back to us.                      And

 19     at the time we started it, I don't think any other county did

 20     so.     Other counties followed us thereafter, and then we were

 21     prohibited from doing that.          And I think that was a mistake.

 22     It was a mistake by the Secretary of State.                It was a mistake

 23     by the Legislature.

 24               And I think, similarly, there was press for uniformity

 25     with respect to early in-person voting.              Again, that was a




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1919ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28701
                                                                                     1076
                                                          Vol. 2 - 19
  1     program that we were aggressive about, and, again, that was cut

  2     back, in part, on this notion of uniformity, that all of the

  3     boards should be open at the same time on the same days.                     And

  4     at the end of my testimony, on the last page I point out why

  5     this simply doesn't work.          The Secretary of State had issued

  6     uniform hours; and for our county, anyway, he simply

  7     issued -- he had us being open at the times people weren't

  8     coming in to vote and had us close during times that we had

  9     historical evidence that showed that that is when people would

 10     come to vote.      And we provided that evidence; and it was, from

 11     our perspective, ignored.

 12        Q.    And let me direct your attention, as well, to the last

 13     paragraph of your testimony.          And it appears, there, that

 14     you're discussing again the issue of what we have been

 15     referring to as the five fields.

 16        A.    Correct.

 17        Q.    Okay.    And just elaborate what your concern was here,

 18     because now we're talking about absentees.

 19        A.    Right.    So, the same -- the same issue occurred, my

 20     understanding, with the proposed legislation for absentees as

 21     it did for provisionals.         And, again, by making these fields

 22     basically mandatory, or fatal if there were a mistake, there

 23     was no reason to do that from a good elections administration

 24     perspective.      It would only cause the disenfranchisement of

 25     voters when we otherwise knew that that was a valid -- that




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2020ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28702
                                                                                     1077
                                                          Vol. 2 - 20
  1     contained a valid ballot because we had sufficient information

  2     to compare the other three fields in our database to know that

  3     that was -- that was a ballot that should be counted.

  4        Q.    And, in fact, with regard to the absentees, date of

  5     birth is on the application form already, correct?

  6        A.    Yes.

  7        Q.    Okay.    And do you recall if date of birth was also

  8     on -- Before Senate Bill 205, do you recall if date of birth

  9     was on the ID envelope for absentee ballots?

 10        A.    I believe it was, but I'm now speculating a bit.

 11        Q.    But do you know, in any event, the boards of elections

 12     did not -- before 205, at least -- did not reject any absentee

 13     ballots based on a lack of a birthdate?

 14                 MS. RICHARDSON:      Objection.

 15                 THE COURT:     Basis?

 16                 MS. RICHARDSON:      Leading.

 17                 THE COURT:     Well --

 18                 MR. McTIGUE:     I'm calling him on cross.

 19                 THE COURT:     Well, he's being called as upon cross

 20     pursuant to 611.       He is identified with an adverse party, and

 21     so that was the Court's ruling previously.               So, he's allowed to

 22     lead this witness.

 23                 MS. RICHARDSON:      Your Honor, may I request a side-bar?

 24                 THE COURT:     Yes, you may.

 25          (Thereupon, the following proceeding was held at side-bar.)




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2121ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28703
                                                                                     1078
                                                                 Vol. 2 - 21
  1                 MS. RICHARDSON:      Your Honor, Mr. McNair is no longer a

  2     member of the Board of Elections, and it's my understanding

  3     that he's being offered here today not to provide Board

  4     testimony but to speak about the opinions that he personally

  5     submitted on his own behalf in support of or in opposition to

  6     the legislation that is actually being challenged here.                    So,

  7     this witness is not aligned with the Secretary of State and, in

  8     fact, has taken positions directly contrary to the laws that

  9     are here.

 10                 MR. McTIGUE:     Well, with regard to the written

 11     testimony that he submitted to the General Assembly that he was

 12     acting in a personal capacity, I think it may even say it's not

 13     on behalf of the Board of Elections.             He's speaking for

 14     himself.     However, I'm also asking him questions regarding what

 15     the Board -- when he was on the Board, what was the Board's

 16     practices with regard to, well, in this case, this question of

 17     absentee ballots.       And that's in his capacity as a former

 18     elections official.

 19                 THE COURT:     Okay.    My position had been that these

 20     boards of elections witnesses and the ones that were here

 21     yesterday were still with the boards of elections.                   So, they

 22     were identified with an adverse party under Rule 611.                    I was

 23     unaware until you just brought -- well, I was aware, based on

 24     his testimony today, that he's no longer with them; he left the

 25     Board of Elections in February of this year, I believe it was.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2222ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28704
                                                                                     1079
                                                            Vol. 2 - 22
  1              So, the mere fact that he's testifying about his duties

  2     with the Board of Elections at the time that he was with them,

  3     but is no longer with them, does not bring him within Rule 611

  4     proscription about -- or prescription, I should say -- about

  5     being able to lead a witness who is identified with an adverse

  6     party.

  7              So, I'm going to sustain your objection.               Mr. Eben

  8     McNair doesn't fall under the Court's previous order because

  9     he's no longer identified with an adverse party.                  And so you're

 10     going to have to take him as upon direct.

 11                 MS. RICHARDSON:      Thank you, Your Honor.

 12          (The following proceedings were had in open court.)

 13                 THE COURT:     Please continue, Mr. McTigue.

 14                 MR. McTIGUE:     Thank you, Your Honor.

 15                 THE WITNESS:     Your Honor, may I supplement an answer I

 16     gave earlier to give a more complete answer?

 17                 THE COURT:     Certainly, you may.

 18                 THE WITNESS:     With respect to this Exhibit 1269, the

 19     other reason, I think, is best summarized in the

 20     second-to-the-last substantive paragraph in my written

 21     testimony, which is, I think, both the Secretary of State and

 22     the Legislature were focused on the wrong end of the election

 23     process.     They were focused on uniformity at the front end.

 24     And that's a profound mistake in my view.               What we should have

 25     been looking at is focusing on uniformity at the back end; that




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2323ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28705
                                                                                     1080
                                                          Vol. 2 -                     23
  1     is to say, making sure that everybody had the same good

  2     Election Day voting experience across the counties, that there

  3     were no long lines, et cetera.           And so that was another

  4     important aspect of my written testimony.

  5              Thank you.

  6                 MR. McTIGUE:     Your Honor, at this time, I would

  7     actually -- I'd like to move admission of Plaintiffs' Exhibit

  8     1269.

  9                 THE COURT:     Any objection to 1269?

 10                 MS. RICHARDSON:      The same objections previously noted.

 11                 THE COURT:     Your objection is noted.           1269 will be

 12     received.

 13                 MS. RICHARDSON:      Thank you.

 14        BY MR. McTIGUE:

 15        Q.    Okay, Mr. McNair, while you were on the Cuyahoga County

 16     Board of Elections and prior to Senate Bill 205 becoming

 17     effective, if an absentee voter left the birthdate field blank

 18     on their ID envelope, what was the Board's practice in terms of

 19     whether to count it or not count it?

 20        A.    We would count it.

 21        Q.    And what was the Board's practice if there was some

 22     inconsistency in the date of birth with the voter registration

 23     records?

 24        A.    My understanding is that we would count it.

 25        Q.    Okay.    I would like next for you to look at Plaintiffs'




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2424ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28706
                                                                                     1081
                                                                          Vol. 2 -     24
  1     Exhibit 1233.

  2        A.    Yes.

  3        Q.    Okay.    And that's a three-page document, correct?

  4        A.    Four, I think.

  5        Q.    Yes.    I'm sorry.     Four.

  6              And can you identify what this document is?

  7        A.    Yes.    This is an e-mail I sent to the Secretary of

  8     State.    It was a part of a series of e-mails I sent again

  9     raising the concerns that I had with respect to

 10     disenfranchising otherwise eligible electors for voting in

 11     either the wrong location or the wrong -- at the wrong precinct

 12     in the right location.

 13        Q.    And this e-mail is specifically to Ms. Gretchen Quinn,

 14     correct?

 15        A.    Yes.    Gretchen Quinn, at the time, was the regional

 16     attorney from the Secretary of State's Office assigned to us.

 17     And then I copied Mr. Damschroder, who was the number two

 18     person in the Secretary of State's Office.               Our lawyers,

 19     Marilyn Jacobcik, who was the regional liaison from the

 20     Secretary of State's Office assigned to us, and then the other

 21     people, are all internal Cuyahoga County Board of Elections

 22     Board members or employees.

 23        Q.    And, in summary, this e-mail again expresses your

 24     concerns about not counting ballots, provisional ballots, cast

 25     in the wrong polling location?




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2525ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28707
                                                                                     1082
                                                                          Vol. 2 -     25
  1                 MS. RICHARDSON:      Objection.

  2                 THE COURT:     Basis?

  3                 MS. RICHARDSON:      Leading and hearsay.

  4                 THE COURT:     Sustained.

  5              Rephrase your question, Mr. McTigue.

  6                 MR. McTIGUE:     Certainly.

  7        BY MR. McTIGUE:

  8        Q.    Can you summarize what the principal point is of the

  9     e-mail?

 10        A.    The principal point was to try and assist the Secretary

 11     of State's office to give the Secretary of State specific facts

 12     with respect to these issues so it would help, hopefully,

 13     better inform the Secretary of State's office in terms of the

 14     decisions that were being made with respect to people who were

 15     either voting in the wrong location or at the correct location,

 16     wrong precinct and to note that a lot of this, from my

 17     perspective and what I think this document tries to document,

 18     is this arises from poll-worker error.              Poll-workers were

 19     not -- and there are poll-workers -- were not giving voters the

 20     correct information to assist them to vote at the correct

 21     precinct.

 22        Q.    This particular e-mail, this is a true and accurate copy

 23     of the e-mail that you sent?

 24        A.    Yes.    And, again, it was part of my attempt to argue

 25     that, where we could demonstrate poll-worker error, that we




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2626ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28708
                                                                                     1083
                                                          Vol. 2 - 26
  1     shouldn't disenfranchise otherwise eligible electors in terms

  2     of counting their votes.

  3                 MR. McTIGUE:     Your Honor, at this time, I would move

  4     admission of Plaintiffs' Exhibit P1233.

  5                 THE COURT:     Any objection?

  6                 MS. RICHARDSON:      We do object, Your Honor, on hearsay

  7     grounds.

  8                 THE COURT:     Could you put 1233 back up?

  9                 MR. McTIGUE:     Yes.

 10                 THE COURT:     All right.     Your objection is noted, but

 11     overruled.

 12                 MS. RICHARDSON:      Thank you, Your Honor.

 13                 THE COURT:     P1233 will be admitted.

 14        BY MR. McTIGUE:

 15        Q.    Now, Mr. McNair, while you were a member of the Board of

 16     Elections, do you know whether or not the Board made attempts

 17     to contact absentee voters regarding missing or incorrect

 18     information on their ID envelopes?

 19                 MS. RICHARDSON:      Objection.      Leading.

 20                 THE COURT:     Overruled.

 21                 MS. RICHARDSON:      Thank you, Your Honor.

 22                 THE WITNESS:     I -- Yes, it was the 11-S form that we

 23     sent them.

 24        BY MR. McTIGUE::

 25        Q.    To your knowledge, did the Board make attempts to




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2727ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28709
                                                                                     1084
                                                          Vol. 2 - 27
  1     contact these absentee voters by other means other than Form

  2     11-S?

  3        A.    Yes.    I believe that we tried other means, and then this

  4     issue was raised with the Secretary of State, and he forbade us

  5     from contacting people by calling them on the phone or

  6     e-mailing them or otherwise trying to communicate with them in

  7     a way that was more expeditious than through mail.

  8                 MS. RICHARDSON:      Objection.      Hearsay.

  9                 THE COURT:     Overruled.

 10        BY MR. McTIGUE:

 11        Q.    Do you know what the practice of the Cuyahoga County

 12     Board of Elections is with respect to providing or not

 13     providing any assistance to provisional voters in completing

 14     the provisional affirmation form?

 15        A.    That changed over time.         I'm not exactly sure when that

 16     change occurred.       But I think originally the law was that the

 17     poll-workers, the election officials, were to complete that

 18     information.      And then the law changed so that the elector was

 19     to complete that information.

 20              I would say, generally, in Cuyahoga County, we have a

 21     culture of trying to assist electors.              So, if an elector were

 22     filling out the information and had a question or concern, we

 23     would direct our people to assist in trying to get that

 24     completed.      So, that's kind of a general summary, I think, of

 25     our position.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2828ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28710
                                                                                     1085
                                                            Vol. 2 - 28
  1        Q.    Do you know whether the poll-workers are instructed to

  2     review the provisional ballot affirmation form for completeness

  3     before it's cast?

  4        A.    I don't know.

  5        Q.    Okay.

  6                 MR. McTIGUE:     Your Honor, could I have a moment?

  7                 THE COURT:     Yes, you may.

  8          (Whereupon, there was a brief interruption.)

  9                 MR. McTIGUE:     No further questions, Your Honor.

 10                 THE COURT:     Thank you, Mr. McTigue.

 11              Ms. Richardson?

 12                 MS. RICHARDSON:      Thank you, Your Honor.

 13                                    CROSS-EXAMINATION

 14        BY MS. RICHARDSON:

 15        Q.    Good morning, Mr. McNair.

 16        A.    Good morning.

 17        Q.    My name is Ryan Richardson, and I represent the

 18     defendants in this case, the Ohio Secretary of State and the

 19     State of Ohio.

 20              Mr. McNair, are you affiliated with a particular

 21     political party?

 22        A.    Yes.

 23        Q.    What is that party?

 24        A.    Democratic Party.

 25        Q.    And you hold several positions for the Democratic Party;




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2929ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28711
                                                                                     1086
                                                                          Vol. 2 -     29
  1     is that correct?

  2        A.    For the party in Cuyahoga County, yes, I do.

  3        Q.    What positions do you hold?

  4        A.    I'm a precinct committee person.            I'm an executive

  5     committee person, I'm the city leader of my local community.                        I

  6     am counsel to the party.         I am parliamentarian for the party.

  7     I sit on the chairs cabinet.

  8        Q.    Is it correct to say that you are general counsel for

  9     the Cuyahoga County Democratic Party?

 10        A.    I am counsel for the Party, yes.

 11        Q.    Thank you.     Earlier --

 12        A.    I guess -- That's an unpaid position.

 13        Q.    Thank you.

 14              Earlier, you described various testimony that you

 15     submitted to the General Assembly on S.B. 205 and 216; is that

 16     correct?

 17        A.    Yes.

 18        Q.    And that was testimony that you provided in your

 19     personal capacity, correct?

 20        A.    I think -- it's -- it's a tricky situation.                 I think I

 21     said it was -- I wasn't speaking officially as a Board member,

 22     because the Board -- the Board only acts through the four

 23     members.     But it was informed by my work on the Board, I would

 24     say, principally.       So, I think the simple answer to your

 25     question would be "yes."




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3030ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28712
                                                                                     1087
                                                            Vol. 2 - 30
  1        Q.    And, in fact, you expressly noted in Plaintiffs' Exhibit

  2     1269, which was your testimony regarding S.B. 205, "My

  3     testimony today reflects my personal thoughts."                 Do you see

  4     that listed there?        Do you still have the exhibit in front of

  5     you?

  6        A.    Yes, I see what you have put up.            So, I wanted to be

  7     clear that I was not speaking for the Board.                But -- So, in

  8     that sense, yes, I was speaking personally; but my comments

  9     were really almost completely informed by my experience on the

 10     Board of Elections.

 11        Q.    But they were your personal views regarding the law?                    As

 12     you stated in the letter?

 13        A.    Yes.    My personal, versus official, taking a position

 14     officially as a -- yes.

 15        Q.    Thank you.

 16              You are aware, however, that there were board members

 17     from various boards across the State that did believe that S.B.

 18     205 addressed many issues in the law, correct?

 19                 MR. McTIGUE:     Objection, Your Honor.

 20                 THE COURT:     Basis?

 21                 MR. McTIGUE:     It's hearsay by the nature of the way

 22     the question is worded.

 23                 THE COURT:     I'm not sure that it calls for a hearsay

 24     response, but I'm going to ask you to rephrase your question

 25     because it's unclear from this witness' background and




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3131ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28713
                                                                                     1088
                                                          Vol. 2 - 31
  1     experience that he would know what board members from various

  2     boards across the State would believe.              So, it's beyond the

  3     scope of this witness' knowledge based on the foundation that

  4     is of record at this time.          So, the objection is sustained on

  5     another basis.

  6                 MS. RICHARDSON:      Thank you, Your Honor.

  7        BY MS. RICHARDSON:

  8        Q.    Mr. McNair, are you aware of whether there were

  9     proponents to S.B. 205?

 10        A.    Yes.

 11        Q.    Are you aware that some proponents included members of

 12     various boards of elections across the State?

 13        A.    I am not aware.

 14        Q.    And with respect to S.B. 205, the letter that you

 15     submitted to the General Assembly described, primarily, your

 16     concerns with respect to the provision of the law that

 17     prevented counties from sending their -- sending absentee

 18     ballot applications to voters; is that correct?

 19        A.    I would say it was more general than that.

 20        Q.    In what way?

 21        A.    It was trying to address, I think, the more general view

 22     of the OAEO and the State Legislature and the Secretary of

 23     State's perspective that uniformity was required at a level of

 24     detail that I believe was not legally correct.                 That was, I

 25     would say, the thrust of the first -- one, two, three --




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3232ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28714
                                                                                     1089
                                                                 Vol. 2 - 32
  1     three-and-a-half pages.         And then I went into more detail about

  2     how that was manifesting itself in various specific provisions

  3     that were being considered in the law.

  4        Q.    So, more generally, you disagreed with the proposition

  5     that the Constitution requires perfect uniformity, correct?

  6                 MR. McTIGUE:     Objection.

  7                 THE COURT:     Just a second.

  8                 THE WITNESS:     Sorry, Your Honor.

  9                 THE COURT:     Mr. McTigue?

 10                 MR. McTIGUE:     Constitution requires?

 11        BY MS. RICHARDSON:

 12        Q.    Mr. McNair, did you indicate in your --

 13                 MS. RICHARDSON:      Excuse me.      I'm sorry.       I will

 14     rephrase, Your Honor.

 15                 THE COURT:     All right.

 16        BY MS. RICHARDSON:

 17        Q.    Mr. McNair, in your submission to the General Assembly,

 18     did you indicate your opinion that the Supreme Court's

 19     decisions do not require perfect uniformity across the boards?

 20        A.    That's not how I would describe what I wrote.

 21        Q.    How would you describe it?

 22        A.    Well, respectfully, as I thought I've already testified,

 23     that there was a misapprehension by the OAEO and the

 24     Legislature and the Secretary of State regarding the level of

 25     specificity and uniformity that is required.                In my view, the




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3333ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28715
                                                                                     1090
                                                          Vol. 2 - 33
  1     cases certainly permitted much more diversity, especially where

  2     there was a rationale for that diversity.

  3        Q.    And the cases you discussed in your letter included the

  4     Supreme Court's decision in Bush v. Gore, correct?

  5        A.    Yes.

  6        Q.    And if you would turn to Page 4 of Plaintiffs' Exhibit

  7     2380, at the beginning of the second paragraph, you provided

  8     your opinion that, under this case law, quote, Where a

  9     rationale is presented for the complaint about lack of

 10     uniformity, the courts are deferential to those decisions.                      Did

 11     I read that correctly?

 12        A.    You did.

 13        Q.    And part of the reason, in your view, that some

 14     uniformity is necessary is because there are significant

 15     differences between the various boards and counties across the

 16     State; is that correct?

 17        A.    I'm sorry.     Would you restate the question?

 18        Q.    Sure.    Part of the reason that you believe that

 19     uniformity is not required on all levels is because there are

 20     significant differences in the county boards of elections

 21     across the State; is that fair?

 22        A.    That the county boards of elections face very different

 23     issues from one county to another, yes.

 24        Q.    And, among those, some of the 88 counties across the

 25     state, like Cuyahoga County, for example, are very large




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3434ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28716
                                                                                     1091
                                                                          Vol. 2 -     34
  1     counties, correct?

  2        A.    Yes.

  3        Q.    Others, however, are very small.            Would you agree with

  4     that?

  5        A.    Yes.

  6        Q.    And, as a large county, Cuyahoga County has far more

  7     resources than many of the smaller counties across the State,

  8     correct?

  9        A.    Yes.

 10        Q.    And, in fact, are you aware that there are some Boards

 11     that have just a few individuals on their permanent staff?

 12        A.    Yes.

 13        Q.    Approximately how many individuals did you have on

 14     permanent staff while you were at the Cuyahoga County Board of

 15     Elections?

 16        A.    I think it was about 96.

 17        Q.    And you would acknowledge that some of the various items

 18     that you have proposed might be more difficult for smaller

 19     counties, correct?

 20        A.    I was proposing that counties be able to address these

 21     issues at the level that each county thought was appropriate,

 22     mindful of the particular problem that they faced, the staffing

 23     that they had, and to acknowledge, generally, the diversity of

 24     each county.      So, you know, for us, long lines is always a very

 25     big concern for presidential elections.              And for other




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3535ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28717
                                                                                     1092
                                                                          Vol. 2 -     35
  1     counties, they don't have that concern.

  2              Well, I think we should be allowed to address our

  3     concerns in a more robust way.           For example, having extended

  4     early voting hours, that shouldn't be required.                 The fact that

  5     we need this doesn't mean it should be imposed upon some other

  6     small county who really can't meet that requirement.                   That's

  7     why my view is we should, you know, focus on the back end:

  8     What is it that we have to do to run fair elections where

  9     people don't have to wait in long lines?               How do we accomplish

 10     that goal?     For us in Cuyahoga County, the answer may be very

 11     different than it is for a small county.

 12        Q.    And so, for example, you testified that, for Cuyahoga

 13     County, with approximately 96 staff members, it was not a major

 14     problem to process provisional ballots between day seven and

 15     ten after the election, correct?

 16        A.    Well, it wasn't a major problem, because we had so few

 17     people come in.       And so I was dumbfounded by Senator Seitz's

 18     comments.     We're the largest county.          We have very few people

 19     come in.     So -- and, presumably, we would have the most come

 20     in, because we're the most populous county.

 21              So, it seemed that would be a de minimus issue for any

 22     county, no matter how large or small.

 23        Q.    You don't know what burden it might be for a very small

 24     county with just a few members of staff on hand to process

 25     provisional ballots during those last few days, correct?




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3636ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28718
                                                                                     1093
                                                                  Vol. 2 - 36
  1        A.    Well, I would -- no.        I would -- I mean, common sense

  2     tells me that if we have very, very few in Cuyahoga County, a

  3     county that is much, much smaller than us would have, you know,

  4     you could count them on one hand, if you had any.

  5        Q.    And aside from your speculation in that regard, you

  6     haven't done any particular study to confirm that that's the

  7     case for smaller counties, correct?

  8        A.    Correct.     I've performed no studies on that issue.

  9        Q.    You haven't reviewed any data or statistics regarding

 10     how many individuals would be impacted in some of these smaller

 11     counties, correct?

 12        A.    Correct.

 13        Q.    And you don't know what the burden would be for those

 14     smaller counties, correct?

 15        A.    No.    I testified why I believed that there would be no

 16     burden on those counties.

 17        Q.    One of -- I'd like to turn, specifically, to the issue

 18     of provisional ballots more generally for a moment, and one of

 19     the issues that you described earlier in your testimony today,

 20     and also in your testimony to the General Assembly, was the

 21     issue of wrong location/wrong precinct votes; is that correct?

 22        A.    Yes.

 23        Q.    Can you describe what wrong location/wrong precinct

 24     means very briefly?

 25        A.    Based upon where somebody lives, they are to vote at a




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3737ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28719
                                                                                     1094
                                                                         Vol. 2 - 37
  1     particular precinct in a particular location.                 Some people go

  2     to the correct location, but that location has multiple

  3     precincts in it; and while they're at the correct polling

  4     location, somehow they end up voting at the wrong precinct in

  5     that multi-precinct location.

  6              The other instance would be somebody goes to simply the

  7     wrong polling location and they should be at a different

  8     polling location where their precinct is where they should

  9     vote.

 10        Q.    And the reason that it's important to know what precinct

 11     a voter lives in is because the ballots actually differ based

 12     on the precinct, correct?

 13        A.    They can, yes.

 14        Q.    And so there may be issues or candidates that are

 15     specific to a particular precinct, correct?

 16        A.    Yes.    I mean, I should be clear that my view that where

 17     there's poll-worker error and it should be counted, as my

 18     testimony, I think, makes clear, that those -- the ballots

 19     should be counted only where that person is otherwise a

 20     qualified elector to vote.          So, presidential, Senate, the

 21     most -- most issues or races are common across the county.                      If

 22     they're not and the person votes something they shouldn't vote

 23     on, then, obviously, it shouldn't be counted, whether they're

 24     in the correct location or not.

 25        Q.    And can you describe, just as a logistical matter, how




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3838ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28720
                                                                                     1095
                                                          Vol. 2 -                       38
  1     you would count only those votes relating to issues that a

  2     person outside of the precinct is qualified for?

  3        A.    Well, I mean, we do that now.           We take those -- I mean,

  4     I would defer to staff in terms of logistically how they do

  5     that.    But we find somebody voted in the wrong precinct now.

  6     And then we would go through it and make sure that there was

  7     nothing, you know, where they should have voted.                  And so then

  8     we know if there's anything on the ballot that they did vote

  9     that they weren't otherwise qualified for.               And if that's the

 10     case, we would remake that ballot so it would only show the

 11     races that they were qualified to vote.

 12        Q.    And so I'd like to break that down a little bit.                  Is it

 13     fair to say that --

 14        A.    I'm sorry.     I am assuming we'd remake the ballot.                I

 15     would have to check with staff to see if that's exactly what we

 16     would do; but, in any event, we would only count -- I think we

 17     would remake the ballot, because then we'd have to scan it

 18     again.

 19        Q.    So, to break that down, essentially what a board would

 20     have to do is first determine which issues and candidates the

 21     particular voter was eligible to vote for.               Is that fair?

 22        A.    Yes.

 23        Q.    And then they would have to actually go through and

 24     remake the ballot, correct?

 25        A.    If it turned out that the person, the elector, voted for




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3939ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28721
                                                                                     1096
                                                          Vol. 2 -                     39
  1     some candidate or some issue that they weren't otherwise

  2     qualified for.       But, you know, that generally -- I mean, that's

  3     the exception; that's not the rule.             The rule is typically

  4     if -- It's pretty rare in the same location, for example, that

  5     the substance is going to be different in terms of what they're

  6     voting for.      We do have -- I mean, we even have some split

  7     precincts that we have to be mindful for.

  8        Q.    Would you be surprised to learn that in many counties

  9     the ballots differ significantly based on individual local

 10     issues that are precinct specific?

 11        A.    Well, that -- I mean, that can happen.               I -- I guess

 12     I -- I don't want to confuse the periphery with the core.

 13     That's all.

 14        Q.    And in each of those cases, the Board would have to

 15     essentially remake the ballot to reflect only those issues and

 16     candidates that the voter is eligible to vote for, correct?

 17        A.    Yes, and we do that now.

 18        Q.    And you do that now for ballots that were cast in the

 19     wrong location?

 20        A.    No, in the correct, the correct location, the wrong

 21     precinct.

 22        Q.    And so now just focusing specifically on the wrong

 23     location situation that we've been discussing; in order to make

 24     the changes that you propose, the boards would to additionally

 25     remake any ballots that were cast in the wrong location; is




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4040ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28722
                                                                                     1097
                                                                          Vol. 2 -     40
  1     that fair?

  2        A.    Yes, but I want -- again, I want to be clear that I -- I

  3     was urging that only when there was demonstrated poll-worker

  4     error.    And so if our poll-workers have not identified that

  5     person to be in the wrong location, as they're required to do,

  6     frankly, I think that's really on us as an agency.                   As an

  7     agency, we should have poll-workers that are directing people

  8     to the correct location.

  9              Now, as a practical matter, when you're hiring 5,000

 10     people for a one-day event, you're not going to get,

 11     necessarily, all the most qualified people that you want.                     And

 12     so one way for us to adjust that problem that you just can't

 13     get around because that's how elections work is, we direct our

 14     poll-workers to note that they're in the wrong location.                     And

 15     so we know if they don't tell them that, then we've made an

 16     error; and we shouldn't disenfranchise people for that.

 17     That's -- That's my view of how it would be better to run

 18     elections, and that's what I was urging the Legislature to

 19     adopt, unsuccessfully; but that's what I was urging.

 20        Q.    And, in fact, you testified earlier that, in Cuyahoga

 21     County, you did implement a rule that requires poll-workers to

 22     note if someone is voting in the wrong location, correct?

 23        A.    Yes.

 24        Q.    And yet you found that that wasn't happening, right?

 25        A.    I -- We found that our poll-workers were not --




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4141ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28723
                                                                                     1098
                                                          Vol. 2 - 41
  1     either they weren't following our instructions because they

  2     weren't so noting that and allowing that person to vote in the

  3     wrong location, or they somehow didn't realize that that person

  4     was, in fact, voting in the wrong location, and so didn't

  5     implement that part of the instructions that we gave them.                      But

  6     in either event, it was -- the poll-worker made an error either

  7     by not following our instructions or not identifying that

  8     person as being in the wrong location.

  9        Q.    So, in essence, based on your experience in Cuyahoga

 10     County, in your view, all of those would constitute poll-worker

 11     error, correct, regardless of the reason that the individual

 12     actually ended up in the wrong location, correct?

 13        A.    Yes.

 14        Q.    And you found it very difficult to track, for the issue

 15     of wrong location, whether or not a person's arrival at a wrong

 16     location was due to poll-worker error, correct?

 17        A.    What we found is that, the people that were voting in

 18     the wrong location, there was no indication that the

 19     poll-worker had so noted that.

 20        Q.    And so you would count all of those ballots, correct?

 21        A.    In my view, we should count all of those ballots where

 22     the elector is qualified to vote on the issues or the

 23     candidates for whom they voted.

 24        Q.    And this process of remaking ballots and counting these

 25     ballots for wrong-location voters would happen after the tenth




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4242ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28724
                                                                                     1099
                                                                          Vol. 2 -     42
  1     day following the election, correct?

  2        A.    Yes.

  3        Q.    And that would be when boards are otherwise processing

  4     provisional ballots, correct?

  5        A.    Yes.

  6        Q.    And when they're conducting the official canvass?

  7        A.    Yes.

  8        Q.    And there are numerous other administrative tasks that

  9     take place during that time frame, correct?

 10        A.    Yes.    It's -- I agree with you, it's a busy time.

 11        Q.    Have you conducted any study to determine what the

 12     impact of counting all wrong-location ballots would be for any

 13     county?

 14        A.    I don't have the numbers here, but we do have what those

 15     numbers are.

 16              What was the Gretchen Quinn exhibit?              Do you know which

 17     one that was, because that was -- I think there was a

 18     hundred -- 109 voters there.          So, in that election, there would

 19     be 109 -- I believe that was the number -- that we would have

 20     to fix.     So, it's not a huge number.          But, still, it's 109

 21     people that got disenfranchised.

 22        Q.    And have you conducted any review of what the impact

 23     would be of requiring a smaller county to remake ballots for

 24     every ballot that was cast in the wrong location?

 25        A.    No, I haven't conducted any such study.               The




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4343ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28725
                                                                                     1100
                                                          Vol. 2 - 43
  1     reason -- but that was the reason I was writing the Secretary

  2     of State these e-mails to say, here, here is our experience.

  3     Please consider this when you think about how to administer

  4     elections.      And as I think my e-mail to Gretchen Quinn points

  5     out, this was one of a series of e-mails that I sent the

  6     Secretary of State to which I got no response.

  7        Q.    And the e-mail that you're referring to is Plaintiffs'

  8     Exhibit 1233.      That e-mail was sent from your personal e-mail

  9     address; is that correct?

 10        A.    Let me get there.       I believe you're correct, but let me

 11     just get there.

 12              My law firm e-mail address.

 13        Q.    And it was not sent from a Board address; is that

 14     correct?

 15        A.    Yes.    I do not know how to access my Board e-mail

 16     remotely.

 17        Q.    Did you consult the other members of the Board before

 18     sending this e-mail?

 19        A.    I don't have a specific recollection as to the

 20     discussions we had back in July of 2012 when I sent this; but,

 21     certainly, I talked to my Board members about this.                   I

 22     talked -- I mean, that's why we implemented this program of

 23     tracking the wrong location.          It was -- So, this was a matter

 24     that I brought up at Board meetings.             Certainly, this e-mail --

 25     and if you go back and find all the other e-mails, I mean,




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4444ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28726
                                                                                     1101
                                                          Vol. 2 -                     44
  1     every communication I had with the Secretary of State, I

  2     certainly copied my fellow Board members; and, you know, that

  3     would generate discussion, sometimes one on one, sometimes --

  4     but often at public Board meetings.

  5        Q.    Thank you, Mr. McNair.         And I don't mean to interrupt

  6     you, but my question is really more limited.

  7              The e-mail that you sent was in your personal capacity.

  8     It does not represent a formal opinion of the Cuyahoga County

  9     Board of Elections, correct?

 10        A.    Well, this was not sent in my personal capacity.                  It was

 11     sent as a member of the Board of Elections.                And indeed --

 12        Q.    Mr. McNair, did the Board approve -- excuse me, I'm

 13     sorry.

 14              Mr. McNair, did the Board approve this e-mail as an

 15     official statement of the Board before it was sent to the

 16     Secretary of State's Office?

 17                 THE COURT:     Ms. Richardson, you're going to have to

 18     let Mr. McNair finish answering this question, because he was

 19     answering the question that you asked as you asked.                   And you

 20     may cross-examine him on the answer that you are given, but you

 21     can't back away from the answer on the basis of it being

 22     nonresponsive because, as I read it, it was being responsive.

 23     And I want to hear the rest of that answer.

 24                 MS. RICHARDSON:      Thank you, Your Honor.

 25        BY MS. RICHARDSON:




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4545ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28727
                                                                                     1102
                                                                     Vol. 2 - 45
  1        Q.    And, Mr. McNair, I apologize.           I certainly didn't mean

  2     to interrupt you.       Please complete your answer.

  3                 THE COURT:     I want the record to be clear that you

  4     didn't do it in a mean spirit or rude manner; but, just as a

  5     matter of practice, I -- he was giving an answer to the

  6     question asked.

  7              Ms. Errett, would you please read the question back and

  8     Mr. McNair's partial answer?

  9                 (Question and answer read back by the court reporter.)

 10                 THE COURT:     Finish that answer, please, Mr. McNair.

 11                 THE WITNESS:     Yeah.    My recollection is that, as I

 12     look at this -- This was several years ago -- but, on page 2,

 13     it talks about these 109 instances.             So, I remember sitting

 14     with staff and actually going over those provisional ballot

 15     envelopes.     And to do that, I needed Democrat and Republican.

 16     My recollection, it was Betty Edwards and Tony Calliger

 17     (phonetic), and there were some other staff in the room when I

 18     was looking at these.         And I discussed with my Board members

 19     it's something that I wanted to do.             And so I think they were

 20     aware of what I was doing, because I wanted to understand on

 21     really a voter-by-voter basis what was going on with this

 22     problem.     So they knew.

 23        BY MS. RICHARDSON:

 24        Q.    Thank you, Mr. McNair.         So, if I understand your

 25     testimony correctly, you had informed your various Board




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4646ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28728
                                                                                     1103
                                                          Vol. 2 -                     46
  1     members of your personal views, and you copied them on the

  2     e-mail, correct?

  3        A.    Certainly, I did at least that.            My normal practice

  4     would be, if I was going to do this, I would have invited one

  5     of my Republican colleagues to join me, if he wanted to.                     But I

  6     don't have a specific recollection that I did this with respect

  7     to this particular project that I did.

  8        Q.    Thank you.     And, in fact, looking just at the e-mail

  9     itself, there is no indication that the views of any other

 10     Board member are expressed in this e-mail, correct?

 11        A.    Correct.

 12        Q.    And there is no indication that the Board ever voted on

 13     the content of this e-mail, correct?

 14        A.    Correct.

 15        Q.    And in your written testimony on S.B. 216, Plaintiffs'

 16     Exhibit 1291, you specifically addressed this issue of --

 17        A.    I'm sorry.     What is that exhibit number again?

 18        Q.    Sure.    It's Plaintiffs' Exhibit 1291.

 19        A.    I don't seem to have it.

 20        Q.    Oh, maybe there's -- Actually, I think there may be

 21     multiple copies.       I think the one in front of you might be

 22     Plaintiffs' Exhibit 1217.

 23                 COURTROOM DEPUTY CLERK:         Which one do you want, 1217

 24     or 1291?

 25                 MS. RICHARDSON:      I believe he has 1217 in front of




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4747ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28729
                                                                                     1104
                                                                          Vol. 2 -     47
  1     him.

  2                 THE WITNESS:     I have 1217, yes.         Thank you, Counsel.

  3                 MS. RICHARDSON:      1217 will work.        Thank you very much.

  4     It's a duplicate.       I apologize.

  5                 THE WITNESS:     Yes.

  6        BY MS. RICHARDSON:

  7        Q.    And as we've discussed, you mentioned this wrong

  8     church/wrong pew -- or wrong-location issue in this letter,

  9     correct?

 10        A.    Yes.

 11        Q.    And in this letter, you acknowledged that there are

 12     differences in the role of a General Assembly, with respect to

 13     election laws, than the role of courts, correct?

 14        A.    Yes.

 15        Q.    And you acknowledge in this letter that counting wrong

 16     location votes is not a constitutional requirement as you

 17     understand the applicable case law, correct?

 18        A.    I'm not sure I said that.          Where did I say that?

 19        Q.    I would ask you -- I would direct your attention to the

 20     second page, and about halfway through the second complete

 21     paragraph.

 22        A.    Yes.

 23        Q.    There is a sentence that begins:            This Legislature

 24     approaches voting rights from a very different perspective.                      Do

 25     you see that?




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4848ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28730
                                                                                     1105
                                                                          Vol. 2 -     48
  1        A.    No.

  2              I'm sorry.     Yes, I see it now.

  3        Q.    And your point there is that, while wrong-location votes

  4     are not required to be counted as a constitutional matter, you

  5     urge the General Assembly to adopt that approach as a

  6     legislative matter; is that fair?

  7        A.    I think, actually, I -- I can see how you would infer

  8     that; but I was -- I think I was trying to hedge my bets a bit

  9     more than that.

 10        Q.    How so?

 11        A.    I guess it's not clear to me, as a constitutional

 12     matter, if being in the wrong -- voting in the wrong place and

 13     not counting that where there's clear poll-worker error, if

 14     that's not a constitutional violation.              I mean, I'm a lawyer.

 15     I was mindful of the SEIU v. Husted Sixth Circuit decision,

 16     which I think certainly went the other way, although I think

 17     that's been vacated now.

 18              But, as I also note in that case, it was done under

 19     great duress and without, I think, sufficient facts developed

 20     for the court.       And that's really what I was trying to do in

 21     the Gretchen Quinn e-mail, was to try and develop kind of

 22     what's really going on out in the field, because I don't think

 23     the -- at least the earlier cases, there was a lot of

 24     discussion about what was going on out in the field; and, to

 25     the extent to which voters were being not served well by




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4949ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28731
                                                                                     1106
                                                          Vol. 2 - 49
  1     poll-workers on many occasions, even those poll-workers are

  2     trying to do the very best job they can under very trying

  3     circumstances.

  4        Q.    But you don't disagree with what you wrote in the letter

  5     that you submitted to the General Assembly that there is a

  6     difference from the role of the General Assembly in examining

  7     these issues and the role of the courts in evaluating

  8     constitutionality, correct?

  9        A.    Yes.    My point, generally, was that the Legislature can

 10     do, arguably, much more to protect voters than what the

 11     Constitution requires, and the Legislature should take that

 12     approach.

 13        Q.    And this letter reflects your views, as a legislative

 14     matter, of the policies that you would have liked to have seen

 15     implemented, correct?

 16        A.    Well, no.     That's -- I don't think I would really quite

 17     describe it that way.         It was really -- As I said earlier, it

 18     was my view that the -- that the Legislature and the Secretary

 19     of State and the Ohio Association of Election Officials

 20     misunderstood basic propositions of the Constitution and what

 21     was or was not required with respect to uniformity.                   And I was

 22     trying to give my view as to trying to assist those, that

 23     audience, in re-looking at how they were approaching this

 24     problem.

 25        Q.    So, you were expressing your view that uniformity is




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5050ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28732
                                                                                     1107
                                                          Vol. 2 -                     50
  1     not -- should not be required in all instances, correct?

  2        A.    That's an imprecise way to put it.             But, yes, the answer

  3     to your question would be "yes."

  4        Q.    And one of the other issues that you have also discussed

  5     is a -- the issue of wrong-precinct votes that take place in

  6     the right location.        Do you understand what I mean by that?

  7        A.    Yes.

  8        Q.    And is that a fair characterization?

  9        A.    I'm sorry.     Would you ask the question again?

 10        Q.    Sure.    Let me -- I'll rephrase.

 11              You are aware of the issue of votes that have been cast

 12     in the wrong precinct but right location, correct?

 13        A.    Yes.    My understanding was that the legislation was,

 14     basically, going to put into the legislate -- put into law that

 15     part of the SIEU v. Husted case that dealt with the right

 16     church/wrong pew issue.

 17        Q.    In other words, it would codify the ruling that those

 18     votes should count, correct?

 19                 MR. McTIGUE:     Objection.

 20                 THE COURT:     Basis?

 21                 MR. McTIGUE:     Calls for a legal conclusion.

 22                 THE COURT:     Overruled.

 23              You may answer.

 24                 THE WITNESS:     Yes.    Unless the elector had been

 25     properly counseled by the poll-worker and told that they should




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5151ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28733
                                                                                     1108
                                                          Vol. 2 - 51
  1     go vote in a particular precinct and the elector refused, then

  2     that wouldn't count.        And I -- frankly, I don't -- so, that's

  3     what the law said.        I, frankly, don't recall if the SEIU vs.

  4     Husted case had that addition to it.

  5        BY MS. RICHARDSON:

  6        Q.    And you are aware that one of the things that S.B. 216

  7     did was to allow the boards of elections to consolidate poll

  8     books at multi-precinct voting locations, correct?

  9        A.    I believe that's true.         It's not something I focused on,

 10     because it's not something we were interested in doing in

 11     Cuyahoga County.

 12        Q.    And by consolidating poll books at multi-precinct voting

 13     locations, it eliminates the concern about voters going to the

 14     wrong precinct within the right location, correct?

 15        A.    No.

 16        Q.    Where the poll books are consolidated at a

 17     multi-precinct location, someone from any precinct within that

 18     location will be on the same poll book, correct?

 19        A.    I -- I believe that's true.          We tried this as an

 20     experiment in Cuyahoga County, and it did not work.                   And I'm

 21     trying -- I think, because our -- our poll-workers were then

 22     pulling the wrong -- some of them were pulling the wrong

 23     ballots.     So, it did not address the issue of the voter getting

 24     the right ballot.       We -- that was -- you know, that was many

 25     years ago now, but it did not work for us.               It works much




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5252ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28734
                                                                                     1109
                                                          Vol. 2 - 52
  1     better in a DRE county, but it -- it can cause, and did cause,

  2     confusion, at least in our county, because we have optical

  3     scan, and it was a problem with getting -- notwithstanding

  4     doing that, there was a problem -- I don't specifically recall

  5     now, but the voter was still getting the wrong ballot too

  6     often.    And so we abandoned that approach.

  7        Q.    And are you aware of whether other counties have had a

  8     very different experience with respect to consolidated poll

  9     books?

 10        A.    My understanding is it works well in the DRE counties,

 11     but it does not work well, at least for us, as I just said,

 12     where you have a paper ballot.

 13        Q.    But you don't disagree that, in many counties across the

 14     State of Ohio, consolidating poll books eliminates the issue

 15     with respect to wrong precinct ballots, correct?

 16        A.    In DRE counties, my understanding is that that is a very

 17     helpful change.

 18        Q.    You also mentioned the Ohio Association of Election

 19     Officials, correct?

 20        A.    Yes.

 21        Q.    And that is a bipartisan organization comprised of

 22     election administrators across the State, correct?

 23        A.    I think that's how they describe themselves.

 24        Q.    And, in fact, it is comprised of equal numbers of

 25     Democratic and Republican members of the boards, correct?




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5353ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28735
                                                                                     1110
                                                                          Vol. 2 -     53
  1        A.    I'm sorry.     Ask that again.

  2        Q.    Are you aware of whether the Ohio Association of

  3     Election Officials is comprised of equal numbers of Democratic

  4     and Republican board administrators?

  5        A.    My understanding is that that also includes board

  6     members, as well.

  7        Q.    Thank you.     But an equal -- it is a bipartisan board

  8     comprised of both Democratic and Republican members, correct?

  9        A.    It has an equal number of Democrats and Republicans, who

 10     are either election officials or Board members.

 11        Q.    And you mentioned this, I believe, already; but the Ohio

 12     Association of Election Officials supported several aspects of

 13     the laws that are challenged here, correct?

 14        A.    I -- I don't know that I mentioned that.               My

 15     understanding was, in one of my written testimonies, they had

 16     published a summary, I think, of recommendations which I

 17     thought were fundamentally misinformed legally, and so I talked

 18     to them about that.        And, after talking to them about that, I

 19     became even more convinced that they had been misinformed

 20     legally and that -- on this uniformity issue.                 And so that was

 21     kind of part of what animated me to deal with this in the

 22     Legislature.

 23              And I know that the OAEO was upset that the Legislature

 24     only picked -- it only picked certain parts of that

 25     recommendation.       The OAEO's view was that it should be




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5454ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28736
                                                                                     1111
                                                          Vol. 2 - 54
  1     implemented wholesale, and that's not what the Legislature did,

  2     and there were officials of the OAEO that were upset about

  3     that.

  4                 MS. RICHARDSON:      Your Honor, I would move to strike

  5     the last part of that where he's testifying on what the

  6     specific recommendations were on hearsay grounds.

  7                 THE COURT:     Let me hear you at side-bar on that.

  8              Mr. McTigue?

  9          (Thereupon, the following proceeding was held at side-bar.)

 10                 THE COURT:     Mrs. Errett, read back the last question,

 11     please.

 12              Go ahead.

 13          (The last question was read by the court reporter.)

 14                 THE COURT:     What you wanted is that last clause, that

 15     the officials of the OAEO were upset about that, is that what

 16     you asked to be stricken?

 17                 MS. RICHARDSON:      And, Your Honor, the part immediately

 18     prior to that where, as I understood his answer, he's

 19     testifying as to what they told him.

 20                 THE COURT:     Okay.

 21                 MS. RICHARDSON:      I believe my question was much more

 22     limited than that, whether he was aware they had supported

 23     aspects, not calling for the content of their specific

 24     recommendations.

 25                 THE COURT:     Okay.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5555ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28737
                                                                                     1112
                                                                Vol. 2 - 55
  1                 MR. McTIGUE:     Yeah, I mean, I think it's within the

  2     scope of answering the question, but he couldn't answer the

  3     question "yes" or "no," but --

  4                 THE COURT:     And he answered most of the question.

  5                 MR. McTIGUE:     Yes.

  6                 THE COURT:     But he talked about what the AOEO --

  7                 MS. RICHARDSON:       OAEO.

  8                 THE COURT:     OAEO.    Okay.     I'm going to sustain the

  9     objection.

 10                 MS. RICHARDSON:       Thank you, Your Honor.

 11                 THE COURT:     Yes.

 12                 MR. CHANDRA:     Because we represent separate and

 13     distinct parties in terms of NEOCH and CCH, from time to time

 14     we may want to lodge evidentiary objections to questions that

 15     are being asked or answers that are given on behalf of our

 16     clients even though we weren't the questioning party

 17     originally.      Is that okay with the Court, for us to be able to

 18     preserve our record with respect to a separate objection,

 19     stating the basis for it?

 20                 THE COURT:     That presents somewhat of a conundrum

 21     because, on the one hand, you're trying this case jointly, and

 22     you've designated various people to examine the witnesses.                       And

 23     I gave the plaintiffs the leeway to examine -- four different

 24     attorneys to examine the same witness.               That attorney is acting

 25     on behalf of the different parties.              So, you represent SEIU,




                                                  Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5656ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28738
                                                                                     1113
                                                          Vol. 2 -                      56
  1     for instance, and Mr. McTigue is representing the Ohio

  2     Democratic Party.       You're representing different interests, and

  3     you may conduct different --

  4                 MR. CHANDRA:     It's not going to happen often.              But

  5     what is happening is, just our ability to communicate in

  6     real-time is limited.         Sometimes Don isn't seeing an issue I'm

  7     seeing.

  8                 THE COURT:     I will allow that --

  9                 MR. CHANDRA:     Very judiciously.

 10                 THE COURT:     -- on a very limited basis.            And you have

 11     to make it clear to me that, you know, they're divergent

 12     interests.     So you have to protect that interest, because I can

 13     see a circumstance in which your interest and the Democratic

 14     Party's interest may be different; and so certain evidence that

 15     may come in against him should not come in as against you.

 16                 MR. CHANDRA:     We'll sit together and try to

 17     coordinate, but I just wanted to be sure.

 18                 THE COURT:     That would be a unique circumstance, but I

 19     will permit it.

 20              Do you have any objection you want to make for the

 21     record, Ms. Richardson?

 22                 MS. RICHARDSON:      Your Honor, only that, if we are

 23     receiving objections from numerous attorneys, that it does seem

 24     like we will be hampered in our ability to conduct our

 25     questioning.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5757ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28739
                                                                                     1114
                                                                  Vol. 2 -             57
  1                 THE COURT:     Yeah.    So I will handle it on a

  2     case-by-case basis, but you are going to need to be explicit as

  3     to why your interests diverge.           And you may, you know, object

  4     independently of Mr. McTigue.

  5           (The following proceedings were had in open court.)

  6                 THE COURT:     Ms. Richardson, please continue.

  7                 MS. RICHARDSON:      Thank you, Your Honor.

  8        BY MS. RICHARDSON:

  9        Q.     Mr. McNair, I understand that you have testified today

 10     and in your witness submissions that we've discussed that you

 11     personally disagree with the policies reflected in these laws,

 12     but I want to ask you a very limited question.                 You are aware

 13     that there are others who have offered various rationale for

 14     these laws, correct?

 15        A.     In favor of these laws?

 16        Q.     Correct.

 17        A.     Well, I'm aware of Senator Seitz's comments that I cite

 18     to.     I don't know that I am aware of anything else here today.

 19        Q.     And in fact, even today in your testimony, you have

 20     identified two rationales that were offered.                And I understand

 21     that you personally disagree, but one of the rationale that

 22     you've mentioned already today that was offered in support is

 23     the uniformity, correct?

 24        A.     Well, I don't -- I guess, on the reduction from ten to

 25     seven days, I don't think uniformity was -- that wasn't the




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5858ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28740
                                                                                     1115
                                                                        Vol. 2 -       58
  1     thrust -- there was already a uniform rule.                So I wasn't

  2     questioning whether there should be a uniform rule there.                     So,

  3     I would say, no, uniformity was not the issue in that case.

  4              With respect to the five fields, there already was

  5     uniformity.      So, my objection wasn't to uniformity.               My

  6     objection was creating additional requirements for no good

  7     elections administration purpose that would unreasonably and

  8     unfairly disenfranchise individuals, including the 75 I talked

  9     about earlier in Cuyahoga County at the November 2015 election.

 10     The uniformity arguments really dealt more with the Vote By

 11     Mail Program and Golden Week, which really haven't been the

 12     focus, I don't think, of your questions or Mr. McTigue's

 13     questions.

 14        Q.    Mr. McNair, I appreciate that you disagree with the laws

 15     and the policies that are reflected, and I understand that you

 16     disagree with the point regarding uniformity.                 My question is

 17     simply this:      You don't disagree that one of the rationales

 18     that were offered by proponents of this bill is that it would

 19     help increase uniformity, correct?

 20        A.    Well, I don't want to appear truculent, but the

 21     uniformity issue was focused -- my recollection is it was

 22     focused on the arguments with respect to Golden Week and the

 23     Vote By Mail program, not the fields issue, because that

 24     already was uniform.        So I don't think people were complaining

 25     about, or it wasn't -- so uniformity wasn't a rationale there.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5959ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28741
                                                                                     1116
                                                            Vol. 2 - 59
  1        Q.    With respect to the five-fields issue that you bring up,

  2     I believe you testified earlier that even before these laws

  3     were passed, birthdate and address were fields that appeared on

  4     the absentee ballot, on the absentee ballot envelope, correct?

  5        A.    Yes.

  6        Q.    And are you aware of whether because those fields were

  7     included on the envelope the view in some counties was that

  8     they were, in fact, required prior to passage of the laws in

  9     this case?

 10        A.    I don't know.

 11        Q.    And are you aware of whether there was confusion about

 12     which fields were actually required because of the discrepancy

 13     between the forms themselves and the law at that time?

 14        A.    There was not confusion in Cuyahoga County.                 I can't

 15     speak for the confusion or lack thereof in other counties.

 16        Q.    One of the issues you testified about in your letter to

 17     the General Assembly with respect to Senate Bill 205 was

 18     the --

 19        A.    I would call it written testimony.

 20        Q.    -- with your written testimony -- Thank you for that

 21     clarification -- was the issue of statewide mailings, correct?

 22        A.    Let me get back here.

 23              Yes.

 24        Q.    And you point out in that letter -- and, again,

 25     understanding that you disagree -- but you point out in that




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6060ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28742
                                                                                     1117
                                                          Vol. 2 -                     60
  1     letter that proponents of the bill had identified greater

  2     uniformity as one of the reasons for implementing this

  3     requirement, correct?

  4        A.    Maybe I did.      I forget that.       Can you just point to

  5     where that is --

  6        Q.    Sure.

  7        A.    -- in my testimony?

  8        Q.    And, in fact, I think there are several references

  9     throughout the letter.         If you look at the second paragraph on

 10     the first page --

 11        A.    Second paragraph, yes.

 12              The Court concluded?        That paragraph?

 13        Q.    I believe it starts with "The principal thrust."

 14        A.    I'm on page 2.      I'm sorry.      Where are you?

 15        Q.    And maybe we can --

 16        A.    Excuse me.     I mean, I did -- I think I already

 17     acknowledged that uniformity was an issue with respect to

 18     Golden Week and Vote By Mail.

 19        Q.    Golden Week was not an issue that was covered in either

 20     of the two laws that are challenged here, correct?

 21        A.    Well, that, I don't recall.          Let me say, more generally,

 22     I guess, in-person early voting.

 23        Q.    And is it your understanding that either of the laws at

 24     issue in this case made any changes to early voting hours?

 25        A.    I don't -- I don't know.         I don't believe so.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6161ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28743
                                                                                     1118
                                                            Vol. 2 -                   61
  1        Q.    And one of the other rationale that were offered in

  2     support of the laws that are at issue in this case is the

  3     decrease in burdens on county elections administrators,

  4     correct?

  5        A.    I -- Boy!     I'm not sure I believe you are correct.                I'm

  6     not sure.

  7        Q.    You testified earlier today that, while you disagree

  8     with the point, you are aware that one of the rationale that

  9     was offered in support of the changes to the cure period

 10     related to the burden on various county boards of elections,

 11     correct?

 12        A.    The cure period.       I'm sorry.      I thought you were -- I

 13     was focused on the provisional and absentee -- Correct.

 14                 MS. RICHARDSON:       Your Honor, may I confer just

 15     briefly?

 16                 THE COURT:     Yes, you may.

 17          (Whereupon, there was a brief interruption.)

 18                 MS. RICHARDSON:       No further questions at this time.

 19                 THE COURT:     Any redirect, Mr. McTigue?

 20                 MR. McTIGUE:     Yes, Your Honor.

 21              If I may have a moment, Your Honor?

 22                 THE COURT:     Yes.

 23          (Whereupon, there was a brief interruption.)

 24                                 REDIRECT EXAMINATION

 25        BY MR. McTIGUE:




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6262ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28744
                                                                                     1119
                                                              Vol. 2 -                 62
  1        Q.    Okay.    Mr. McNair, I want to ask you a couple of

  2     questions that you were asked by defense counsel related to

  3     consolidated poll books.

  4              Are you aware that Senate Bill 205 provided that a board

  5     of elections could, by a vote of three members, decide to

  6     consolidate the poll books in a multi-precinct polling

  7     location?

  8        A.    I'm aware that that was one of the provisions.                  I don't

  9     know which law it was in.

 10        Q.    Okay.    Your board, the Cuyahoga Board, never voted to

 11     consolidate the poll books, other than that one -- I think you

 12     referred to it as a trial -- that they did sometime in the

 13     past?

 14        A.    Yes.

 15        Q.    Okay.    And that was -- about when was that?

 16        A.    Jane Platten was still the director.              So that was, you

 17     know -- I don't know -- five years ago, at least.

 18        Q.    Okay.    And since the new law, Senate Bill 205 and 216,

 19     since those two new laws have come into effect, the Cuyahoga

 20     County Board has not voted to consolidate the poll books at

 21     multi-precinct polling locations, correct?

 22        A.    Yes, correct.

 23        Q.    Okay.    However, the Secretary of State issued a

 24     directive requiring -- sometime in December of last year --

 25     requiring boards to do that, correct?




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6363ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28745
                                                                                     1120
                                                                          Vol. 2 -     63
  1        A.    I don't know that.

  2        Q.    Okay.    Now, you were also asked some questions -- Well,

  3     before I go on, let me -- let me make sure we're clear on the,

  4     what the problem was on the consolidated poll books.                   You

  5     indicated that because it -- because Cuyahoga is an all paper

  6     ballot county, that there were problems with -- I'm -- with

  7     what?

  8        A.    Well, my recollection is vague on this issue, but I

  9     believe that there was a problem about then, after somebody

 10     signed in, because everything was consolidated, that they

 11     might, the voter might, get the -- get the wrong ballot at the

 12     next stage of the process, because now all the ballots were

 13     kind of consolidated in one place.            So, they're all lined up

 14     together, whereas before they would be segregated by precinct.

 15        Q.    I see.    Okay.

 16              Now, turning our attention to the questions you were

 17     asked regarding the five fields, and specifically the

 18     requirements regarding address and date of birth on the

 19     absentee envelope and on the provisional affirmation form, you

 20     previously testified that the Board of Elections in Cuyahoga

 21     County did not disqualify either absentee voters or provisional

 22     voters when that information was either missing or did not

 23     match the provisional ballot, or -- I'm sorry -- did not match

 24     the voter registration database; is that correct?

 25        A.    That's certainly true with respect to the date of birth.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6464ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28746
                                                                                     1121
                                                          Vol. 2 - 64
  1     I believe it was also -- it also was true -- well, I mean, Vote

  2     By Mail, I think we had to get the right address back when

  3     there was the request for the ballot, but not when we got the

  4     envelope, the absentee ballot, back.             So your statement's

  5     correct.

  6        Q.    Okay.    And is it fair to say, then, that the Cuyahoga

  7     County Board was able to properly identify the eligibility of

  8     that voter to cast that ballot without having that information?

  9        A.    Yes.

 10                 MR. McTIGUE:     Thank you.

 11                 THE COURT:     Ms. Richardson?

 12                 MS. RICHARDSON:      No further questions.

 13                 THE COURT:     Any recross?

 14                 MS. RICHARDSON:      No, Your Honor.        Thank you.

 15                 THE COURT:     Mr. McNair, thank you very much, sir.                You

 16     may be excused.

 17                 THE WITNESS:     Thank you, Your Honor.

 18                 THE COURT:     Ladies and gentlemen, it's 10:25 now.

 19     We'll take our morning recess until 10:35.

 20              (Recess taken from 10:25 a.m. until 10:35 a.m.)

 21                 THE COURT:     Ms. Gupta, your next witness.

 22                 MS. GUPTA:     Yes, Your Honor.        Plaintiffs' calls

 23     Mr. Anthony Perlatti.

 24                 THE COURT:     Okay.

 25              Mr. Perlatti, please come forward and be sworn.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6565ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28747
                                                                                     1122
                                                                          Vol. 2 -      65
  1              (Witness sworn.)

  2                 THE COURT:     Please proceed.

  3                                         - - -

  4                                  ANTHONY PERLATTI

  5             AFTER HAVING BEEN DULY SWORN, TESTIFIED AS FOLLOWS:

  6                                  CROSS-EXAMINATION

  7        BY MS. GUPTA:

  8        Q.     Good morning, Mr. Perlatti.         You and I just met.          My

  9     name is Sandhya Gupta.         I'm one of the attorneys for

 10     Plaintiffs's Northeast Ohio Coalition for the Homeless and

 11     Columbus Coalition for the Homeless.

 12              Would you please state and spell your name for the

 13     record?

 14        A.     Anthony Perlatti, A-n-t-h-o-n-y, P-e-r-l-a-t-t-i.

 15        Q.     And what is your position, Mr. Perlatti?

 16        A.     I am the Deputy Director at the Cuyahoga County Board of

 17     Elections.

 18        Q.     And how long have you been with the Board of Elections?

 19        A.     I've been employed with the Board of Elections since

 20     November of 2007 and in my current capacity of Deputy Director

 21     since February of 2013.

 22        Q.     And what was your position before you were Deputy

 23     Director?

 24        A.     I was the Human Resources Manager.

 25        Q.     I'm sorry.    The Human Resources --




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6666ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28748
                                                                                     1123
                                                                          Vol. 2 -     66
  1        A.    Human Resources Manager.

  2        Q.    Okay.    And have you held other positions with the Board?

  3        A.    No, I have not.

  4        Q.    Okay.    Could you describe some of your responsibilities

  5     and duties in your current position?

  6        A.    I am responsible, really, for the administration of

  7     elections.      So, overseeing -- This is working with the

  8     Director, day-to-day operations of the office, preparation for

  9     elections, assisting with the writing of internal policies and

 10     procedures at the Board, supervising staff, basically managing

 11     the operation and then planning the preparations for elections,

 12     execution of the election on Election Day, and all the duties

 13     that come post election.

 14        Q.    And are you familiar with the requirements for absentee

 15     and provisional ballots?

 16        A.    Yes.

 17        Q.    Are you involved in the process of determining whether a

 18     ballot should be accepted or rejected?

 19        A.    I -- So is that for provisionals or absentee?

 20        Q.    Both.

 21        A.    Both?    We -- I had worked with staff to create the

 22     procedures that we have in place.            In many of those

 23     determinations, the vast majority of the determinations are

 24     made by staff at a lower level based on the procedures that we

 25     have in place.       And then certain instances that don't fit




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6767ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28749
                                                                                     1124
                                                          Vol. 2 -                     67
  1     neatly into one of our procedures or the category that's

  2     questionable, those then will start to elevate up through the

  3     chain of command.       And at times I do review some of the

  4     absentee ballots that may be in question.

  5              Regarding the provisional process, all of the rejected

  6     provisionals, the Director and I, we will flip through all of

  7     those to make sure that that is, in fact, what we want to

  8     present to the Board as being invalid provisionals.

  9        Q.    And when you say you flip through them, are you doing an

 10     independent review of those?

 11        A.    We're doing a physical site review of the envelopes, and

 12     we will do that with the Manager and Assistant Manager of our

 13     registration department with us.            Those are the individuals who

 14     are responsible for reviewing the -- or overseeing the

 15     provisional process.        And then we will work with them to ask

 16     questions as to what is in our registration database for an

 17     individual, have them provide us with copies of documents that

 18     we may need to further clarify on some issues, on some of the

 19     envelopes.

 20              Some envelopes are clear-cut:           You can see that

 21     something is missing.         And, per our directive, you can't accept

 22     that.

 23              There may be others that may be questionable, and then

 24     we ask for the information that we need, depending on whatever

 25     the particular circumstance is surrounding an envelope.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6868ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28750
                                                                                     1125
                                                              Vol. 2 - 68
  1        Q.    Okay.    So, let's talk about the provisional ballot for a

  2     moment.     What is your understanding of the information that a

  3     voter is required to provide on a provisional ballot form in

  4     order for that ballot to count?

  5        A.    Currently, an individual has to provide five pieces of

  6     information.      They have to provide a printed name, an address,

  7     date of birth, a form of ID, and a signature.

  8        Q.    And do you know whether any of those required categories

  9     are a result of recent changes in the law?

 10        A.    Yes.    Two of the five, those two being date of birth and

 11     address.

 12        Q.    Okay.    So, just briefly, would you run us through the

 13     Board's process for reviewing provisional ballots?

 14        A.    So, the provisional ballots, we will have a team of

 15     employees who will do the initial review.               From that initial

 16     review, they will have the physical provisional envelope with

 17     them; and they'll be seated at a computer terminal, with access

 18     to the Cuyahoga County voter registration database as well as

 19     access to the statewide voter registration database.

 20              They will first view the envelope to see if the five

 21     required fields are there.          And if all five are, they will go

 22     ahead and they will proceed to look into the Cuyahoga County

 23     database to see then if they can identify the voter from the

 24     information that's provided.          If they can and if everything

 25     matches and is sufficient, they will go ahead; and they will




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6969ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28751
                                                                                     1126
                                                          Vol. 2 - 69
  1     indicate that that provisional ballot envelope is valid, and

  2     then move onto the next.

  3              At some point later in the process, an employee of a

  4     different political party will come back; and they will -- they

  5     will view -- physically view the envelope, then, to ensure that

  6     the five required fields are on the envelope.                 And if they are,

  7     we now have had a bipartisan team view that provisional

  8     envelope and consider it valid.

  9                 THE COURT:     Mr. Perlatti, when you say that you looked

 10     to determine whether the five required fields are on the

 11     envelope, do you mean whether they're literally printed on the

 12     envelope or whether they have been satisfactorily completed on

 13     the envelope?

 14                 THE WITNESS:     Step 1 is, actually, are they physically

 15     contained on the envelope, without a review of the database,

 16     determining is the information provided correct.                  Then they

 17     will move into that first, but the first is just --

 18                 THE COURT:     To see if the envelope has been printed

 19     properly?

 20                 THE WITNESS:     Exactly.     Right.

 21                 THE COURT:     Okay.

 22                 THE WITNESS:     That would be the first step.

 23                 THE COURT:     I see.

 24                 THE WITNESS:     And then the second step, you go into

 25     the registration database; and, the information they did




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7070ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28752
                                                                                     1127
                                                                     Vol. 2 - 70
  1     provide, you know, is that correct?             Is that their birthdate?

  2     Is that, in fact, the matching signature?               And then they will

  3     go through.      And if all that matches, they then will make the

  4     determination that is a valid provisional envelope; everything

  5     is correct.

  6                 THE COURT:     All right.     Thank you.

  7              Please continue, Ms. Gupta.

  8        BY MS. GUPTA:

  9        Q.    Could you continue your response to the question about

 10     the process?

 11        A.    Okay.    So, then, as they go through the review against

 12     the registration database, if they find that one of those five

 13     fields is incorrect, then the employee will indicate where the

 14     error exists, in which one of those fields, and mark it as --

 15     initially, as invalid.

 16              That provisional envelope, we will then take that to a

 17     separate quality assurance team and that quality assurance

 18     team, will then do a further review of the envelope, or of the

 19     information on the envelope, to the database, to then see, the

 20     initial determination, was that in fact correct and should the

 21     provisional ballot remain invalid, or if they're able to find

 22     additional information -- maybe they find something in the

 23     statewide that the first person didn't -- they will then go

 24     ahead and they will make the change and have that corrected.

 25              The first person on the quality assurance team will be




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7171ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28753
                                                                                     1128
                                                          Vol. 2 -                     71
  1     of the opposite political party as the person who made the

  2     initial verification.         And if that quality assurance individual

  3     does make a correction, then a second person on the quality

  4     assurance team of the opposite political party will view that

  5     to -- I guess, to verify that, in fact, the overturning of the

  6     initial person's rule is correct and that a bipartisan team

  7     agrees --

  8        Q.    Now, Cuyahoga County, your board, keeps track of who has

  9     reviewed a ballot, correct?

 10        A.    Yes.    Each of our operators will have a unique

 11     identifier assigned to them so we can track who is touching the

 12     ballot as it goes through its process.

 13        Q.    And that information is kept with the voter's record, or

 14     module; is that correct?

 15        A.    In the -- In the -- In our registration database, the

 16     provisional module, there will be a record of who the operator

 17     was who worked on the envelope, as well as, physically, on the

 18     envelope itself, at the bottom, is a place to indicate the

 19     initials of the operator who worked on the ballot, as well as

 20     their party affiliation.

 21        Q.    Okay.    And when a ballot is rejected, your staff keeps

 22     track of the basis of that rejection, correct?

 23        A.    We will -- We will indicate the reason for the

 24     rejection.

 25        Q.    And that's also in that same module?




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7272ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28754
                                                                                     1129
                                                                          Vol. 2 -     72
  1        A.    That will be in the provisional module.

  2        Q.    Okay.    I'm going to ask you questions about the date of

  3     birth fields that you mentioned.

  4              Now, the law allows boards to accept ballots, despite a

  5     date-of-birth mismatch, by a vote of three board members; is

  6     that correct?

  7        A.    That is correct.

  8        Q.    Okay.    And has the Cuyahoga Board adopted a policy of

  9     counting any ballots with a date-of-birth mismatch?

 10        A.    Our Board -- Well, the Board follows the criteria

 11     outlined in Secretary of State directive.               And so our staff,

 12     if -- taking away the date-of-birth field, if the other four

 13     required fields are complete and correct and if the month

 14     and/or day is wrong on the date of birth, we will bring that to

 15     our Board at a meeting and let them know this date of birth is

 16     a mismatch and the other four required fields are complete and

 17     correct, and therefore recommend that they go ahead and approve

 18     those to be counted.

 19              And thus far in Cuyahoga County, the Board members have

 20     approved for those to be counted.

 21        Q.    Now, what if the date of birth is missing all together?

 22        A.    If the date of birth is completely absent, then that

 23     provisional envelope is rejected for a missing date of birth,

 24     and we do not take that to the Board, recommending approval.

 25     It's presented to them as an invalid provisional because of




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7373ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28755
                                                                                     1130
                                                                          Vol. 2 -     73
  1     complete missing of the field.

  2        Q.    Now, the Board can still verify the identity of an

  3     individual even without the date of birth, can't it?

  4        A.    Many times, it can.

  5                 MR. KELLER:     Objection.      Speculation.

  6                 THE COURT:     Overruled.

  7                 THE WITNESS:     Many times, they can.          In fact, prior to

  8     the current law, the previous form of the provisional envelope

  9     did not require date of birth, and we were successful in

 10     identifying voters without that information and able to

 11     validate and invalidate provisional envelopes.

 12        BY MS. GUPTA:

 13        Q.    You just answered my next question, which was going to

 14     be, you were able to verify the identity of voters even before

 15     the date-of-birth requirement, correct?

 16        A.    That is correct.

 17        Q.    And it's the case that the Board can still verify the

 18     identity of a voter even though they don't have a correct date

 19     of birth written, correct?

 20                 MR. KELLER:     Objection.      Speculation.       Vague.

 21                 THE COURT:     Overruled.     You may answer.

 22                 THE WITNESS:     The Board -- the Board can -- in most

 23     instances, they can identify a voter without having the correct

 24     date of birth.       If you -- If you have a name that you can --

 25     Let's say you see their printed name.              That's your first piece




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7474ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28756
                                                                                     1131
                                                                       Vol. 2 - 74
  1     where you're looking to try to find them.               And then, with the

  2     ID, that's an indicator to help to match it up.                 And then,

  3     basically, you get to the signature; and the signature is

  4     probably the most important piece on there, trying to get a

  5     matching signature to the database.             And so if we can get that

  6     signature to match, then we're confident that that is the

  7     person.

  8        BY MS. GUPTA:

  9        Q.    Okay.    Now, you also mentioned the current -- the other

 10     new requirement is the current address, correct?

 11        A.    That is the other additional -- yes -- additional

 12     requirement that's been added.

 13        Q.    Now, even if someone -- even if a voter leaves off their

 14     current address on their provisional ballot form, your staff

 15     can find what the voter's precinct is, can't they?

 16        A.    If -- Well, if there is no address, we can try to

 17     identify the voter in the voter registration database.                    And

 18     then whatever record, whatever the address is on record in the

 19     database, that would be the precinct of record that we would

 20     have for them.

 21        Q.    Would you agree that most of the -- Let me start that

 22     again.

 23              Would you agree that most of the time that a voter has

 24     to vote a provisional ballot is because they have asked --

 25     they've requested an absentee ballot but not returned it?




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7575ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28757
                                                                                     1132
                                                            Vol. 2 - 75
  1        A.    Many voters vote provisional for that scenario where

  2     they have requested a Vote By Mail ballot and did not return

  3     it.

  4        Q.    And in those situations, you would have their current

  5     address in the database, correct?

  6        A.    Correct.     So, when they had requested the vote-by-mail

  7     ballot -- It would have been in the registration database --

  8     that would have been viewed to determine which precinct and

  9     ballot to mail them, and then it would be that same database

 10     that would be used on the provisional verification process.

 11              So, it would be the same address that was viewed to send

 12     out the vote-by-mail ballot.          And then, that same address, that

 13     would be used during the provisional process to validate that

 14     they, in fact, received the correct ballot.

 15        Q.    And so those individuals, if such an individual left off

 16     their current address on their provisional form, you could

 17     still find their correct precinct, correct?

 18        A.    In that scenario, yes, we could.

 19        Q.    Okay.    And your staff was able to determine the correct

 20     precinct even before the requirement for a current address,

 21     correct?

 22                 MR. KELLER:     Objection.      Mischaracterization.

 23                 THE COURT:     Overruled.

 24              You may answer, Mr. Perlatti.

 25                 THE WITNESS:     Yes, they could determine what the




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7676ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28758
                                                                                     1133
                                                                          Vol. 2 -     76
  1     precinct was.

  2        BY MS. GUPTA:

  3        Q.    And they could determine this even before the

  4     requirement for a date of birth, correct?               They could determine

  5     the correct precinct even before there was a requirement for a

  6     date of birth, correct?

  7        A.    Correct.     Under the -- Under the previous form of the

  8     envelope, with the three required fields being printed name,

  9     ID, and signature, Cuyahoga County Board of Elections was

 10     successful, again, in validating and invalidating provisional

 11     envelopes under that set of guidelines, or rules, provided to

 12     us.

 13        Q.    So a voter could leave off both their date of birth and

 14     their current address, and staff could still determine that

 15     that voter is an eligible voter; is that correct?

 16        A.    Yes.

 17        Q.    But the Board currently rejects ballots for an incorrect

 18     address even if there is only one number missing from an

 19     address; is that correct?

 20        A.    That is correct.       If the address is not complete, then

 21     we will determine that to be a fatal flaw; and we'll invalidate

 22     the provisional envelope.

 23        Q.    You don't reject if there is a problem with the zip

 24     code, do you?

 25        A.    I -- I am not -- I am not positive on that.                 I




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7777ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28759
                                                                                     1134
                                                          Vol. 2 - 77
  1     think -- I do think staff focus more on house number, street

  2     name, and city.       But I am not positive on the zip code.

  3        Q.    I'm going to turn to asking you a couple of questions

  4     about the identification requirement.              If a voter provides a

  5     Social Security number on their provisional ballot form but

  6     they previously provided a driver's license or other kind of

  7     identification and not a Social Security number, then does the

  8     Board accept that ballot?

  9        A.    The Board will just because -- because that -- When a

 10     person registers, they're not required to provide both a Social

 11     Security number and their driver's license number.                   They need

 12     to provide one of those pieces of information.                 And, so, what

 13     we receive on the registration card is what we will populate

 14     the database with.

 15              If the person provides the other acceptable form of

 16     identification and we don't have a record of that, we don't

 17     penalize them and reject them because they provided the

 18     alternate form of identification.

 19                 MS. GUPTA:     May I confer, Your Honor, for a moment?

 20                 THE COURT:     Yes, you may.

 21                 MS. GUPTA:     Thank you.

 22        BY MS. GUPTA:

 23        Q.    Thank you.     Now, as to the requirement of a printed

 24     name, Mr. Perlatti, would the Board reject a ballot for a lack

 25     of a printed name even if you could tell, from the signature,




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7878ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28760
                                                                                     1135
                                                                          Vol. 2 -     78
  1     what the voter's name is?

  2        A.    Again, in the provisional processing?

  3        Q.    Yes.

  4        A.    Yes, we would, because the printed name is one of the

  5     five required fields that have to be present on the envelope.

  6        Q.    And could you still verify the identity of a voter if

  7     all of the other fields were complete and correct?

  8        A.    Many times, you could.

  9        Q.    Okay.    Mr. Perlatti, I'm going to show you what has been

 10     marked as Plaintiffs' Exhibit 1501.             This is the -- Just a

 11     moment.     Do you recognize this document?

 12        A.    This -- This is the provisional ballot form, I think,

 13     12-B.

 14        Q.    And you are aware that this is the provisional ballot

 15     form that was in place before the new requirements?

 16        A.    Can you slide it up a little bit, please?

 17              Yes.    The form that we used in Cuyahoga County looked a

 18     little bit different than this, but it had the -- This top part

 19     was correct.      And then we had a registration card, also, on our

 20     form.

 21                 MS. GUPTA:     At this time, Your Honor, I'd like to move

 22     into evidence Plaintiffs' Exhibit 1501.

 23                 THE COURT:     Any objection?

 24                 MR. KELLER:     No objections, Your Honor.

 25                 THE COURT:     Exhibit 1501 will be received.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7979ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28761
                                                                                     1136
                                                                          Vol. 2 -     79
  1                 MS. GUPTA:     Thank you.

  2        BY MS. GUPTA:

  3        Q.    Mr. Perlatti, you testified a minute ago that you're not

  4     sure, if there is a problem with the zip code, whether that

  5     ballot would be rejected or not?

  6        A.    That's correct.

  7        Q.    If one of your staff testified in an earlier deposition

  8     that such ballots are not rejected, would you have any reason

  9     to disagree with that testimony?

 10        A.    I would not.

 11        Q.    Now, Cuyahoga provides no notice to a provisional voter

 12     to correct any error on their provisional affirmation form,

 13     correct?

 14        A.    That is correct.

 15        Q.    A provisional voter is able, however, to come in and

 16     show a valid ID if the voter did not have a valid ID with them

 17     on Election Day, correct?

 18        A.    That is correct.

 19        Q.    And they have seven days to do so?

 20        A.    Yes.

 21        Q.    They previously had ten days?

 22        A.    Yes, they did.

 23        Q.    Now, can someone with an ID mismatch come in to fix that

 24     problem within the seven-day period?

 25        A.    I'm not positive.       I do not recall that happening in




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8080ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28762
                                                                                     1137
                                                          Vol. 2 - 80
  1     Cuyahoga, but I don't -- I would have to -- I don't know if

  2     they could or couldn't.         I would have to research that.

  3        Q.    And what would you look into to determine whether or not

  4     a voter can come in to correct an ID mismatch?

  5        A.    I would probably first consult with our -- We'll look at

  6     the code, potentially with our prosecutor's office, and get

  7     guidance from the Secretary of State's -- the legal counsel

  8     assigned to our area.

  9        Q.    Now, as far as you know, nothing besides an ID problem

 10     can be corrected, correct?

 11        A.    Correct.

 12        Q.    But there wouldn't -- there would be no difference,

 13     would there, between allowing someone to fix an ID problem and

 14     allowing that person to come in to fix an address or a date of

 15     birth or a name problem?

 16                 MR. KELLER:     Objection, Your Honor.          Vague.

 17                 THE COURT:     Just a second.

 18              Did you say "vague"?

 19                 MR. KELLER:     I did, Your Honor.

 20                 THE COURT:     Mr. Keller, overruled.          I think it

 21     identifies the areas that Ms. Gupta is inquiring about.                    So I'm

 22     going to allow the question to stand.

 23              You may answer, Mr. Perlatti, if you understand.

 24                 THE WITNESS:     Okay.    So, the question is --

 25                 THE COURT:     Ms. Errett, please read the question back.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8181ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28763
                                                                                     1138
                                                                          Vol. 2 -     81
  1          (The last question was read by the court reporter.)

  2                 THE WITNESS:     I would -- Under -- I believe, under

  3     current law, they're not able to do that.               But, if the law were

  4     to allow someone to come in during that ten-day, or now

  5     seven-day, window to cure or to fix something, I mean, we would

  6     be able to comply with that.

  7        BY MS. GUPTA:

  8        Q.    Okay.    Now, poll-workers are supposed to give out a

  9     sheet of paper at the poll with a provisional hotline number;

 10     is that correct?

 11        A.    Correct.     I believe it's Form 12-H.

 12        Q.    Okay.    Now, you don't know whether that's actually

 13     provided, do you?

 14        A.    I know we print them.        So we print them, and we pack

 15     them, and we instruct and train the poll-workers to distribute

 16     those forms when they give the provisional envelope to the

 17     voter.

 18        Q.    But you don't actually know whether they follow through?

 19                 MR. KELLER:     Objection.      Asked and answered.

 20                 THE COURT:     Overruled.

 21                 THE WITNESS:     I mean, I -- Physically, at a polling

 22     location, I haven't been able to view them doing that.                    I do

 23     know that, when the supplies come back at the end of the night,

 24     some of the -- some of the packs are ballot, or, the tablets

 25     with that form are untouched.           And some of them -- some are




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8282ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28764
                                                                                     1139
                                                                          Vol. 2 -     82
  1     distributed.

  2        BY MS. GUPTA:

  3        Q.    Okay.    Now, Cuyahoga provides notice to all provisional

  4     voters whose ballots are rejected, correct?

  5        A.    Yes.    Post election, after certification of the

  6     election, we do send out notifications.

  7        Q.    And this came about at the suggestion of a Board member?

  8     Do you know?

  9        A.    Yes.    Former Board Member Debbie Sutherland, she had

 10     raised that concern.        And I want to say that it may have

 11     started in 2012, but I'm not positive of the year.

 12        Q.    Okay.    Now, you've never heard back from anyone to whom

 13     a notice was sent out that the individual who cast the ballot

 14     was not that person, correct?

 15        A.    No.    I'm not aware of that communication, no, someone

 16     coming back and saying, Why did you send this to me; I did not

 17     vote provisionally.

 18        Q.    Okay.    So, in other words, since beginning to send

 19     notices out, you've not had a situation where a missing piece

 20     of information or an incorrect piece of information was the

 21     result of an impersonator standing in for a voter, correct?

 22        A.    I'm not aware of that.

 23        Q.    In fact, at the same time as the notices are sent out,

 24     the Board also sends out registration cards to individuals who

 25     had non-matching information so that they can update their




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8383ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28765
                                                                                     1140
                                                                          Vol. 2 -     83
  1     registration information, right?

  2        A.    That is correct.

  3        Q.    Okay.    And you can verify the identity of individuals to

  4     whom you send out notices, correct?

  5        A.    Yes.    We have to know who they are in order for us to

  6     send something to them.

  7        Q.    All right.     And, just to clarify, the notices we're

  8     talking about are the post-election rejection notices?

  9        A.    Yes.

 10        Q.    Okay.    Mr. Perlatti, I'm going to show you some specific

 11     ballots.     Let's start with what's been marked as Plaintiffs'

 12     Exhibit 2817.

 13              Now, let me just -- Do you see, Mr. Perlatti, on this

 14     provisional ballot form, that a voter, the voter in question,

 15     crossed off the current address form (sic)?

 16        A.    Yes.

 17        Q.    Or -- excuse me -- not the form, but the current address

 18     field.

 19        A.    Yes.

 20        Q.    And this ballot was rejected on this basis.                 Would you

 21     agree?

 22        A.    I -- I don't know if this was or wasn't.               If we look at

 23     the bottom, I could probably determine.

 24              It looks like that's an "Approved" checkmark at the

 25     bottom, I think.       It's very small.       It's hard to see.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8484ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28766
                                                                                     1141
                                                                Vol. 2 -               84
  1                 MS. GUPTA:     Your Honor, if I may have a moment to

  2     confer?

  3                 THE COURT:     Yes, you may.

  4                 MS. GUPTA:     Thank you.

  5          (Whereupon, there was a brief interruption.)

  6        BY MS. GUPTA:

  7        Q.    Mr. Perlatti, on this ballot, I know you said you

  8     weren't sure if this one was rejected, or not, based on the --

  9                 MR. KELLER:     Objection, Your Honor.          May I have a

 10     side-bar?

 11                 THE COURT:     Yes, you may.

 12          (Thereupon, the following proceeding was held at side-bar.)

 13                 MR. KELLER:     Your Honor, it's just been brought to my

 14     attention we do not have these exhibits.

 15                 THE COURT:     Okay.

 16                 MS. GUPTA:     Okay.    I thought --

 17                 MS. CARWILE:     We're missing a box, I think.             We have

 18     them ending from the ones you gave yesterday.                 It ends around

 19     2359.    Then we have 3200, but we're missing the chunk in

 20     between.

 21                 THE COURT:     Okay.

 22                 MR. CHANDRA:     If I can get co-counsel on this, because

 23     they produced the documents?

 24                 THE COURT:     Okay.

 25                 MS. GENTRY:     The documents are being copied right now.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8585ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28767
                                                                                     1142
                                                                          Vol. 2 -     85
  1     They'll be here by lunchtime.

  2                 THE COURT:     Okay.    And these are the documents that

  3     you want to review now with this witness?

  4                 MS. GUPTA:     Correct.

  5                 THE COURT:     Have you already, as I requested, you and

  6     Mr. Keller, gone --

  7                 MS. GUPTA:     We have.

  8                 THE COURT:     Okay.    Could you go through, then, the

  9     documents that you already have gone through?                 And, then, with

 10     respect to documents that you haven't seen, Mr. Keller, they'll

 11     give you an opportunity to look at them over lunch.

 12                 MR. KELLER:     Your Honor, we may be able to clarify

 13     here if you can tell me -- because they were categorized

 14     earlier in the exhibit list, but then re-categorized later.                      If

 15     you can tell me that everything you're going to talk about is

 16     on the earlier exhibit list, it's just a different number --

 17                 MS. GENTRY:     Yes.

 18                 MS. GUPTA:     That's right.

 19                 MR. KELLER:     I wanted to make sure.

 20                 MS. CARWILE:     Do we have Bates numbers?

 21                 MS. GUPTA:     They do.     And I can mention that when I

 22     examine the witness.

 23                 MR. KELLER:     I appreciate that.

 24                 THE COURT:     So you have -- Does that clarify things?

 25                 MR. KELLER:     I think we can keep going.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8686ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28768
                                                                                     1143
                                                                          Vol. 2 -     86
  1                 THE COURT:     You withdraw your objection?

  2                 MR. KELLER:     Yes.

  3                 THE COURT:     Okay.    Then, you can -- If another exhibit

  4     comes up that doesn't fall in the category, then you can -- we

  5     can deal with that when you get to it.

  6                 MR. KELLER:     That's my only other issue.            It's we

  7     won't necessarily know in the time it takes.                So, I mean, we

  8     just have to rely on opposing counsel, which that's fine; but

  9     that's my only reservation.

 10                 THE COURT:     Is there some way, Ms. Gupta, that you can

 11     identify the documents so that he'll know whether it's one of

 12     the documents that you've already discussed or whether it's one

 13     of the ones that is being copied?

 14                 MS. GUPTA:     Sure.    Just to clarify, we did actually

 15     talk about a stipulation for the range of voter files that are

 16     listed.

 17                 THE COURT:     Okay.

 18                 MS. GUPTA:     The difference between what has previously

 19     been produced and what is currently being copied is that the

 20     current version breaks down all the documents by voter file.

 21     So, the defendants actually have the complete set.                   It's just

 22     that they don't have them broken down.

 23              The way to remedy this right now is, if I give you the

 24     Bates number, then you will know which document I'm referring

 25     to.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8787ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28769
                                                                                     1144
                                                                  Vol. 2 - 87
  1                 THE COURT:     Okay.    So they have the documents, just

  2     not in the order that you are referring to them now?

  3                 MS. GUPTA:     That's right.

  4                 THE COURT:     Okay.

  5                 MS. GUPTA:     You won't have the exhibit number that

  6     they are associated with.

  7                 THE COURT:     I see.    But you can give them the Bates

  8     number?

  9                 MS. GUPTA:     I can.

 10                 THE COURT:     That will identify the particular document

 11     that they currently have?

 12                 MS. GUPTA:     That's right.

 13                 THE COURT:     All right.     Let's do that.

 14                 MS. GUPTA:     Would you like me to do that right now, in

 15     advance, or would you --

 16                 THE COURT:     Let's do it as we go.         That way, we can

 17     continue to move along.

 18              And then if, Mr. Keller, you have a problem locating the

 19     document, then we can pause for him to locate it.

 20              But you can put the documents, also, in the Elmo, so

 21     that he can look at it, and the Bates numbers can be

 22     coordinated.

 23              All right.     Thank you.

 24          (The following proceedings were had in open court.)

 25        BY MS. GUPTA:




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8888ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28770
                                                                                     1145
                                                            Vol. 2 - 88
  1        Q.    Mr. Perlatti, this exhibit that we've been looking at is

  2     Bates number Cuyahoga 654.          And we were beginning to follow up

  3     on this document.

  4              Now, I understood that you weren't able to tell

  5     directly, looking at this document, whether it was rejected

  6     based on the crossed-off address, correct?

  7        A.    Yes.    In this example that you provided, what I'm unsure

  8     of -- And this would be a better question for our registration

  9     manager, Betty Edwards -- in that there is an address crossed

 10     off and one that is not crossed off, both being the same, it

 11     looks -- appears to be the same address.               I don't know if, in

 12     this situation, if the verification operator would take the

 13     address that is presented and see is that the person's current

 14     registered address and, if so, does that match the ballot that

 15     was issued to the person.          And if the ballot was issued to the

 16     person, then, more than likely, I would think that they would

 17     validate that.

 18        Q.    Let me stop you there.         In fact, if Ms. Edwards did

 19     testify that staff is trained to look up the current

 20     information, whether or not there is something crossed out,

 21     would you have any reason to disagree with that?

 22        A.    I would not disagree.        I think that was what I was

 23     trying to express.

 24        Q.    Okay.    And this is a ballot where someone was -- where a

 25     staff person was able to determine what the precinct, correct




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8989ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28771
                                                                                     1146
                                                                          Vol. 2 -     89
  1     precinct, is.      Isn't that true?

  2        A.    Well, I would think, from the information provided, they

  3     would be able to tell you what the precinct is for 590 Helper

  4     Drive in Bedford, Ohio.

  5        Q.    Okay.    And, if you look at the top of the ballot, you

  6     see that there is actually a precinct noted there, correct?

  7        A.    Correct, Bedford 2A.

  8        Q.    Okay.    So, even though the address was crossed off,

  9     someone was actually able to determine the correct precinct,

 10     correct?

 11                 MR. KELLER:     Objection.      Speculation.

 12                 THE COURT:     Overruled.

 13              You may answer if you know.

 14                 THE WITNESS:     I believe from the -- with the

 15     crossed-off and the uncrossed-off address being the same, that

 16     that's -- they were able to determine that.

 17        BY MS. GUPTA:

 18        Q.    Okay.    And if Ms. Edwards testified that this ballot was

 19     rejected, would you have any reason to disagree with that?

 20        A.    I would -- I would engage in a conversation to get the

 21     reasons for her, her action, whether rejected or accepted.

 22        Q.    Okay.

 23                 MS. GUPTA:     Your Honor, plaintiffs and defendants have

 24     entered into a stipulation regarding a range of voter files --

 25     of documents, which includes 2651 to 3027, subject to a few




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9090ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28772
                                                                                     1147
                                                                          Vol. 2 -     90
  1     ballots in between --

  2                 THE COURT:     3027?

  3                 MS. GUPTA:     Correct.

  4                 THE COURT:     Okay.

  5                 MS. GUPTA:     -- subject to a potential exception

  6     regarding ballots -- documents that are screen-shots.                    And I'm

  7     going to cover a couple of those; but I wanted to make sure

  8     that, while I have this document, this ballot, up, that we

  9     covered that range.

 10                 THE COURT:     Okay.    All right.

 11              Mr. Keller, you agree that you have stipulated to

 12     Documents 2651 through 3027?

 13                 MR. KELLER:     That is correct, Your Honor.             Obviously,

 14     we want to see the documents.           This is where the confusion is

 15     coming in.

 16                 THE COURT:     Right.

 17                 MR. KELLER:     But, yes, subject to -- and it's just a

 18     minor foundational issue with a few documents.

 19                 THE COURT:     All right.     Thank you.

 20              Please continue, Ms. Gupta.

 21        BY MS. GUPTA:

 22        Q.    Mr. Perlatti, I'm going to show you what's been marked

 23     as Plaintiffs' Exhibit 2767.          It corresponds with Cuyahoga

 24     Bates Number 657.

 25              Now, Mr. Perlatti, if you would take a look at the




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9191ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28773
                                                                                     1148
                                                          Vol. 2 - 91
  1     current address field here, you see that the voter left off a

  2     street number, correct?

  3        A.    Yes.

  4        Q.    And if you look at the very top of this ballot, there is

  5     a precinct noted there, correct?

  6        A.    Yes.

  7        Q.    And their staff was able to determine the correct

  8     precinct despite the fact that the voter did not put in their

  9     street number, correct?

 10        A.    Yes.

 11        Q.    And they can do this by going into the database and

 12     finding the voter using the other information provided,

 13     correct?

 14        A.    Correct.

 15        Q.    Okay.    I'm going to show you what has been marked as

 16     Plaintiffs' Exhibit 2775, which corresponds to Cuyahoga Bates

 17     Number 662.

 18              Now, in this -- Again, if you look at the current

 19     address field, Mr. Perlatti, you see that this voter left off

 20     their city and zip code, but they do have a street address,

 21     correct?

 22        A.    That is correct.

 23        Q.    And do you know whether this ballot would be rejected on

 24     that basis?

 25        A.    Yes.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9292ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28774
                                                                                     1149
                                                            Vol. 2 - 92
  1        Q.    And if you look at the very top of this ballot, you see

  2     that there's a precinct noted there, right?

  3        A.    Correct.

  4        Q.    And so staff was able to determine what the correct

  5     precinct was despite not having a city, village, or a zip code,

  6     correct?

  7        A.    Correct.

  8        Q.    And, in fact, they can verify the identity of this voter

  9     with the other information provided; isn't that true?

 10        A.    Yes.

 11        Q.    And -- I'm sorry.       I'm going to go back to 2767 for a

 12     moment.     This, again, was Cuyahoga 657.

 13              I don't believe I asked, regarding this, whether the

 14     lack of a street number here would require rejection of this

 15     ballot.

 16        A.    It would be rejected for lack of the house number,

 17     street number.

 18        Q.    Okay.    And this is true even though you can verify the

 19     identity of this voter based on the other information provided;

 20     isn't that true?

 21        A.    Correct.     It's -- It's considered an incomplete address

 22     under the current provisional criteria.

 23        Q.    Okay.    I'm going to show you what's been marked as

 24     Plaintiffs' Exhibit 2774.          Corresponds to Cuyahoga 835.

 25              Mr. Perlatti, if you look at the current address field




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9393ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28775
                                                                                     1150
                                                          Vol. 2 - 93
  1     on this form, you see that the voter wrote in a street number

  2     and a street address, but they wrote it in the City/Village

  3     field, correct?

  4        A.    Correct.

  5        Q.    And if you look down at the former address field, the

  6     information is also there.          Do you see that?

  7        A.    Yes.

  8        Q.    And this -- this ballot would be thrown out, wouldn't

  9     it?

 10        A.    Again, in this scenario, I would defer to the

 11     registration manager because the street address and the current

 12     Ohio address field matches the street address in the address

 13     that's provided below.         And, so, if this was the

 14     person's -- again, if the precincted ballot matched that

 15     address, I'm not sure if that would be rejected or approved.

 16        Q.    Okay.    And if Ms. Edwards, the registration manager, did

 17     testify that this was thrown out, this would be thrown out, you

 18     wouldn't have any reason to disagree with that?

 19                 MR. KELLER:     Objection, Your Honor.

 20              Could I have a side-bar, please?

 21                 THE COURT:     Yes.

 22           (Thereupon, the following proceeding was held at side-bar.)

 23                 MR. KELLER:     Your Honor, I want to make a continuing

 24     objection to this line of her testifying to somebody else's

 25     testimony with the witness.          He just said what he knew about




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9494ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28776
                                                                                     1151
                                                                          Vol. 2 -     94
  1     the ballot.

  2                 THE COURT:     Read the question back.

  3          (The last question was read by the court reporter.)

  4                 THE COURT:     Do you expect Ms. Edwards to be called?

  5                 MS. GUPTA:     So, one of our intentions was to try to

  6     complete the Cuyahoga material through Mr. Perlatti and thereby

  7     avoid the need to bring in Ms. Edwards.              And, in addition, we

  8     have designated portions of Ms. Edwards' deposition, some of

  9     which has been agreed to by defense, but we haven't agreed on

 10     all of it.

 11                 MR. KELLER:     That is my point.        We entered into

 12     designations on the depositions we're stipulating to the

 13     admissibility of.       These documents speak for themselves.                If he

 14     doesn't personally know, he shouldn't be -- he shouldn't be

 15     doing it through somebody else's testimony.

 16                 THE COURT:     Yes.    I understand.       Here is the dilemma.

 17     They work together, correct?

 18                 MS. GUPTA:     They do.

 19                 THE COURT:     And what is Ms. Edward's official

 20     position, again?

 21                 MS. GUPTA:     Registration manager.

 22                 THE COURT:     So she is the registration manager.               And

 23     she sort of reports to him?

 24                 MS. GUPTA:     I believe she reports to Brent Lawler,

 25     who then reports to Mr. Perlatti.            And he testified that he




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9595ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28777
                                                                                     1152
                                                                          Vol. 2 -     95
  1     would defer to her.

  2                 THE COURT:     All right.     I want you to phrase your

  3     question differently, because you can ask of him the same

  4     proposition; and then, if he agrees, then you don't have this

  5     situation where you're trying to get validation.                  I'm not

  6     certain that it's entirely improper for her to secure

  7     validation of what someone in his office does to determine

  8     whether -- I mean, one of the claims.

  9              One of the problems -- One of the issues that they

 10     raised is whether these laws and rules, procedures, have been

 11     applied uniformly by the various boards of elections.                    I think

 12     the plaintiffs are entitled to adduce evidence to buttress that

 13     aspect of their case.         In doing so, I understand how they would

 14     want to establish what the procedures are within an office,

 15     such as within the Cuyahoga County Board of Elections.                    And I

 16     see this as part of that.

 17              Having said this, Ms. Gupta, I think Mr. Keller has a

 18     valid point.      So, you can't get into all of Ms. Edward's

 19     testimony by asking that same question to Mr. Perlatti and then

 20     having him validate it.

 21              So, what I would ask is, just ask, you know, state the

 22     proposition or ask him if, you know, the proposition is

 23     supportable or that's how they do certain things in the

 24     Cuyahoga County office.         And then the Court can see,

 25     independently from Ms. Edwards' testimony, whether she confirms




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9696ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28778
                                                                                     1153
                                                                          Vol. 2 -     96
  1     it.

  2                 MS. GUPTA:     Thank you.

  3                 MR. KELLER:     Thank you.

  4           (The following proceedings were had in open court.)

  5                 THE COURT:     Ms. Gupta, rephrase your question.              And

  6     please continue.

  7                 MS. GUPTA:     Thank you, Your Honor.          I'm actually

  8     prepared to move on from that --

  9                 THE COURT:     All right.

 10                 MS. GUPTA:     -- document.

 11              Just a moment, Your Honor.          I appear to be missing a

 12     document.

 13                 THE COURT:     All right.

 14        BY MS. GUPTA:

 15        Q.    Okay.    I'm going to show you Plaintiffs' Exhibit 2839,

 16     which corresponds to Cuyahoga Bates Number 713.

 17              Mr. Perlatti, earlier we talked about the date-of-birth

 18     requirement, correct?

 19        A.    Yes, we did.

 20        Q.    And I believe you testified that the Board will reject

 21     ballots, across the board, if there is a missing date of birth,

 22     true?

 23        A.    True.

 24        Q.    Now, on this ballot that you have up on your screen, you

 25     would be able to verify the identity of this voter even though




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9797ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28779
                                                                                     1154
                                                                          Vol. 2 -     97
  1     there is no date of birth, correct?

  2        A.    Yes.

  3        Q.    I'll move on to --

  4                 MS. GUPTA:     Ms. Clark, would you switch the screen,

  5     please?

  6        BY MS. GUPTA:

  7        Q.    We're pulling up here, Mr. Perlatti, Plaintiffs' Exhibit

  8     2846, which corresponds to Cuyahoga 1027.               Are you able to see

  9     this document without the window in front of it?

 10        A.    I can see the first three fields.

 11        Q.    Okay.    Actually, this question -- the question I have is

 12     about -- is about the top of the ballot.               So -- There we go.

 13              So, looking at the date-of-birth field on this ballot, I

 14     believe you testified that -- Whoops!

 15              Okay.    We're looking more closely at the date-of-birth

 16     field on this.       And, as I understand your testimony, the Board

 17     will not reject ballots that have a mismatch of a date of

 18     birth, correct?

 19        A.    If there is a mismatch of date of birth, again, if the

 20     other four required fields are complete and correct, we will

 21     present that to the Board for their approval or validation of

 22     the provisional envelope.

 23        Q.    Now, this -- in this example before you -- Let me go

 24     back for a second.        Excuse me.

 25              In the last two election cycles, the Board did not throw




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9898ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28780
                                                                                     1155
                                                          Vol. 2 - 98
  1     out any ballots based on a mismatch of date of birth, did it?

  2        A.    Can you define "election cycle"?

  3        Q.    Excuse me.     General election of 2014 and general

  4     election of 2015.

  5        A.    I do not recall a provisional being rejected for a

  6     mismatch, because I believe the other criteria were met, and

  7     the Board approved to go ahead and accept the provisional

  8     envelopes, or provisional ballots.

  9        Q.    So, the form that's in front of us, would this have been

 10     rejected for a missing date of birth?

 11        A.    I do not know what staff did on that, but it looks like

 12     a date of birth is presented in the field, not just -- not

 13     necessarily in the boxes to the right.              So I -- My opinion is,

 14     I think that could be -- if that birthdate was correct, that

 15     could be a valid envelope.

 16        Q.    Okay.    And, this particular ballot, you don't know -- do

 17     you know whether it was accepted or rejected?

 18        A.    That, I do not know.

 19        Q.    Okay.    Moving on to -- And, Mr. Perlatti, would

 20     Ms. Edwards, the registration manager, be in the best position

 21     to answer that question?

 22        A.    She may recall --

 23                 MR. KELLER:     Objection, Your Honor.          Vague.

 24                 THE COURT:     Rephrase your question, Ms. Gupta.              I'm

 25     going to sustain it.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9999ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28781
                                                                                     1156
                                                                          Vol. 2 -     99
  1                 MR. KELLER:     Thank you.

  2                 MS. GUPTA:     I'm going to withdraw the question.

  3                 THE COURT:     All right.

  4                 MS. GUPTA:     Okay.

  5        BY MS. GUPTA:

  6        Q.    I'm going to show you, Mr. Perlatti, Plaintiffs' Exhibit

  7     2866, which corresponds with Cuyahoga 1134, and I'm going to be

  8     asking you some questions about the identification requirement.

  9              If you can -- The parts that would need to be focused

 10     are the identification part and then -- Excuse me.                   I'm sorry.

 11     The document that I -- I'm sorry -- that I was interested in

 12     was 2886.     If I said "2866," I misspoke.

 13              Thank you.

 14              Actually, I found my copy, and it might be a little bit

 15     easier to read.

 16              Okay.    So, starting over with this exhibit, it's

 17     Plaintiffs' Exhibit 2886, and it's Bates stamped Cuyahoga 1110.

 18                 MR. KELLER:     Your Honor, may I have a second?              We're

 19     just confirming.

 20                 THE COURT:     Yes.

 21          (Whereupon, there was a brief interruption.)

 22                 MR. KELLER:     Thank you, Your Honor.          Oh!    I'm sorry,

 23     Your Honor.      I don't think we have this one.

 24                 THE COURT:     All right.     Would you -- Ms. Gupta, would

 25     you give him a moment to at least look at this document?




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:100
                                                              100ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28782
                                                                                     1157
                                                                         Vol. 2 - 100
   1                MS. GUPTA:     Certainly.

   2          (Whereupon, there was a brief interruption.)

   3                THE COURT:     Does this document -- Does this exhibit

   4     consist of only one page, Ms. Gupta?

   5                MS. GUPTA:     It does.

   6                THE COURT:     All right.

   7              Do you need to see the original, or is that that you see

   8     on the screen sufficient?         In other words, do you need to see

   9     the paper?

  10                MR. KELLER:     I can go off the screen, Your Honor.

  11                THE COURT:     All right.

  12                MS. GUPTA:     May I proceed, or do you want me to wait?

  13     I can wait.

  14                THE COURT:     Well, Mr. Keller, are you done reviewing

  15     the document?      Or, if you haven't, would you let the Court know

  16     when you have?

  17                MR. KELLER:     Yes, Your Honor.       I'm okay.      We can keep

  18     going.

  19                THE COURT:     All right.

  20              Ms. Gupta, please proceed.

  21                MS. GUPTA:     Okay.

  22       BY MS. GUPTA:

  23       Q.     Mr. Perlatti, looking at this document, I'm going to

  24     point you to the bottom of the ballot.            Below the voter's

  25     signature and date, do you see there it says:               "07 --




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:101
                                                              101ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28783
                                                                                     1158
                                                                         Vol. 2 - 101
   1     non-matching SSN#"?

   2       A.    Yes.

   3       Q.    And if this document was produced in response to a

   4     request for documents relating to rejection of ballots on the

   5     basis of identification, would you have any reason to disagree

   6     that this ballot was included in that?

   7       A.    No.    If it was presented as a missing, or a mismatch, of

   8     Social Security number, then, without actually looking at the

   9     database myself, I am assuming, then, that that Social Security

  10     number is incorrect.

  11       Q.    And, then, that -- would you also agree that, if it

  12     were -- if this document was produced in response to a request

  13     for ballots rejected on the basis of an ID mismatch, that this

  14     ballot, then, was rejected on that basis?

  15       A.    Yes.

  16       Q.    Okay.    Thanks.

  17             Now, would this ballot, then, have been thrown out

  18     because of the -- I believe you just testified that it would

  19     be -- It was -- It would be thrown out on the basis of a

  20     mismatching Social Security number?

  21                MR. KELLER:     Objection.     Mischaracterization.

  22                THE COURT:     Overruled.

  23                MR. KELLER:     Thank you, Your Honor.

  24                THE WITNESS:      Yes.   If staff determined that was the

  25     incorrect Social Security number, then it would be rejected for




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:102
                                                              102ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28784
                                                                                     1159
                                                                         Vol. 2 - 102
   1     that.

   2       BY MS. GUPTA:

   3       Q.    Okay.    Now, if you look down a little farther on this

   4     ballot, you'll see that the voter also checked the box relating

   5     to -- indicating that the voter showed their photo

   6     identification, correct?

   7       A.    Yes, that box is checked.

   8       Q.    So this ballot would be thrown out on the basis of a

   9     mismatching identification despite the fact that the -- oh,

  10     excuse me.     Let me back up one second.

  11             Showing a valid form of identification satisfies the ID

  12     requirement; does it not?

  13       A.    I'm not as familiar with that part of the ID regarding a

  14     provisional ballot.

  15       Q.    Well, let's look at the instructions on the left-hand

  16     side of the form.       Under "Identification," you see where it

  17     says "Do ONE of the following"?

  18       A.    Correct.

  19       Q.    And the third bullet point there -- Well, I can read

  20     these out.     You can either write your full Ohio driver's

  21     license or a state ID card number or write the last four digits

  22     of your Social Security number, or check the box next to the

  23     form of identification you showed to the precinct election

  24     official, correct?

  25       A.    Yes.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:103
                                                              103ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28785
                                                                                     1160
                                                              Vol. 2 - 103
   1       Q.    Okay.    So, would you agree that, then, showing

   2     the -- showing one's ID, photo ID, is sufficient to meet the

   3     identification requirement on this form?

   4       A.    That is one of the acceptable forms listed.

   5       Q.    Okay.    And the fact that the individual checked off the

   6     box indicating that they showed that ID meets that requirement,

   7     correct?

   8       A.    The box is checked.        So, looks like that requirement was

   9     met.

  10       Q.    Okay.    So, now, this ballot, however, was thrown out on

  11     the basis of a mismatch of ID despite the fact that the

  12     individual met the ID requirement by showing their ID, correct?

  13                MR. KELLER:     Objection, Your Honor.         Asked and

  14     answered.

  15                THE COURT:     Sustained.

  16                MS. GUPTA:     Okay.

  17                MR. KELLER:     Thank you, Your Honor.

  18       BY MS. GUPTA:

  19       Q.    Do you agree that this -- Withdrawn.

  20             I'm going to show you what's been marked as Plaintiffs'

  21     Exhibit 2856.      It's also Bates Number Cuyahoga 1131.

  22                MR. KELLER:     Your Honor, can I have a moment?             I don't

  23     think we have this one, as well.

  24                THE COURT:     All right.

  25          (Whereupon, there was a brief interruption.)




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:104
                                                              104ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28786
                                                                                     1161
                                                                Vol. 2 - 104
   1                MR. KELLER:     Sandhya, is this one on your exhibit

   2     list?   Is this on your exhibit list?

   3                MS. GUPTA:     Which Bates number is it?          It's 2856.

   4                MR. KELLER:     Did you have an update to your exhibit

   5     list yesterday?

   6             (Counsel confer off the record.)

   7                MR. KELLER:     Thank you, Your Honor.

   8                THE COURT:     All right.

   9             Please continue, Ms. Gupta.

  10                MS. GUPTA:     Okay.

  11       BY MS. GUPTA:

  12       Q.    Mr. Perlatti, looking at this document, if I were to

  13     represent that this document was produced in response to a

  14     request for documents -- in response to a request for ballots

  15     thrown out because of an error in the ID, would you have any

  16     reason to dispute that?

  17                MR. KELLER:     Objection, Your Honor.         Speculation.

  18     Form.

  19                THE COURT:     Overruled.     Mr. Perlatti is in a position

  20     he can answer it, if you know, Mr. Perlatti.

  21                THE WITNESS:      I just -- I see that there's the last

  22     four of a Social provided.         I don't know if that's the correct

  23     Social, or not, for the individual.           If it was provided as a

  24     mismatch of information, then I can make an assumption that the

  25     Social Security number is incorrect and that's why it was




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:105
                                                              105ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28787
                                                                                     1162
                                                                         Vol. 2 - 105
   1     rejected.

   2       BY MS. GUPTA:

   3       Q.    This, too, is a document where the voter checked off the

   4     box indicating that she showed a photo ID, correct?

   5       A.    Yes, that box is checked.

   6       Q.    Okay.    And there appears, also, to be -- Let me back up

   7     for a moment.

   8             So, again, as with the last ballot form we just looked

   9     at, the ballot would have been thrown out on the basis of an ID

  10     mismatch despite the fact that the photo identification box is

  11     checked, correct?

  12       A.    Yes.

  13       Q.    And, in this example, the voter also put in a number in

  14     the driver's license field, correct?

  15       A.    Yes.

  16       Q.    Are you able to tell whether that driver's license is in

  17     the correct form or not?

  18       A.    It doesn't look like it's the driver's license number

  19     that was put there.       There's two numbers, a lot of times, on a

  20     driver's license:       Your actual license number that begins with

  21     an alpha character, and then I believe there is a picture (sic)

  22     that is close to the picture and -- which is not the actual

  23     driver's license number.        Sometimes individuals will put that

  24     on a registration card or provisional envelope.               And that's

  25     not -- that's not their correct number.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:106
                                                              106ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28788
                                                                                     1163
                                                            Vol. 2 - 106
   1       Q.    If a voter puts both a driver's license number and a

   2     Social Security number and one of them is incorrect, would you

   3     reject that ballot?

   4       A.    I believe, if one of the two was correct, that they

   5     would accept that ballot.

   6       Q.    Okay.    But the same is not true if you have someone who

   7     checked off the box and put in a mismatching Social?

   8       A.    That -- I don't believe that has been the practice in

   9     Cuyahoga.

  10       Q.    And, just to clarify, you don't believe what is the

  11     practice?

  12       A.    If there -- If the driver's license or Social Security

  13     number does not match the registration database and the box is

  14     checked, the one that we're talking about as far as photo

  15     identification being shown to the precinct election official, I

  16     don't think we approve that ballot in Cuyahoga.

  17       Q.    Let me ask you some questions about the absentee

  18     procedure.     Unlike provisional voters, absentee voters do get

  19     an opportunity to cure errors, correct?

  20       A.    On their -- Yes, on their ballot identification

  21     envelope.

  22       Q.    Thank you for clarifying.         Yes.    And that's through the

  23     Form 11-S, correct?

  24       A.    Correct.

  25       Q.    Okay.    Now, you're not permitted to contact absentee




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:107
                                                              107ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28789
                                                                                     1164
                                                           Vol. 2 - 107
   1     voters in any other way besides the Form 11-S; is that true?

   2       A.    That's correct.       That's my understanding.

   3       Q.    Sometimes, you do have the phone number, an e-mail

   4     address -- even sometimes an e-mail address for absentee

   5     voters, correct?

   6       A.    That is correct.

   7       Q.    And you could actually do phone calls through robocalls;

   8     could you not?

   9       A.    We could.     If the information -- If we loaded the

  10     information into our system, we could.

  11       Q.    But you're not permitted to do that?

  12       A.    That's correct.

  13       Q.    And there's no record of whether an 11-S form was

  14     actually sent to a voter, is there?

  15       A.    I do not believe that we keep a copy of the 11-S form

  16     that's sent to a specific individual.            The procedure is, when

  17     we challenge someone, then the next step in the process is, you

  18     go ahead and you put an 11-S form out.            Typically, we get it

  19     out in the same day.       Sometimes it's the next day.            And it also

  20     depends on the param- -- There's parameters set out in a

  21     directive as to when you have to send them.              We always comply

  22     with that; but, more than likely, we do it the same day that we

  23     execute the challenge.

  24       Q.    And I'm going to ask you a question about address, the

  25     address requirement on an absentee ballot.             You know, let me




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:108
                                                              108ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28790
                                                                                     1165
                                                                         Vol. 2 - 108
   1     back up for one second.

   2              When you talked about the fields that are required on

   3     the provisional ballot, as far as you know, the same

   4     requirements are present on the absentee ballot as are on the

   5     provisional, correct?

   6       A.     Right.    The same five fields have to be present on the

   7     identification envelope.

   8       Q.     And those five fields are the printed name, the ID, date

   9     of birth, signature, and --

  10       A.     -- address.

  11       Q.     Thank you.

  12       A.     Yes.

  13       Q.     As to the address, actually, Cuyahoga County was

  14     pre-printing addresses, correct, for some time?

  15       A.     Yeah.    We have been pre-printing name and address on our

  16     identification envelopes.

  17       Q.     And now you're not; is that true?

  18       A.     We still put that information on the envelope.                It's the

  19     manner in which we do that information.            So, previously, on the

  20     identification envelope, on the left half of the form, you

  21     would have -- that's where you would have all the verbiage

  22     requiring your name and address and your ID.              And all that

  23     would be on that side.        And the right side of the envelope is a

  24     spot where almost like a mailing address would be printed

  25     there.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:109
                                                              109ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28791
                                                                                     1166
                                                            Vol. 2 - 109
   1             Previously, Cuyahoga, on the left-hand side, in the

   2     printed name field and in the address field, we would have our

   3     printer populate that information on that part of the form.

   4     And, additionally, we would have it on the right side of the

   5     envelope in the form of, like, a mailing address, with the name

   6     and the street, street address, below that.              So, we did both of

   7     those previously.

   8             In the last election, I think -- I believe it was just

   9     starting with the last election -- we no longer put it on the

  10     left-hand side of the envelope, but we maintained it on the

  11     right-hand side.      We stopped doing it on the left-hand side

  12     because it was very difficult for the printer to, at a very

  13     high percentage, consistently get that information to hit the

  14     spot on the form, to get that variable data printed.                 And so

  15     sometimes it would be halfway through, like, a line below the

  16     line.   And it just -- it didn't look correct.              So, we stopped

  17     that; but we kept it on the right-hand side of the envelope.

  18     And per direction from the Secretary of State's Office, that

  19     information appearing on the envelope, even when it's -- when

  20     we have it on it, the right side of the form meets the

  21     requirements of the Secretary of State to have that information

  22     pre-populated on the form.

  23       Q.    So, just to be clear, if there was a mistake in how

  24     someone wrote their address on that left-hand side, would that

  25     be cause to reject the ballot?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:110
                                                              110ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28792
                                                                                     1167
                                                              Vol. 2 - 110
   1       A.    No.    I believe we would -- we would use the address that

   2     we pre-printed on the envelope.          And the ballot that we sent

   3     them corresponds to that address that we pre-printed on the

   4     envelope.

   5       Q.    Moving on to a question about identification matching.

   6                THE COURT:     Before you move on to another area, could

   7     I see you and Mr. Keller right here?

   8          (Thereupon, the Court and Counsel conferred out of the

   9     hearing of the court reporter.)

  10                THE COURT:     Please continue, Ms. Gupta.

  11                MS. GUPTA:     Thank you, Your Honor.

  12       BY MS. GUPTA:

  13       Q.    Mr. Perlatti, isn't it true that, before -- so, in the

  14     process of reviewing absentee ballots, would you agree that the

  15     Board's staff are trained to check the absentee application

  16     that comes in, first, against the registration database before

  17     sending out a ballot?

  18       A.    We instruct our employees to compare the vote-by-mail

  19     application, or absentee application, to the database to see if

  20     the information is correct.

  21       Q.    And then, at that point, you contact a voter if there is

  22     some mismatch in the application, a mismatch with the

  23     information in the registration database; is that correct?

  24       A.    We'll send a letter out to the individual.               And,

  25     depending on what part we are of the election cycle, basically,




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:111
                                                              111ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28793
                                                                                     1168
                                                           Vol. 2 - 111
   1     focusing on the registration deadline, if it's pre-registration

   2     deadline, we'll send out a letter, and we'll include a

   3     registration card and an additional vote-by-mail application.

   4     And, then, this way, if there is an issue with the

   5     registration, they can complete a registration card, send that

   6     in, and then send another vote-by-mail application with that.

   7             And upon receiving that, if it's correct, we'll go ahead

   8     and process.     If it is after the close of registration, they're

   9     not able to update the registration record.              So, at that point,

  10     we would send them a letter.         I believe we still include the

  11     registration card because, ultimately, we want to get the

  12     registration correct when we are able to update it.                 But, in

  13     that scenario, we would not send out another vote-by-mail

  14     application because we're not able to adjust their record.

  15             I think, also, in that letter, we may indicate to them

  16     that, if there was a change, if there was a change of address,

  17     that they could go to the polls and vote provisionally on

  18     Election Day.

  19       Q.    Let me show you what's been marked as Plaintiffs'

  20     Exhibit 2974.      It corresponds to Cuyahoga 482 and 483.

  21             That's 482.      I'm actually going to try to put them side

  22     by side, but I'm having a little difficulty.

  23             Mr. Perlatti, if I were to represent to you that this

  24     document was produced in response to a subpoena request for

  25     documents -- for ballot forms rejected on the basis of a mis-,




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:112
                                                              112ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28794
                                                                                     1169
                                                           Vol. 2 - 112
   1     or, an incorrect ID, would you have any reason to dispute that?

   2       A.    No.    If my staff provided it for that, then it's

   3     probably correct.

   4       Q.    Okay.    Are you able to tell -- Well, let me back up.

   5             In this instance, you see that on the right-hand side is

   6     the vote-by-mail ballot application, correct?

   7       A.    Correct.

   8       Q.    And on the left-hand side is the ID envelope?

   9       A.    Yes.

  10       Q.    Okay.    And the last four digits of the Social Security

  11     number actually match in both cases, correct?

  12       A.    Yes, they do.

  13       Q.    Are you able to tell from this why this would have been

  14     rejected?

  15       A.    The only thing I can think of is that the -- and I don't

  16     know this without looking at the registration database, but the

  17     registration database may have a different last four Social

  18     Security number for this individual.           And, so, if that were to

  19     be true, then the application was incorrectly processed and the

  20     ballot sent out.

  21             There is, I believe, a higher level of scrutiny, or, in

  22     Cuyahoga County, there is a higher level of scrutiny on the

  23     returned ballots that come back, versus the application.                   It

  24     doesn't justify sending out, if that was wrong, sending it out

  25     in the first place; but that -- and I don't know if that is the




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:113
                                                              113ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28795
                                                                                     1170
                                                           Vol. 2 - 113
   1     case; but that, potentially, could be the scenario here.

   2             This is not an excuse, but the reality is that you bring

   3     on a lot of temporary employees and other staff; and they may

   4     have -- they may have gotten that one wrong.

   5       Q.    Sure.

   6       A.    Now, but, also, an 11-S form would be sent out to the

   7     individual to try to cure that ballot.

   8       Q.    I'm going to show you what's been marked as Plaintiffs'

   9     Exhibit 2988.      It's corresponds to Cuyahoga 476 and 477.               And,

  10     primarily, I'd like you to look at 477.

  11       A.    Which one is 477?

  12       Q.    That's this document, the one with the screen-shot.

  13       A.    Okay.    Thank you.

  14       Q.    Mr. Perlatti, if I were to represent to you that this

  15     ballot was, or -- excuse me -- this document was produced in

  16     response to plaintiffs' request for documents that show the

  17     identification envelope and what that was compared to, would

  18     you have any reason to dispute that?

  19       A.    Well, obviously, this document we're looking at is not

  20     an application.      This looks to be a screen-shot of our voter

  21     registration database, in which information is inputted from an

  22     application.     Staff -- I mean, I believe the staff provided you

  23     this screen-shot probably because they may have had

  24     difficulties in trying to find the application because of the

  25     volume of them.      But that's -- that is a -- that's -- I don't




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:114
                                                              114ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28796
                                                                                     1171
                                                           Vol. 2 - 114
   1     know if our DIMS registration database -- It looks like it's

   2     out of the absentee module.

   3       Q.    Okay.    And if you can look at the field -- it states

   4     "Election" and "11-4, 2014."         Are you able to verify that this

   5     is a screen-shot that would have correlated to what a staff

   6     member would have seen at the time they were making the

   7     comparison between the ID envelope and the information in the

   8     database?

   9       A.    Yes.

  10       Q.    Okay.    And I'm going to show you Plaintiffs' Exhibit

  11     2984, which corresponds to Cuyahoga 544 to 545.               And, in

  12     particular, I'm going to direct your attention to the Bates

  13     stamp number 545.       Do you see that as a screen-shot as well?

  14       A.    Yes.

  15       Q.    And, with this document, it says -- With the last, if I

  16     were to represent that this document was produced in response

  17     to a request for documents showing what the ID envelope was

  18     compared to, would you have any reason to dispute that?

  19       A.    No.    This information would be inputted from the

  20     application.

  21       Q.    Okay.    And would you be able to verify that this

  22     screen-shot of the database corresponds to what a staff member

  23     would have seen, what the screen would have looked like, what

  24     the staff member would have seen when they did the actual

  25     comparison to the ID envelope at the time, at the time of the




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:115
                                                              115ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28797
                                                                                     1172
                                                                         Vol. 2 - 115
   1     election?

   2       A.    This would -- This would be the screen.

   3       Q.    Thank you.

   4                MS. GUPTA:     Your Honor, could we have a side-bar, if

   5     you want?    Or do you want --

   6                MR. KELLER:     If we could just have a moment to confer,

   7     Your Honor?

   8                THE COURT:     Yes.    Yes, you may.

   9             (Whereupon, Counsel confer off the record.)

  10                MR. KELLER:     Your Honor, can I have a side-bar,

  11     please?

  12                THE COURT:     Yes.

  13          (Thereupon, the following proceeding was held at side-bar.)

  14                MR. KELLER:     What we're trying to clarify is, I want

  15     to record to be clear on which information is present at the

  16     time they're processing the ballot.           I assume, based on the

  17     questions we've heard so far, that at the top is -- I'm not

  18     sure if this is or is not.         I guess I can --

  19                THE COURT:     Can you establish that, Ms. Gupta, with

  20     this witness?

  21                MS. GUPTA:     Let me make sure I understand what you're

  22     asking.

  23                MR. KELLER:     These top fields, would that stay static?

  24     Or is that based on the most recent information they have?                    I

  25     just want to make sure we know what the information comes from




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:116
                                                              116ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28798
                                                                                     1173
                                                                         Vol. 2 - 116
   1     and what time it's reflective of.

   2                MS. GUPTA:     I see.    Do you want to ask it on cross, or

   3     would you prefer that I do it?

   4                THE COURT:     If you want to get this document in --

   5                MS. GUPTA:     Okay.    I'll handle it.

   6                THE COURT:     -- then you need to --

   7                MS. GUPTA:     I'll be happy to.

   8                THE COURT:     I think that would be a part of the

   9     foundation.

  10                MS. GUPTA:     Okay.    Sure.    So, it's a matter of asking

  11     about the information above?

  12                MR. KELLER:     Yeah.    How I interpreted his answer is

  13     that, the bottom, with the poll fields, that's there at the

  14     time of the comparison of the ballot.            But I just want to make

  15     sure the record is clear on whether it is or not.                I don't know

  16     the answer.

  17                MS. GUPTA:     All right.

  18                THE COURT:     Just clarify that.

  19                MS. GUPTA:     Okay.    Thank you, Your Honor.

  20                THE COURT:     All right.

  21          (The following proceedings were had in open court.)

  22       BY MS. GUPTA:

  23       Q.    Mr. Perlatti, drawing your attention back to Cuyahoga

  24     545, this is the screen-shot that we were just looking at.                    And

  25     could you actually just clarify that, when you testified that




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:117
                                                              117ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28799
                                                                                     1174
                                                           Vol. 2 - 117
   1     this is the screen-shot that a staff member would have been

   2     looking at at the time they were making the comparison between

   3     the ID envelope and the database, that the information -- that

   4     all of the information as presented here would have been what

   5     that staff member saw, including the information where at the

   6     top of the form it states voter's name and address on file?

   7       A.     You see the name, the address, the ID, the date of

   8     birth, and the signature, a picture of the signature that we

   9     have on file in the registration database.

  10       Q.     And that's at the time they're reviewing the document,

  11     or -- excuse me -- the ID envelope?

  12       A.     Yes.

  13       Q.     And it's not -- that information and the voter's name

  14     and address on file would not be updated, which is to say that,

  15     if this were printed, let's say in the last couple of months,

  16     would this screen-shot possibly show an updated address for the

  17     voter?

  18       A.     That's an IT question for the IT department.               So, as far

  19     as is this module -- I believe, when they're viewing this,

  20     they're viewing this -- it should be -- it pulls from the main

  21     registration database.        So, all of this is done in the

  22     registration database, which is made up of different modules.

  23     So, there's a -- there's a provisional module.               There's an

  24     absentee module.      You have the main database, which has

  25     their -- really, their registration record.              So, it's all




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:118
                                                              118ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28800
                                                                                     1175
                                                                         Vol. 2 - 118
   1     feeding from that one area.

   2             And, so, this should update in live time.               It should

   3     have their current information.          But then, once the close of

   4     registration happens, it's locked down because you can't make

   5     any adjustments to the database at that point in time because

   6     registration has closed as far as updating -- well, anything

   7     you would update via a registration card.

   8             So, that's what -- So, again, once the close of

   9     registration comes, the database is locked down.                And that's

  10     what it looks like for that election cycle.              And then, once you

  11     certify the election, the database is opened back up again; and

  12     any updates that need to happen occur.

  13       Q.    Okay.    Just a moment.

  14             (Thereupon, Counsel confer off the record.)

  15                MS. GUPTA:     So, Your Honor, we would move into -- It

  16     looks like there may still be some question about the documents

  17     showing a screen-shot.        And I believe we can sort it out

  18     separately.     But I guess what I would like to do is to move

  19     these exhibits -- The specific screen-shot documents that Mr.

  20     Keller has identified, I can read them off, move them into

  21     evidence, and we can make a record.

  22                THE COURT:     Do you move this 00545 into evidence?

  23                MS. GUPTA:     Right.    Actually, it's connected to -- I

  24     believe this one was connected to 2984, P2984.

  25                THE COURT:     Okay.    Do you have an objection to P2984,




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:119
                                                              119ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28801
                                                                                     1176
                                                                         Vol. 2 - 119
   1     Mr. Keller?

   2                MR. KELLER:     Your Honor, we do at this time, based on

   3     relevance, potential 403 confusion issues.             I don't want to

   4     keep --

   5                THE COURT:     The Court is not confused.          And, as the

   6     finder of fact, I think that your objection probably goes more

   7     to weight, and not to admissibility.           Mr. Perlatti has

   8     identified the document.

   9             You know what the document is.           Am I correct, Mr.

  10     Perlatti?

  11                THE WITNESS:      On the screen-shot?

  12                THE COURT:     Yes.

  13                THE WITNESS:      Yes.

  14                THE COURT:     All right.     And is this a document that

  15     you typically deal with in your capacity as Deputy Director of

  16     the Cuyahoga County Board of Elections?

  17                THE WITNESS:      Yes.

  18                THE COURT:     I'm going to admit it.         And you certainly

  19     have an opportunity to cross-examine on that document, which

  20     would more frame the weight the Court will attribute to the

  21     exhibit, as opposed to whether the exhibit is admissible.                   The

  22     exhibit certainly will come in as an 803.6 exhibit.                 And so I'm

  23     going to allow it.       I've already determined that those

  24     documents are relevant previously.           And so your objection is

  25     well taken, but overruled.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:120
                                                              120ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28802
                                                                                     1177
                                                                         Vol. 2 - 120
   1             Please continue, Ms. Gupta.

   2                MS. GUPTA:     Your Honor, just a question.           There are

   3     other screen-shot documents like that.

   4                THE COURT:     Do you have the same objection to those

   5     screen-shot documents; or was your objection, Mr. Keller,

   6     limited to the one that we saw on 00545?

   7                MR. KELLER:     It's the same objection.          I just want to

   8     preserve it, but I understand the Court's ruling.

   9                THE COURT:     All right.     So, with that understanding,

  10     have you and Ms. Gupta conferred on the remaining screen-shot

  11     documents?

  12                MR. KELLER:     It's the same issue as to all those

  13     screen-shot documents.

  14                THE COURT:     Yeah.    But my question is, have you seen

  15     the other screen-shot documents.          And your objection is as to

  16     relevancy; is that right?

  17                MR. KELLER:     And 403, Your Honor.

  18                THE COURT:     And maybe -- Do you want to state for the

  19     record what you believe is the confusing part that you believe

  20     would also confuse the Court?

  21                MR. KELLER:     I will say I'm confused at this point.               I

  22     don't know whether that information is at the time they printed

  23     it or at the time that the voter was evaluated for whether they

  24     had mismatching information.

  25                THE COURT:     And you don't know the answer to that, Mr.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:121
                                                              121ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28803
                                                                                     1178
                                                                         Vol. 2 - 121
   1     Perlatti?

   2                THE WITNESS:      No.   And that's where, with the IT, I

   3     don't know, when they printed this, if that absentee module is

   4     kind of like locked down for that election or, once we're up

   5     and updating again, if this has been updated.               That, I

   6     can't -- I don't know, because when -- When I'm viewing it at

   7     that point in time in the election process, I know that that

   8     information is good at that point in time, but I --

   9                THE COURT:     And what you can do, Mr. Keller, is

  10     explore that on cross-examination.           As I said, that will inform

  11     the weight that the Court gives to that document and others

  12     related to that document, the screen-shots.              But my point is

  13     that these are documents that are kept and maintained in the

  14     regular and ordinary course of his business.              And he's

  15     testified to that.       And he's identified at least this specific

  16     document.

  17             And, presumably, if you all stipulate to it or if Mr.

  18     Perlatti can so inform the Court, all the documents in this

  19     category are the same.        And so they would be business records,

  20     and they would be admissible.          But you may be able to establish

  21     that the Court shouldn't give weight to those documents because

  22     they don't inform any of the Court's decisions on the issues

  23     pending before the Court.

  24             Does that clarify it for you?

  25                MR. KELLER:     I understand the Court's ruling, yes.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:122
                                                              122ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28804
                                                                                     1179
                                                                         Vol. 2 - 122
   1                THE COURT:     Okay.    All right.

   2                MS. GUPTA:     Your Honor, then, would you like me to

   3     read off the exhibits that have those screen-shots?

   4                THE COURT:     Exactly.

   5                MS. GUPTA:     Okay.    So plaintiffs will move into

   6     evidence Plaintiffs' Exhibit 2988, 2984, which is the one we

   7     were just discussing, 2660, 2663, 2668, 2675, 2677, 2687.

   8                THE COURT:     Mr. Keller?

   9                MR. KELLER:     Your Honor, it's the -- The only other

  10     point beyond the objection is that I cannot tell, without the

  11     Bates numbers, whether we even have gotten this.

  12                THE COURT:     All right.     Here is what we're going to

  13     do:   With the exception of 2984, which I've just admitted, I'm

  14     going to hold in abeyance my admission until after lunch.                   And

  15     during the lunch break, Mr. Keller, I want you to get together

  16     with Ms. Gupta and harmonize these numbers with the Bates

  17     numbers that you already have.

  18             It's already been established as a matter of record that

  19     you have these documents.         It's just that there is a disconnect

  20     between the Bates numbers and the exhibit numbers, from what

  21     I'm given to understand.        Is that correct?

  22                MR. KELLER:     That is not correct, Your Honor.

  23                THE COURT:     All right.

  24                MR. KELLER:     My understanding is that, some documents,

  25     we did not have.      I'm, obviously, kind of working on the fly




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:123
                                                              123ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28805
                                                                                     1180
                                                                         Vol. 2 - 123
   1     here, but based on my understanding --

   2                THE COURT:     Okay.    So we'll determine, after lunch,

   3     which documents you have, which ones you don't have.                 The ones

   4     you don't have, you should be provided over the lunch break so

   5     that you can look at them.         And, at that time, I will rule on

   6     their admissibility.       But I will tell you that the likelihood

   7     is I will find them admissible on the same basis as 2984,

   8     although I will give some consideration to your argument as to

   9     you are not being provided with these documents in advance of

  10     trial, which may be a separate basis to exclude them.                  But

  11     that's more a discovery issue than an evidentiary issue, but

  12     I'll have to wait until you get a chance to compare.

  13             I might be mistaken, but my anticipation was that you

  14     and Ms. Gupta would have resolved all of these issues before

  15     Mr. Perlatti took the stand, because I had directed counsel,

  16     yesterday, to get these document issues resolved so that we

  17     would be able to take up time with testimonial evidence, as

  18     opposed to arguments about which documents correspond to which

  19     numbers.

  20             Did you all not get a chance to do that this morning as

  21     I directed?

  22                MS. GUPTA:     Your Honor, we did.        We did as to the

  23     majority of the documents.         And those screen-shots were the

  24     exception that we determined we would ask foundational

  25     questions about.      And I don't think we were aware that the




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:124
                                                              124ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28806
                                                                                     1181
                                                           Vol. 2 - 124
   1     defendants did not have the other set of documents.

   2                THE COURT:     Okay.     All right.

   3                MS. GUPTA:     I apologize.

   4                THE COURT:     Who has the witness after Mr. Perlatti?

   5                MR. McTIGUE:      I do, Your Honor.

   6                THE COURT:     Please stand, Mr. McTigue.          And who is

   7     that witness?

   8                MR. McTIGUE:      Mr. Tim Burke.

   9                THE COURT:     And who is Mr. Burke?

  10                MR. McTIGUE:      He is on the Board of Elections for

  11     Hamilton County.

  12                THE COURT:     All right.     Do we have the same -- Who

  13     has -- Ms. Conover?

  14                MR. CONOVER:      Yes.

  15                THE COURT:     Do we have the same kind of issues that we

  16     have here with Mr. Perlatti?

  17                MR. CONOVER:      So, last evening, Mr. McTigue

  18     represented that Mr. Burke would only be testifying about the

  19     legislative intent in his testimony in front of the General

  20     Assembly.    And this morning we heard that there may be

  21     documents now involved that he would be authenticating.                  So,

  22     we're not prepared for that this morning.

  23                THE COURT:     All right.     The documents that you're

  24     going to review, Mr. McTigue, are you certain that those

  25     documents have already been produced to the defense?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:125
                                                              125ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28807
                                                                                     1182
                                                                         Vol. 2 - 125
   1                MR. McTIGUE:      Yes.    Yes, Your Honor.

   2                THE COURT:     All right.     So I want the two of you, over

   3     lunch, also, to get together.          If there are documents that we

   4     could stipulate to, stipulate to them.            I don't want this same

   5     type of back-and-forth over whether they have them, whether the

   6     numbers correspond, because this takes up Mr. Perlatti's time.

   7     He didn't ask to be here.         The rest of us asked to be here.

   8     And I take great exception to wasting Mr. Perlatti's time

   9     because he has one election that is completed, but probably not

  10     totally complete, and he has a big election coming up in

  11     November that you might have heard of that he has to prepare

  12     for.

  13             So I'm going to -- Do you have any more before we break

  14     for lunch?

  15                MS. GUPTA:     I have -- I do have just a little bit

  16     more, Your Honor.

  17                THE COURT:     Okay.     And I hope that the just a little

  18     bit more is not this same we-don't-know-whether-we-have-these-

  19     documents issues.       Please tell me they're not.

  20                MS. GUPTA:     I don't believe we have additional issues

  21     on that.    In fact, plaintiffs and defendants were able to agree

  22     on a slew of other exhibits, as well, which I was going to

  23     mention at the end.

  24                THE COURT:     Okay.     You have 15 minutes to conclude

  25     your examination.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:126
                                                              126ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28808
                                                                                     1183
                                                                         Vol. 2 - 126
   1                MS. GUPTA:     Very well.

   2                THE COURT:     Have a seat, Mr. Keller.

   3                MR. KELLER:     Thank you, Your Honor.

   4       BY MS. GUPTA:

   5       Q.    Mr. Perlatti, thank you.

   6             Turning for a moment to early in-person voting, your

   7     staff is present to ensure that voters know to fill everything

   8     out; is that correct?

   9       A.    Well, when they come in-house, they meet with one of our

  10     employees.     In the application, once we have their address,

  11     we'll print the application.         They will look at it, fill in the

  12     other information.       And then we'll go ahead and get them the

  13     ballot and give them the ballot and the identification

  14     envelope.    And then they will go into a voting booth and vote

  15     that.

  16             So, they do not turn the ballot back in to our staff

  17     when they're done voting.         We have a ballot box in the voting

  18     room that, when they're done, they just submit it into that.

  19             So, staff -- staff is there to assist them in, I guess

  20     for the application process, in getting them -- so we can get

  21     them the correct ballot.        But then, once the ballot is issued

  22     with the ID envelope, they are -- basically, they're on their

  23     own, you know, in the room.

  24       Q.    But the staff does sometimes -- as they return that

  25     ballot and ID envelope to the voter, there's nothing that




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:127
                                                              127ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28809
                                                                                     1184
                                                           Vol. 2 - 127
   1     prevents them from saying to the voter, Make sure you fill out

   2     everything correctly, that kind of thing?             Would that be

   3     correct?

   4       A.    That's correct.       They probably, in fact, do direct them,

   5     Please make sure you fill out the envelope completely.

   6       Q.    Okay.    I would like to show you what's been marked as

   7     Plaintiffs' Exhibit 3027.         And it corresponds to Cuyahoga 1143

   8     and 1144, but we're going to focus on the first page.

   9             Mr. Perlatti, do you recognize this document?

  10       A.    I'm sure I've seen it before.          And from the title on the

  11     document --

  12                MR. KELLER:     Objection, Your Honor.         I'm sorry, but we

  13     haven't seen this.

  14                MS. GENTRY:     Your Honor, this was actually used at a

  15     deposition.     And I know it was produced.          I have a copy right

  16     here (indicating).       It was Plaintiffs' Exhibit 38 at the

  17     deposition in Cuyahoga County.          I'm happy to provide it to

  18     counsel right here.

  19                MS. CARWILE:      Your Honor, the problem, they submitted

  20     their exhibit list.       I've gone through it since all this issue

  21     has come up.     There's a number of these documents that are not

  22     on their Exhibit B, or Appendix B to the joint pretrial, which

  23     was their amended exhibit list.

  24                THE COURT:     All right.

  25                MS. CARWILE:      And so they're not in our documents that




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:128
                                                              128ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28810
                                                                                     1185
                                                           Vol. 2 - 128
   1     they've provided to us as exhibits for this trial.

   2                MS. GENTRY:     Your Honor, that's simply not correct.

   3                MS. CARWILE:      Can you tell me, then, where it is,

   4     because I just spent the last time looking for it?

   5                MS. STOCK:     I gave you a supplement of the Exhibit B.

   6     And then I just gave you two notebooks of these documents that

   7     we're just talking about.          We just got them copied.

   8                MS. CARWILE:      The supplement yesterday is not the same

   9     thing as getting this pre trial.

  10                THE COURT:     All right.     All right.      We're going to

  11     continue with Mr. Perlatti's --

  12             Ms. Carwile, have you ever heard the expression that, in

  13     the battle of the elephants, only the grass gets hurt?                  You

  14     ever heard that?

  15                MS. CARWILE:      No.

  16                THE COURT:     Would you know what it means?

  17                MS. CARWILE:      No.

  18                THE COURT:     That when the two sides are warring back

  19     and forth, poor Mr. Perlatti, here, has to sit down and suffer

  20     through it.     And, if anyone was paying attention, I just said

  21     that we don't want to further burden Mr. Perlatti.

  22             Now, I'm going to allow him to testify about this

  23     document.    And we're going to sort this out after he gets off

  24     the stand.

  25             Ms. Gupta has about seven minutes to complete her




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:129
                                                              129ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28811
                                                                                     1186
                                                              Vol. 2 - 129
   1     examination.     And so she is going to complete her examination

   2     with dispatch.      And, if there are any more substantive

   3     objections, I won't restrict you from making the objections.

   4     And then we'll have an all-counsel meeting at the conclusion of

   5     the direct, and we'll sort out this whole conundrum of the

   6     exhibits.    And this is inevitable in a case with this

   7     many -- that's this paper intensive.           So, the test will be

   8     surprise and prejudice.

   9                MS. CARWILE:      Yes.   Sorry, Your Honor.        Thank you.

  10                THE COURT:     Nothing to apologize for.

  11             Please continue.

  12       BY MS. GUPTA:

  13       Q.    Mr. Perlatti, you were saying about this document --

  14       A.    Yes.    So, this looks like a report that we would print.

  15     And it looks like this indicates, for the certain types of

  16     provisional categories, whether you count it valid or not, do

  17     you update their record or not, and do you give them voter

  18     history or not.

  19       Q.    Okay.    And you see -- Right.        So, you see the columns at

  20     the top, including Count Ballot, Update Vote, Update Voting

  21     History, or -- excuse me -- Update VH?

  22       A.    Yes.

  23       Q.    And "Update VH" stands for update voting history,

  24     correct?

  25       A.    Voter history.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:130
                                                              130ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28812
                                                                                     1187
                                                                         Vol. 2 - 130
   1       Q.    And what does "Update Vote" refer to?

   2       A.    "Update Vote," I believe that is updating their voter

   3     registration record.

   4       Q.    And what about updating VH?

   5       A.    That's giving them credit for voter activity in this

   6     election, or in the election.

   7       Q.    Okay.    Now, if you look at fields 3, 5, 6, 7, 8 and 11,

   8     those correspond to missing address, missing date of birth,

   9     non-matching date of birth, missing ID, non-matching ID, no

  10     printed name, correct?

  11       A.    Yes.

  12       Q.    And for all of those I just read off, there is a "Y,"

  13     i.e. the letter "Y," under "Update VH," true?

  14       A.    Yes.

  15       Q.    And that reflects the fact that a voter is given voting

  16     history credit for -- excuse me -- they're given credit for

  17     voting even though -- excuse me.          Let me back up for a second.

  18             For those same fields that I mentioned, under "Count

  19     Ballot," there is an "N," a letter "N," for "No," true?

  20       A.    Correct, yes.

  21       Q.    And so the voter -- meaning that the voter is given

  22     credit for voting for those fields that I mentioned even though

  23     that voter's vote hasn't counted, correct?

  24       A.    Right.     There is a record of voter activity in that

  25     election, and their ballot did not count.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:131
                                                              131ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28813
                                                                                     1188
                                                             Vol. 2 - 131
   1       Q.     And so the Board is able to verify the identity of the

   2     individual even though there may have been an omission or a

   3     mismatch of information, correct?

   4       A.     That is correct.

   5                MS. GUPTA:     I'd like to confer with Counsel, Your

   6     Honor.

   7                THE COURT:     You may.

   8          (Whereupon, there was a brief interruption.)

   9                MS. GUPTA:     Your Honor, there are no further

  10     questions; but I want to put on the record the stipulation, on

  11     the range of documents that we've come to, there might be a

  12     couple documents in there that I would need the witness to

  13     authenticate.

  14                THE COURT:     Okay.    If you stipulated to them, why do

  15     you need Mr. Perlatti to authenticate them?

  16                MS. GUPTA:     There was the range -- It's the range,

  17     actually, between Plaintiffs' Exhibits 1041 to 1055.

  18                THE COURT:     Have you conferred with opposing Counsel

  19     about this?

  20                MS. GUPTA:     We did, but there were a couple of

  21     exceptions in that range.

  22                THE COURT:     All right.     What were the two exceptions?

  23                MR. KELLER:     I'm sorry.     I'm confused.       We already

  24     went over the screen-shot issue.

  25                MR. PIERCE:     Your Honor, we stipulated to admission of




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:132
                                                              132ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28814
                                                                                     1189
                                                           Vol. 2 - 132
   1     portions of a deposition that was taken of one of Mr.

   2     Perlatti's employees, the head of the registration department.

   3                THE COURT:     Yes.

   4                MR. PIERCE:     And Ms. Gupta wanted to introduce some

   5     exhibits that were talked about at that deposition although

   6     that deposition testimony did not sufficiently authenticate the

   7     documents because that employee did not recognize them as

   8     documents from her department.

   9                THE COURT:     All right.

  10                MR. PIERCE:     So, I mentioned to Ms. Gupta, if she

  11     could lay the foundation with Mr. Perlatti as to those

  12     documents' authenticity, then we could --

  13                THE COURT:     All right.     That's fine.       I just asked

  14     which documents they were.         How many documents are there?

  15                MR. PIERCE:     Just two, to my understanding, Your

  16     Honor.

  17                THE COURT:     Does your case rise and fall on those two

  18     documents?

  19                MS. GUPTA:     No, it does not.

  20                THE COURT:     What are these documents about?

  21                MS. GUPTA:     They were poll-worker training documents.

  22     One was a training manual, I believe.            I'm sorry.      I just seem

  23     to have misplaced the paper that indicated which exact ones

  24     they were, but they were indicated in the deposition of

  25     Ms. Edwards.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:133
                                                              133ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28815
                                                                                     1190
                                                                Vol. 2 - 133
   1                THE COURT:     Ms. Pierce, do you know which ones they

   2     are?

   3                MR. PIERCE:      Yes, Your Honor.       I believe they're

   4     10 --

   5                THE COURT:     I don't care who locates them for me.

   6                MR. PIERCE:      Yes, sir.

   7                THE COURT:     Just locate them, please.

   8                MR. PIERCE:      Yes, Your Honor.

   9             Your Honor, I believe that P1050 is one of them.                  P1051

  10     is the other.      P1052.

  11             I apologize, Your Honor.         There were three.

  12                THE COURT:     All right.     There are three.

  13             Is there anyone who can put their fingers on P1050

  14     through P1051?

  15                MS. GUPTA:     I believe Diane is doing that.

  16                THE COURT:     All right.

  17                MS. GUPTA:     Thank you.     1050, 1051, 1052.          Thank you.

  18       BY MS. GUPTA:

  19       Q.    Mr. Perlatti, just quickly, I'd like to show you what

  20     has been marked as Plaintiffs' Exhibit 1050.               And it is Bates

  21     stamped "Cuyahoga 81."        I'll put it this way (indicating).               Do

  22     you recognize this document?

  23                THE COURT:     Why don't you hand the document to him.

  24     Let him thumb through it, because it's multiple pages.                   I'm

  25     presuming that it's a document -- You can give it to him, Ms.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:134
                                                              134ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28816
                                                                                     1191
                                                                         Vol. 2 - 134
   1     Gupta.    It's a document that the defense has?

   2                MR. PIERCE:     It is, Your Honor.

   3                THE COURT:     So, it's a document that the defense has

   4     seen?

   5                MR. PIERCE:     We have seen it, yes, Your Honor.

   6                THE COURT:     All right.

   7              Mr. Perlatti, would you review that document and tell me

   8     whether you're familiar with it, please?

   9                MS. GUPTA:     This document was produced by the Cuyahoga

  10     Board of Elections in response to our subpoenas.

  11                THE COURT:     All right.

  12                THE WITNESS:      This document, this definitely is a

  13     Board of Elections training document.            And it looks like this

  14     is a part -- that this is associated with our poll-worker

  15     department as one of their training tools.

  16                THE COURT:     Are you familiar with it, Mr. Perlatti?

  17                THE WITNESS:      I have -- I have probably -- Well, I'm

  18     familiar with the content inside.           But to say this is

  19     specifically a poll-worker training manual, that I

  20     can't -- without seeing the title page, I can't say that's

  21     exactly what it is.       But all the content in here -- and

  22     this -- This follows the form of our training manual.                  So my

  23     best assumption is that's what it is.

  24                MS. GUPTA:     Your Honor, we would move Plaintiffs'

  25     Exhibit 1050 into evidence.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:135
                                                              135ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28817
                                                                                     1192
                                                                         Vol. 2 - 135
   1                THE COURT:     Mr. Keller?

   2                MR. KELLER:     No objections, Your Honor.

   3                THE COURT:     1050 will be received.

   4       BY MS. GUPTA:

   5       Q.    Mr. Perlatti, I'm going to show you what has been marked

   6     as Plaintiffs' Exhibit 1051.         It corresponds to Cuyahoga 102 to

   7     112.

   8                MS. GUPTA:     Your Honor, may I approach so that the

   9     witness can review?

  10                THE COURT:     Yes.

  11                THE WITNESS:      This is a document produced by our

  12     poll-worker department for provisional training.

  13                THE COURT:     Yes.    What document number is that?

  14                MS. GUPTA:     That is 1051, Your Honor.          And we would

  15     move to admit it.

  16                THE COURT:     Any objection to 1051?

  17                MR. KELLER:     No, Your Honor.

  18                THE COURT:     1051 will be received.

  19             What's next?

  20       BY MS. GUPTA:

  21       Q.    And, Mr. Perlatti, I'm going to show you what's been

  22     marked as Plaintiffs' Exhibit 1052, which is Cuyahoga 113 to

  23     122.

  24                MS. GUPTA:     May I approach, Your Honor?

  25                THE COURT:     Yes, you may.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:136
                                                              136ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28818
                                                                                     1193
                                                                 Vol. 2 - 136
   1                THE WITNESS:      This, also, is a document out of our

   2     Cuyahoga County's poll-worker department for training

   3     poll-workers on processing provisionals.

   4                MS. GUPTA:     Your Honor, we would move 1052 into

   5     evidence.

   6                THE COURT:     Any objection, Mr. Keller?

   7                MR. KELLER:     No, Your Honor.

   8                THE COURT:     1052 will be received.

   9                MS. GUPTA:     And I don't know if I moved into evidence

  10     Plaintiffs' Exhibit 3027, which was the document on voting

  11     history that we were looking at.          So we would move for that

  12     into evidence.

  13                THE COURT:     3027, did you say?

  14                MS. GUPTA:     Correct, yes, 3027.

  15                THE COURT:     Any objection to 3027, Mr. Keller?

  16                MR. KELLER:     Just the objection that it wasn't on

  17     their list, but no other objection.           I don't know if you want

  18     to make a continuing objection to that.

  19                MS. GENTRY:     Your Honor, do you want the explanation

  20     on that?

  21                THE COURT:     Is that one that was on the supplemental

  22     exhibit list?

  23                MS. GENTRY:     Yes.

  24                THE COURT:     And it was on the supplemental list

  25     because --




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:137
                                                              137ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28819
                                                                                     1194
                                                                Vol. 2 - 137
   1                MS. GENTRY:     Because it was produced by Cuyahoga

   2     County at their deposition, which I believe was last week.                    It

   3     was after our initial list was provided.

   4                THE COURT:     I see.    All right.     I'm going to admit it.

   5                MR. KELLER:     Thank you, Your Honor.

   6                MS. GUPTA:     And the final thing I just want to make

   7     sure we have on the record is that, as to the balance of the

   8     exhibits, Plaintiffs' 1041 to 1055, plaintiffs and defendants

   9     have stipulated as to those.

  10             And I have no further questions.

  11                THE COURT:     Have you so stipulated?

  12                MR. KELLER:     That's correct, Your Honor.

  13                THE COURT:     All right.

  14             Mr. Perlatti, you may step down.           It's ten minutes to

  15     1:00.   We're going to stand in lunch recess until 1:45.                 It's

  16     12:50 now.     So, you may be excused.        The lawyers may not.

  17                THE WITNESS:      Should I leave this document here?

  18                THE COURT:     Just leave everything where it is.

  19                THE WITNESS:      Thank you.

  20                THE COURT:     And, Mr. Perlatti -- Mr. Perlatti --

  21                THE WITNESS:      Yes.

  22                THE COURT:     -- you're to return for your examination

  23     by the defense at -- Will 55 minutes give you ample time to get

  24     some lunch?

  25                THE WITNESS:      Yes.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:138
                                                              138ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28820
                                                                                     1195
                                                                Vol. 2 - 138
   1                THE COURT:     One forty five, we'll resume.

   2                THE WITNESS:      Thank you.

   3                THE COURT:     Now, are there -- It's kind of difficult

   4     to narrow, because it doesn't seem that there is a definite set

   5     of exhibits that are going to be used for each witness because

   6     it seems that the testimony seems to shift, or at least the

   7     questioning seems to shift, which is, I think, the point that

   8     Ms. Carwile was attempting to make.           So, to address that issue

   9     and so that we can move through at greater dispatch, you can

  10     take the amount of time you need on the discrete exhibits, but

  11     what I don't want is for us to waste time determining whether

  12     they have the exhibits, whether the defense has the exhibits,

  13     and maybe it does but there may be different numbers associated

  14     with the same exhibits.        And so that's not something that we

  15     should take court time with.         That's something that should be

  16     covered either on the breaks or at the conclusion of today.

  17              Instead of wading through it tomorrow morning, we're

  18     going to conclude at 5:00.         And, at five o'clock, until

  19     whatever time you're done, you're going to prepare the exhibits

  20     for tomorrow's witnesses so that we can get through tomorrow's

  21     witnesses without having to determine whether you have this

  22     exhibit and what the number is.          And that's what I want to

  23     avoid.    That doesn't prejudice either party because you still

  24     have the opportunity to question the witnesses on the

  25     respective exhibits, but I don't want us to waste time trying




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:139
                                                              139ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28821
                                                                                     1196
                                                                         Vol. 2 - 139
   1     to determine who has what.

   2              Now, Mr. McTigue and Mr. Conover, I'm tasking you with

   3     eliminating that problem for the next witness.

   4              Who comes after Mr. McTigue's next witness?               Who is the

   5     second witness this afternoon after Mr. McTigue's?

   6                MR. McTIGUE:      Zach West, who is the operations

   7     director and in-house legal counsel for the Ohio Democratic

   8     Party.    And he's been attending as our party representative.

   9                THE COURT:     So I am going to assume that he's not

  10     testifying about the same type of exhibits as Mr. Perlatti.

  11                MR. McTIGUE:      No.   There is no exhibits.

  12                THE COURT:     There are no exhibits.         And how long do

  13     you anticipate your next witness will be, not Mr. West, the

  14     witness before Mr. West?

  15                MR. McTIGUE:      I anticipate that to be the same length

  16     as whatever my direct was with Mr. McNair.             And let me explain,

  17     Your Honor.     We were considering -- Brodi is correct.               We were

  18     considering going through some individual voter packets with

  19     the witness from Hamilton County, but we've decided not to do

  20     that.    So, there is basically two exhibits, and that's

  21     legislative testimony.

  22                THE COURT:     All right.     Just as long as you sit down,

  23     and I want to make sure that they have those two exhibits that,

  24     you know, you referenced.          And then we'll cover tomorrow -- At

  25     the end of today's proceedings, I want to know who the




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:140
                                                              140ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28822
                                                                                     1197
                                                           Vol. 2 - 140
   1     witnesses are, who has them, and whether you all have sat down

   2     to go through the exhibits, at least to make sure with two

   3     issues in mind:      One, to make sure that the defense has the

   4     exhibits that you plan to use and, secondly, that if they're

   5     matters to which you can stipulate, you'll stipulate to them.

   6     And then, you know, the other exhibits that require either

   7     foundation or extended testimony, you could at least make sure

   8     that everyone has them.        And then you can inquire as the

   9     situation may warrant.

  10             So, that's going to be our approach for the remainder of

  11     the trial.

  12             Are there any issues from the plaintiff?

  13                MS. GUPTA:     No, Your Honor.

  14                MS. GENTRY:     No, Your Honor.

  15                THE COURT:     Mr. Conover, since you're standing, any

  16     issues from the defense?

  17                MR. CONOVER:      Not at this point, Your Honor.

  18                THE COURT:     All right.     We will reconvene at 1:45.

  19             (Recess at 1:00 p.m.)

  20                                        - - -

  21

  22

  23

  24

  25




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:141
                                                              141ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28823
                                                                                     1198
                                                                         Vol. 2 - 141
   1                                                Thursday Afternoon Session

   2                                                March 17, 2016

   3                                        - - -

   4                THE COURT:     All right.     Mr. Perlatti's daughter is in

   5     a science fair this evening at 6:00 in Cleveland, and he's

   6     going to be done and out of here by 3:00.             That's not

   7     aspirational.

   8             Mr. Keller, your examination.

   9                MR. KELLER:     Thank you, Your Honor.

  10                                DIRECT EXAMINATION

  11   BY MR. KELLER:

  12       Q.    Good afternoon, Mr. Perlatti.

  13       A.    Good afternoon.

  14       Q.    I know we met earlier, but my name is Zachery Keller.

  15     I'm counsel on behalf of the Ohio Secretary of State and the

  16     State of Ohio.

  17             Are you affiliated with a political party?

  18       A.    Yes.    I am a registered Democrat.

  19       Q.    Am I right in thinking then that the director is a

  20     Republican then?      Is that how it works?

  21       A.    That is correct.

  22       Q.    And are you aware of what you have -- what fields of

  23     information you have to provide to register to vote in Ohio?

  24       A.    Yes.

  25       Q.    And what are those fields?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:142
                                                              142ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28824
                                                                                     1199
                                                                         Vol. 2 - 142
   1       A.    To register to vote you have to provide your printed

   2     name, your date of birth, an address, a form of I.D., whether

   3     it's last four of your soc or your driver's license number, and

   4     you have to provide your signature, as well as attesting to

   5     being a citizen.      And also I think the other, I think you

   6     attest to be -- to maybe not be convicted of a felony.

   7       Q.    And those first five fields that you went through, those

   8     are the same as on the absentee envelope and the provisional

   9     ballot affirmation?

  10       A.    That's correct.

  11       Q.    And, to your knowledge, have any of the registration

  12     fields changed since you've been a part of the Board?

  13       A.    I am not aware of that.

  14       Q.    Mr. Perlatti, I'm going to show you what's been marked

  15     as Plaintiffs' Exhibit 1042 which was recently admitted into

  16     evidence by stipulation.        It is in a binder over there, but

  17     I'll show it to you on the Elmo also.

  18       A.    Okay.

  19       Q.    Do you recognize this document?

  20       A.    This looks like a provisional certification report that

  21     we would send post-election, I think, with a certification.

  22       Q.    And which election was this one for?

  23       A.    This was November 3, 2015.

  24       Q.    And if you look at Section B, can you describe to me

  25     what that section does?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:143
                                                              143ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28825
                                                                                     1200
                                                                         Vol. 2 - 143
   1       A.    B, as in boy, you said?

   2       Q.    Yes.    Sorry.

   3       A.    It says reasons provisional ballots were rejected.

   4       Q.    And if you look down in that section, what reason had

   5     the most rejections for the 2015 election?

   6       A.    So is the first number 770 in line 81 -- or is that B-1,

   7     I'm reading?

   8       Q.    That's how I read it.

   9       A.    It's just not real focused.

  10             Yeah, voter not registered in the State.

  11       Q.    If I have you look up at column -- or row, excuse me,

  12     A-4, how many total ballots were rejected in the November 2015

  13     election?

  14       A.    Yeah, it is 1272.

  15       Q.    And I'm going to ask you to do some rough math here.

  16             Roughly what percentage then were rejected for not

  17     registered in the State?

  18       A.    That is -- what is that?         Two thirds, maybe?

  19       Q.    Now, I'm going to show you what has been marked as

  20     Defense Exhibit 55.       Do you recognize this document?

  21       A.    Yes.    That's provisional form 12B.

  22       Q.    And what is that used for?

  23       A.    For provisional -- provisional voting in an election --

  24     well, provisional voting on Election Day or during early

  25     in-house voting.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:144
                                                              144ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28826
                                                                                     1201
                                                                         Vol. 2 - 144
   1       Q.    Does this appear to be a current version of that form?

   2       A.    Yes, it is.

   3                MR. KELLER:     Your Honor, at this time I would like to

   4     move Defense Exhibit 55 into evidence.

   5                THE COURT:     Any objection, Ms. Gupta?

   6                MS. GUPTA:     None.

   7                THE COURT:     Defendant's Exhibit 55 will you received.

   8   BY MR. KELLER:

   9       Q.    And if you look at this form, which fields are required?

  10       A.    Rows 1, 2, 3, 5 and 6.

  11       Q.    I'm sorry, my fault.        What are those fields, though?

  12     What are the names -- what are the --

  13       A.    Full name -- the full name, date of birth, current Ohio

  14     address, identification and affirmation.

  15       Q.    Now, what happens if a non-registered individual

  16     completes this form?

  17       A.    If a non-registered individual completes the form in

  18     totality with all the fields, then on Election Day their ballot

  19     will not be counted but the -- the provisional envelope serves

  20     then as a registration card and we'll register them for the

  21     next election.

  22       Q.    And what's the impact of that on future voting?

  23       A.    Well, now they are -- as long as -- you know, you can go

  24     through the whole acknowledgment affirmation process through

  25     it, but if everything comes back okay, they now are a




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:145
                                                              145ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28827
                                                                                     1202
                                                                         Vol. 2 - 145
   1     registered voter eligible to vote a regular ballot in the next

   2     election barring that there's no address change or anything

   3     like that.

   4       Q.      And I think you might have spoken about this on direct,

   5     but just to make sure we have a clear record, to your knowledge

   6     have the provisional ballot affirmation fields changed since

   7     you started working for the Board?

   8       A.      The 12B form?

   9       Q.      Yeah, the fields required on that form.

  10       A.      They have changed.

  11       Q.      And what were the prior fields?

  12       A.      Prior to this it was full name, it was identification

  13     and affirmation.      Those were the parts for the voter.              And then

  14     also there was a section required to be completed by the poll

  15     worker.     And what I'm not -- what we did in Cuyahoga -- and I

  16     wasn't part of the form myself before, but we also then printed

  17     a registration card on the bottom of our provisional envelope

  18     also.

  19       Q.      I'm going to show you what's been marked as Defense

  20     Exhibit 58.      Do you recognize this form?

  21       A.      Yes.   This is the provisional 12B form that was prior to

  22     the current version that we're using.

  23       Q.      And I'm going to flip to the backside.            Is this similar

  24     to what you were referencing?

  25       A.      That's -- yes, the registration card.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:146
                                                              146ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28828
                                                                                     1203
                                                                         Vol. 2 - 146
   1       Q.    All right.      I'm going to turn back to the front.

   2             Now, how many fields does this -- does this affirmation

   3     have on it?

   4       A.    This has three.

   5       Q.    By completing those three fields, would a voter be

   6     registered?

   7       A.    No, they would not.

   8       Q.    And if you look on the other side of the form, can you

   9     read to me the line above the horizontal line at the top in the

  10     smaller font right under the title?

  11       A.    The line under change of name?

  12       Q.    It starts with failure.

  13       A.    Okay.    It's a little blurry, but I think it says failure

  14     to complete this form will --

  15       Q.    I'll get it.

  16       A.    I think I can get it.

  17             Failure to complete this form will not cause your

  18     provisional ballot to be rejected.

  19       Q.    Can you describe to me the different stages the absentee

  20     voting cures in?

  21       A.    What do you mean different stages?

  22       Q.    Well, do you apply -- first, how does the process -- the

  23     general steps of the process work?

  24       A.    Yeah.    So voting by mail or early in-house voting is a

  25     two-step process.       It starts with the application and which the




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:147
                                                              147ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28829
                                                                                     1204
                                                                         Vol. 2 - 147
   1     individual completes that application.            And upon the

   2     application being completed correctly, then Boards of Election

   3     will send out a vote by mail ballot.

   4       Q.    And are the steps -- those two basic steps the same for

   5     mail-in and early voting?

   6       A.    They are.

   7       Q.    And is it possible to mix and match methods as far as

   8     in-person and mail-in?

   9       A.    What do you mean by mix and match?

  10       Q.    For example, could I go and pick up -- go apply for a

  11     ballot at the Board, take it home with me and complete it and

  12     then mail it in?

  13       A.    Yes, you could.

  14       Q.    Or could I do it the other way around?

  15       A.    Yes.    You can request a ballot by mail mailed to you,

  16     and you can physically bring that to the Board of Elections and

  17     drop it off in the ballot box.

  18             And, you know, vice versa, like you said, you can come

  19     to the Board, request the ballot, receive the ballot and then

  20     take that home with you, and either mail it in or come back at

  21     a later date and deposit it in the ballot box at the Board of

  22     Elections.

  23       Q.    Will the person necessarily be in the presence of an

  24     election official when they complete their ballot and I.D.

  25     envelope?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:148
                                                              148ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28830
                                                                                     1205
                                                                         Vol. 2 - 148
   1       A.    The I.D. envelope?

   2             In-House they will get it there.           They may start to fill

   3     it out in front of the employee but they are not required to,

   4     and they may not.       They may take that with them to the voting

   5     booth and then complete it in the booth with their ballot.

   6       Q.    What location is an Election Day voter supposed to vote

   7     at?

   8       A.    Well, the thing is I'm going to give you, like, a

   9     two-part there.

  10             So an Election Day voter, if you -- so if you -- you can

  11     go to the polls on Election Day and, if you have not had an

  12     address change, you would go to your specific location where

  13     your precinct is located and vote a regular ballot there.

  14             If you did have an address change and you did not update

  15     that with the Board of Elections prior to the close of

  16     registration, you could do one of two things:

  17             You could go to the polling location in which your new

  18     updated address resides in and vote a provisional ballot at

  19     that location, or you can -- on Election Day you can come to

  20     the Board of Elections and vote a provisional ballot at our --

  21     in our offices.

  22             But only for address changes can you come -- can you

  23     vote provisionally at the Board on Election Day.

  24       Q.    How common is it for someone to have moved without

  25     updating their registration?         Is that a frequent scenario, or




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:149
                                                              149ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28831
                                                                                     1206
                                                                         Vol. 2 - 149
   1     is it rare?

   2                 MS. GUPTA:    Objection.

   3                 THE COURT:    I'm sorry?

   4                 MS. GUPTA:    Just objection on the basis of a compound.

   5                 THE COURT:    Yes.    I'm going to sustain it.          Just break

   6     up your questions, Mr. Keller.

   7   BY MR. KELLER:

   8       Q.    How common is it for a voter to have moved without

   9     updating the registration?

  10       A.    It happens every election.

  11       Q.    And I believe if I understood right, you said that's a

  12     reason that -- that's one potential reason to vote

  13     provisionally?

  14       A.    Yes.    If you have -- if you've moved and not updated

  15     your registration by the close of registration.

  16       Q.    Do you have any idea where that ranks as far as reasons

  17     to vote provisionally as far as frequency?

  18       A.    Again, rank, I don't know, but it does happen in every

  19     election.

  20       Q.    So for a person who wants to vote on Election Day who

  21     has moved without updating their registration, where are they

  22     supposed to go?

  23       A.    They are supposed to go to the polling location in which

  24     their new address resides.

  25       Q.    So let's say I move from Columbus to Cleveland without




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:150
                                                              150ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28832
                                                                                     1207
                                                                         Vol. 2 - 150
   1     updating my registration.         Do you understand the scenario I'm

   2     setting up?

   3       A.    Uh-huh.

   4       Q.    So I'm going to show you again --

   5                 MR. KELLER:    And, I apologize, Your Honor.            If I have

   6     not already, I would like to move Defense Exhibit 58 into

   7     evidence.

   8                 THE COURT:    Ms. Gupta, any objection to 58?

   9                 MS. GUPTA:    No objection, Your Honor.

  10                 THE COURT:    Defense Exhibit 58 will be received,

  11     Mr. Keller.

  12                 MR. KELLER:    Thank you, Your Honor.

  13   BY MR. KELLER:

  14       Q.    So, again, we're in the scenario where I lived in

  15     Columbus, I moved to Cleveland.          Okay?

  16       A.    Uh-huh.

  17       Q.    So if I go to my new Cleveland address and were to just

  18     fill out the information on the front side of Defense Exhibit

  19     58, what would be the most recent address the Board of

  20     Elections would have for me?

  21       A.    Cuyahoga County would not have an address for you.                  We

  22     would then go to the statewide voter registration database and

  23     that would have, in your scenario, whatever your Columbus

  24     address was.

  25       Q.    So without further information, where would it look like




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:151
                                                              151ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28833
                                                                                     1208
                                                                         Vol. 2 - 151
   1     I should have voted?

   2       A.      From the -- just from the envelope alone, we would not

   3     know.     It would be based on the poll worker asking you where do

   4     you reside and then you verbally telling them that, and then

   5     they would attempt to find the precinct for you within Cuyahoga

   6     County.

   7       Q.      And you wouldn't have that address?

   8       A.      No.    They would verbally ask you to provide it at the

   9     polls.

  10       Q.      But what about after the fact when you're checking my

  11     provisional ballot?

  12       A.      Oh, no.    When we're going -- post-election in the

  13     provisional review, no, we wouldn't have -- from this unless

  14     you completed the registration card which was on the backside

  15     of the form.

  16       Q.      And it would look -- if I didn't do that, it would look

  17     like I should have voted in Columbus; am I right there?

  18       A.      Well, if you didn't do that, we wouldn't be able to

  19     validate your -- your provisional in Cuyahoga County.

  20       Q.      You had mentioned that one of the five fields across the

  21     different processes was form of identification, correct?

  22       A.      Yes.

  23       Q.      And what is your understanding of what acceptable forms

  24     of identification are when registering to vote?

  25       A.      Registering to vote?      Last four of your social security




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:152
                                                              152ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28834
                                                                                     1209
                                                                         Vol. 2 - 152
   1     number or driver's -- and/or driver's license number.

   2       Q.      Are there any other acceptable documents?

   3       A.      I -- I do not think -- I don't believe so on a

   4     registration.

   5       Q.      What about for provisionally voting?

   6       A.      Provisionally voting?

   7               There is the opportunity to provide a utility bill, a

   8     bank statement, things like that.           I think you can attach that.

   9       Q.      And if we look at field number 5 for Defense Exhibit 55,

  10     is that the list of acceptable provisional identification?

  11       A.      Yes.

  12       Q.      Do voters have to use the same form of identification

  13     they used when registering when they vote?

  14       A.      No, they don't.

  15       Q.      You had mentioned in your earlier testimony, I

  16     believe -- and correct me if I'm wrong -- that sometimes you

  17     have to search county or statewide databases for provisional

  18     voters.

  19       A.      Yes.   When we -- every provisional that we process, we

  20     have to -- we utilize those two databases.

  21       Q.      And are you able to search by more than one information

  22     field when you're searching for a voter?

  23       A.      Yes.

  24       Q.      And what does searching by more than one field do to

  25     your search?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:153
                                                              153ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28835
                                                                                     1210
                                                                         Vol. 2 - 153
   1       A.    The -- the increased number of fields can reduce the

   2     number of potential records to choose from.              So, you know, if

   3     you put in just name, you may -- you may -- if it's a common

   4     name, it may return a list of individuals.             And then as you add

   5     more criteria, that list shrinks and shrinks.

   6       Q.    Sir, I'm going to show you what's been marked as

   7     Plaintiffs' Exhibit 1054, which has been moved into evidence

   8     pursuant to stipulation.        And if you want to see the whole

   9     document, I believe it's in Volume 13 in front of you.

  10       A.    Could I see the top of it just real quick?

  11       Q.    I'll zoom out.

  12       A.    Okay.

  13       Q.    Do you recognize this?

  14       A.    I think this is our registration department DIMS

  15     provisional training -- training document -- or document that

  16     they have when they're processing.

  17       Q.    What is DIMS?

  18       A.    I'm sorry.      DIMs is the registration database that

  19     Cuyahoga County utilizes.

  20       Q.    I'm going to ask you to turn to, I believe it's the

  21     second page.

  22       A.    Which document am I going to here?

  23       Q.    It's still the same document.          It's Bates stamped

  24     Cuyahoga -- or CUY126.

  25       A.    Do you have a tab number?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:154
                                                              154ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28836
                                                                                     1211
                                                                         Vol. 2 - 154
   1       Q.    It's Plaintiffs' Exhibit 1054.           I apologize.

   2       A.    Okay.

   3       Q.    Are you there?

   4       A.    Yes.

   5       Q.    Do you see towards the bottom of the page the field that

   6     starts with bullet point 6?

   7       A.    Hold on.     I have some blank pages in here.

   8       Q.    I have it up on the screen, too.

   9       A.    Okay.    Bullet point number 6?        Is that --

  10       Q.    Yes.

  11       A.    That effectively search the DIMS database there?                 Start

  12     search by using the first three letters?

  13       Q.    Yes, that's what I meant.         Are you there?

  14       A.    Yes.

  15       Q.    What do those bullets reflect?           What is that?

  16       A.    This is different search criteria that the employee

  17     would utilize when trying to locate a voter in the registration

  18     database.

  19       Q.    And how many are -- how many different searches are

  20     listed there?

  21       A.    There's eight on this page, eight combinations.

  22       Q.    Of those eight combinations how many include either date

  23     of birth or address?

  24       A.    Five.

  25       Q.    Earlier I asked you -- I had -- I showed you, and I can




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:155
                                                              155ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28837
                                                                                     1212
                                                                         Vol. 2 - 155
   1     show you again, Plaintiffs' Exhibit 1042 that had reasons for

   2     rejection.     Is it possible that an absentee or a provisional

   3     ballot can have more than one deficiency?

   4       A.    Yes.

   5       Q.    When you report it to the Secretary of State after an

   6     election, do you pick one, or are there different codings?

   7       A.    I believe that they -- they just pick one.               We don't

   8     necessarily have a hierarchy, but they select one.

   9       Q.    Does your Board have any online options that a voter can

  10     utilize when tracking a ballot?

  11       A.    Yes.

  12       Q.    What can they do?

  13       A.    On our website -- let me see.

  14             After you -- when we -- when we process the application,

  15     I believe a person can find that on our website.                And then when

  16     we mail the ballot, that's a date that they can watch when the

  17     ballot is returned.       That's a date that they can view from our

  18     website.

  19       Q.    And in addition to any online resources, do voters ever

  20     call the Board?

  21       A.    Asking that information?

  22       Q.    Correct.

  23       A.    Yes, they do.

  24       Q.    Can they ask other questions of the Board?

  25       A.    They can -- they can ask us all kinds of questions.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:156
                                                              156ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28838
                                                                                     1213
                                                                         Vol. 2 - 156
   1       Q.      And do they ever -- in addition to calling, does anyone

   2     ever show up to the Board with questions?

   3       A.      The public can -- they can come in and ask questions.

   4       Q.      And what do you do to assist voters when they come in

   5     and ask questions?

   6       A.      Well, depending what the question is, we will direct

   7     them -- we'll try to direct them to the appropriate department

   8     for them to get answers to their questions.

   9               There's another tool that Cuyahoga has as far as

  10     tracking your ballot.        It's something new that we implemented

  11     this year.     It's called Voter Notify, and that's a service

  12     where voters where subscribe to this, and they can elect to

  13     either have a text message or an e-mail or both sent to

  14     whatever they registered when they subscribed.               And what

  15     happens is when the Board mails out a ballot, then we will send

  16     either the text or e-mail or both, whatever they signed up for.

  17     And then when the Board receives their ballot back, we will

  18     send out again either a text, e-mail or both, depending on what

  19     they subscribed for.

  20       Q.      I'm going to shift gears for a moment.

  21               Can you describe to me the basic timeline for absentee

  22     voting?

  23       A.      As far as what the window is in which people can

  24     participate?

  25       Q.      Absolutely.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:157
                                                              157ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28839
                                                                                     1214
                                                                         Vol. 2 - 157
   1       A.    Absentee voting starts the first day after the close of

   2     registration.

   3       Q.    And how long does it run?

   4       A.    Vote by mail, until then you can request to receive an

   5     absentee ballot through 12 noon on the Saturday prior to

   6     Election Day, and you can come in and vote in person through

   7     2:00 o'clock on the Monday before Election Day.

   8       Q.    And when is the first time the Board counts either

   9     officially or unofficially absentee ballots?

  10       A.    As far as tabulating the results?

  11       Q.    Yes.

  12       A.    The results are -- well, there's a whole process prior

  13     to Election Day in getting the ballots prepared, but counties

  14     are required to vote by 7:45 on Election Day their absentee

  15     ballots, as well as any in-house ballots by 7:45.                They may not

  16     expect it really to happen on Election Day, but you will

  17     include those eventually, the in-house Election Day voters.

  18             No, I'm sorry, the provisional.           So they wouldn't be

  19     included in that total.

  20       Q.    The provisional wouldn't?

  21       A.    No, they would not because you can't process -- you

  22     can't open a provisional until 11 days after the election.

  23       Q.    And my question might have been unclear.              What about

  24     absentee, when are absentee first counted?

  25       A.    Boards of Elections 10 days prior to an election are




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:158
                                                              158ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28840
                                                                                     1215
                                                                         Vol. 2 - 158
   1     able to physically open up the identification envelope and

   2     remove the ballots from those envelopes, and then they are able

   3     to -- well, we're optical scan.          So I can't speak to DREs

   4     because I'm not sure -- I think in those counties they actually

   5     vote on TSX machines, I'm positive, or a touch screen.

   6               But in Cuyahoga in an optical scan environment we can --

   7     for both by mail and in-house voting, we can start to open

   8     those ballots 10 days prior to the election, and at that point

   9     in time, too, you can start to run those ballots through

  10     scanners to collect what the results are but you can't upload

  11     any of those.

  12               And then those -- those -- in our system it's a USB

  13     thumb drive.     Those results are saved in a safe, and then on

  14     Election Night those come out and that is what is uploaded

  15     between 7:30 and 7:45.

  16       Q.      Based on your experience -- and I'm only looking for an

  17     estimation here -- what percentage of absentee ballots would

  18     you say are received by Election Night?

  19       A.      We have -- in Cuyahoga we probably average between 85

  20     and 90 percent return rate on our absentee ballots.                 Of those

  21     requested, 85 to 90 percent is typically returned.

  22       Q.      Now, I want to talk about the timeline for provisional

  23     voting.     When do those provisional ballots get cast?

  24       A.      On Election Day.

  25       Q.      So when -- how does the process work then for -- for




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:159
                                                              159ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28841
                                                                                     1216
                                                                         Vol. 2 - 159
   1     processing them and counting provisional ballots?

   2       A.    So on the day following Election Day in Cuyahoga we --

   3     I'll speak to Cuyahoga specifically because that's what I know,

   4     but this applies to a lot of the State.

   5             You -- you begin then on the day after an election, you

   6     are able to start to review those provisional envelopes to see

   7     if all their criteria is met and do your processing of them.

   8             The ballots have to remain within the provisional

   9     envelope.    And so you go through that process, and on the 11th

  10     day following the election is the first time where you have an

  11     opportunity to actually open the provisional envelopes and take

  12     the ballots out.

  13             Now, Boards of Election are not required to be done with

  14     their verification within 10 days; you can go past that if you

  15     need more time.      But that's the first opportunity you have to

  16     do that.

  17             And prior to opening any provisional envelopes, Boards

  18     of Election have to have a meeting of their Board members in

  19     which the Board members take a vote on accepting or

  20     invalidating provisional envelopes.

  21       Q.    What's the general timeline for that meeting?                When does

  22     that take place?

  23       A.    Well, the earliest it can happen is 11 days, on the 11th

  24     day after the election.

  25             Typically, in Cuyahoga we don't have it on the 11th




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:160
                                                              160ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28842
                                                                                     1217
                                                                         Vol. 2 - 160
   1     because the 11th, I believe, typically is a Saturday so we will

   2     have that meeting usually on the following Monday or Tuesday.

   3       Q.    Can the Board determine the validity of provisional

   4     ballots on a rolling basis, or does it happen all at the same

   5     time with the provisional ballots?

   6       A.    It happens all at the same time.

   7       Q.    So could it happen before the cure period ends?

   8       A.    Could that meeting happen before?

   9             The meeting -- well, the meeting could happen before;

  10     however, if someone came in and the cure period was still going

  11     on and they cured their ballot, then you'd have to have another

  12     meeting in order to rule on that once previously deemed invalid

  13     provisional.     We would have to vote then to make that valid.

  14       Q.    You had mentioned that the voter determination generally

  15     consists of all the provisional ballots at the same time, or am

  16     I --

  17       A.    Yes.    Yes, you want to present everything at one time.

  18       Q.    How big is Cuyahoga in comparison to other Ohio

  19     counties?

  20       A.    As far as registered voters?

  21       Q.    Yes.    Let's start there.

  22       A.    Cuyahoga has the highest number of registered voters in

  23     the State of Ohio.

  24       Q.    How many staff do you have at your Board of Elections?

  25       A.    We have about 95 permanent employees.             And then like




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:161
                                                              161ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28843
                                                                                     1218
                                                                         Vol. 2 - 161
   1     most Boards of Election, when you get into what we consider the

   2     election cycle, you bring on temporary resources to assist

   3     them.

   4       Q.    Are you aware of the general staffing of other Boards?

   5       A.    I -- I -- I am not other than I've heard that we have

   6     the most permanent employees.

   7       Q.    I'm going to show you what has been marked as

   8     Plaintiffs' Exhibit P2984, and I'm going to turn to the second

   9     page of that document.

  10             Ms. Gupta had asked you some questions about this.                  I

  11     just want to make sure I understand where -- what this

  12     information consists of.

  13             If you look at the -- so the snapshot is sort of divided

  14     into a smaller box on top and a bigger box below; does that

  15     sound right?

  16       A.    Yes.

  17       Q.    So in the top box you have a name and an address and

  18     some other identification information, correct?

  19       A.    That's correct.

  20       Q.    Are you aware of whether that information is from the

  21     time the snapshot is taken, or is it from the time the ballot

  22     that this is connected to was evaluated?

  23       A.    Can you repeat that again?

  24       Q.    I'm wondering if -- I'm just trying to make sure I

  25     understand what this -- the timing of this information on top




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:162
                                                              162ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28844
                                                                                     1219
                                                                         Vol. 2 - 162
   1     here that consists of Ms. Turner's address and I.D.

   2     information.

   3       A.    And this is what I was speaking to before.

   4             When we're in live time with the election, that

   5     information will be current with what's in our voter

   6     registration database.

   7             What I -- what I'm not sure is now once we get past the

   8     election and data entry resumes again, I don't -- so this

   9     snapshot, I don't know, you know, if this is updated or not.

  10     And that's where before, like with the IT department or even

  11     our -- the assistant manager of the absentee process, Patrick

  12     McCauley, he would be able to better tell you because I believe

  13     this snapshot was taken post-election in the process of

  14     providing documents for this case.

  15             So I can tell you, like, what's on there, but whether

  16     that module stays the same for a specific election indefinitely

  17     or if that changes that, I'm not sure because I've only kind of

  18     worked with it in live time when you're in the voting window.

  19       Q.    And this question is not about this specific snapshot,

  20     but am I correct in thinking the database information itself

  21     can change and be updated?

  22       A.    The -- well, again, there's -- you have DIMS, as we

  23     talked about, the registration database which is the main --

  24     the main database, and then there's the different modules that

  25     are all affiliated with it, absentee, provisional, poll worker




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:163
                                                              163ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28845
                                                                                     1220
                                                                         Vol. 2 - 163
   1     module, campaign finance module.          So all these different

   2     modules feed into the master data, the master data being put in

   3     by the registration department with the registration cards and

   4     things like that.       So these other modules feed off of that

   5     data.

   6             Now, the interaction between them, where the live

   7     registration database, you can make changes to that and, yes,

   8     those happen in realtime.         And that's why I said previously,

   9     like, we lock down the database on the close of registration,

  10     and then it opens back up again pretty much the day after we

  11     certify the election.        And then you put your data in there

  12     because that -- that live main database will change.

  13             How it affiliates with the modules, that technical

  14     piece, I don't know.       Someone in our office will know that, but

  15     I'm not the guy who knows and can't give you that today.

  16       Q.    Okay.    I think I understand.        Thank you.

  17                MR. KELLER:     May I have a moment to confer with

  18     co-counsel?

  19                THE COURT:     Yes.

  20                MR. KELLER:     I have no further questions at this time,

  21     Your Honor.

  22                THE COURT:     Thank you, Mr. Keller.

  23             Ms. Gupta, do you have any recross?

  24                MS. GUPTA:     I do, Your Honor.       Just a few questions.

  25




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:164
                                                              164ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28846
                                                                                     1221
                                                                         Vol. 2 - 164
   1                               RECROSS-EXAMINATION

   2   BY MS. GUPTA:

   3       Q.    Mr. Perlatti, Mr. Keller was asking you about the timing

   4     of the determination that the Board makes regarding the

   5     validity of provisional ballots, correct?             Do you remember

   6     that?

   7       A.    Yes.

   8       Q.    And he was asking you about the -- whether it was on a

   9     rolling -- whether the validity determination is on a rolling

  10     basis or whether it happens all at once, right?

  11       A.    Correct, yes.

  12       Q.    Okay.    Now, isn't it the case that this -- that,

  13     although the Board makes the final validity determination all

  14     at one time, the staff is actually determining the validity of

  15     provisional ballots earlier than that?

  16       A.    Right.     The day after the election is when staff starts

  17     to review provisional envelopes and will -- depending on the

  18     volume can do that for multiple days to get through all that

  19     process to get through them all.          And then that's why when we

  20     have our Board meeting -- and I don't recall having a Board

  21     meeting prior to the 11th day.          Typically it's, you know, after

  22     when they're able to be opened and we want to present

  23     everything at one time.

  24             So we are working on that process throughout the window

  25     from Election Day until we have that Board meeting getting




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:165
                                                              165ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28847
                                                                                     1222
                                                                         Vol. 2 - 165
   1     everything prepared to then present that to the Board members

   2     for them to take -- take their vote.

   3       Q.    Mr. Keller also asked you about online options for

   4     providing notice, I believe.

   5       A.    Yes.

   6       Q.    Now -- and he referred also -- I think I believe you

   7     testified to something called Voter Notify?

   8       A.    Yes.

   9       Q.    Now, do those -- those don't apply to provisional

  10     ballots, do they?

  11       A.    No.     That's just for absentee.        And, in fact, the

  12     thing -- the information on our website was actually mandated

  13     of all counties by the Secretary of State's office so everyone

  14     has to be able to have that information available to track the

  15     ballots.

  16             Voter Notify is unique to Cuyahoga County.               It's

  17     something that we do that, again, people can subscribe to;

  18     they're not forced to do it.

  19             For provisionals all that there is is, kind of what we

  20     talked about before, the 12H form that should be given when the

  21     provisional is given.        And if someone wants to -- what do we

  22     call it?      I think -- I believe it's the Free Access System is

  23     part of that phone number, and they can call and they'll get

  24     placed then with their appropriate county and someone can

  25     inquire on their own provisional ballot whether it was valid,




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:166
                                                              166ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28848
                                                                                     1223
                                                                         Vol. 2 - 166
   1     invalid, and what the reason is.

   2       Q.      Mr. Keller also asked you about the fields that are

   3     required for registering to vote, correct?

   4       A.      Yes.

   5       Q.      Isn't it true -- would you -- excuse me.

   6               Will you agree that you could keep the information --

   7     the five fields information for purposes of registering a voter

   8     without disqualifying other ballots based on an error in those

   9     ballots -- excuse me, in one of those five fields?

  10       A.      On a provisional ballot?

  11       Q.      Yes.

  12       A.      Again, we're required by law now that all five fields

  13     have to be completed, and we comply with that and we can find

  14     voters.     And prior to the law change there was three fields

  15     required, and we were able to find voters and approve

  16     provisionals and we were able to comply with that.

  17               So we -- we comply with the rules that are given to us,

  18     and we were successful in both environments.

  19       Q.      I believe when Mr. Keller was questioning you, you

  20     testified to the fields that were required on the previous

  21     provisional affirmation form and you mentioned a section that

  22     had to be completed by the poll worker, correct?

  23       A.      Yes.

  24       Q.      Do you know of any rationale for having the individual

  25     voter in the new affirmation form having to check off the box




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:167
                                                              167ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28849
                                                                                     1224
                                                                         Vol. 2 - 167
   1     regarding whether they showed identification?

   2       A.    I don't know why that -- why that is there for the voter

   3     to check that and not the poll worker.

   4                MS. GUPTA:     Thank you.

   5             Just a moment, if I may confer.

   6             One last question, Mr. Perlatti.

   7   BY MS. GUPTA:

   8       Q.    We talked about -- and I believe this came up as well in

   9     Mr. Keller's examination as well -- is the ability to identify

  10     the absentee voter as compared to the provisional voter.

  11             Isn't it the case that for absentee voters, there is

  12     also a barcode that helps identify that voter?

  13                MR. KELLER:     Objection, Your Honor.         This is outside

  14     the scope of my questions.

  15                THE COURT:     It is.    Sustained.

  16                MR. KELLER:     Thank you, Your Honor.

  17                MS. GUPTA:     No further questions.

  18                THE COURT:     I trust that you have nothing further,

  19     Mr. Keller?     Or do you?

  20                MR. KELLER:     I do not, Your Honor.         You are correct.

  21                THE COURT:     Mr. Perlatti, thank you very much, sir.

  22                THE WITNESS:      Thank you.

  23                THE COURT:     Have a safe trip back and enjoy the

  24     science fair.

  25                THE WITNESS:      I will.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:168
                                                              168ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28850
                                                                                     1225
                                                                          Vol. 2 - 168
   1                 THE COURT:     Mr. McTigue, your next witness.

   2                 MR. McTIGUE:     Mr. Tim Burke.

   3               Sorry that took so long, Your Honor.            Mr. Burke was all

   4     the way down the hallway in the jury room.

   5                 THE COURT:     Oh, I see.

   6                                         - - -

   7                         TIMOTHY MICHAEL PATRICK BURKE

   8       AFTER HAVING BEEN FIRST DULY SWORN, TESTIFIED AS FOLLOWS:

   9                                  CROSS-EXAMINATION

  10   BY MR. McTIGUE:

  11       Q.      Could you State your name and spell your last name,

  12     please?

  13       A.      Timothy Michael Patrick Burke, B-U-R-K-E.

  14       Q.      And, Mr. Burke, you are a member of the Hamilton County

  15     Board of Elections, correct?

  16       A.      I am chairman of the Hamilton County Board of Elections,

  17     yes.

  18       Q.      And you are a Democrat?

  19       A.      I am.

  20       Q.      And how long have you been a member of the Board of

  21     Elections?

  22       A.      Approximately 24 years.

  23       Q.      Okay.   And I suppose -- during that 24 years, how long

  24     have you served as chair?

  25       A.      Approximately 20.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:169
                                                              169ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28851
                                                                                     1226
                                                                         Vol. 2 - 169
   1       Q.    Okay.    And you are also a licensed attorney in the State

   2     of Ohio?

   3       A.    I am.

   4       Q.    And you also teach election law; is that correct?

   5       A.    I frequently teach continuing legal education programs

   6     in election law.

   7       Q.    Okay.    Now, Mr. Burke, are you familiar with Senate Bill

   8     205 and Senate Bill 216?

   9       A.    I am generally, yes.

  10       Q.    Okay.    And did you provide written testimony to the Ohio

  11     General Assembly regarding these two bills?

  12       A.    I did.

  13       Q.    Okay.    And I'm going to now put on -- if you can check

  14     your monitor, I'm going to put up what is marked as Plaintiffs'

  15     Exhibit 1214.

  16       A.    I see it.

  17       Q.    Okay.    And can you identify this document?

  18       A.    Yes, sir.     It's a letter I wrote.         It's dated

  19     February 15, 2014.       It was prepared in my law office, even

  20     though it's on Board of Elections stationary.

  21       Q.    And this was sent to the chairman of the Policy and

  22     Legislative Oversight Committee and the Ohio House, correct?

  23       A.    That's correct.

  24       Q.    Mr. Dovilla?

  25       A.    Correct.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:170
                                                              170ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28852
                                                                                     1227
                                                                         Vol. 2 - 170
   1       Q.      And it appears from the body of this that it relates

   2     to -- I see reference in the third paragraph to SB 216?

   3       A.      Yes, sir.

   4       Q.      So what prompted you to send this testimony to the

   5     chairman of the committee?

   6       A.      There was -- as the letter states, there was a

   7     concern -- I had a concern, as did some others, that that bill

   8     had the potential to operate to disenfranchise certain voters.

   9       Q.      And specifically what was the concern?

  10       A.      That the requirements that were going to be imposed were

  11     going to make it far more likely that voters would make

  12     technical mistakes and their ballot would end up being

  13     disqualified in spite of the fact that they were duly qualified

  14     and registered voters.

  15       Q.      So let me -- let me break that down for a second, your

  16     answer.

  17               So we're talking about provisional ballots, correct?

  18       A.      Yes, sir.

  19       Q.      And you're talking about specific fields such as the --

  20     having to print your name?

  21       A.      Yes, sir.

  22       Q.      And having to provide your date of birth?

  23       A.      Yes, sir.

  24       Q.      And having to provide an address?

  25       A.      Yes, sir.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:171
                                                              171ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28853
                                                                                     1228
                                                                         Vol. 2 - 171
   1       Q.    Okay.    And an I.D.?

   2       A.    Yes, sir.

   3       Q.    Okay.    And there are various options for the I.D.?

   4       A.    Yes, sir.

   5       Q.    And then, finally, a signature?

   6       A.    Correct.

   7       Q.    Okay.    And is it the case that Senate Bill 216 required

   8     that the printed name field actually be printed rather than

   9     cursive?

  10       A.    There was certainly one place where that was an

  11     obligation, absolutely, yes.

  12       Q.    So was your reading then of the requirements that if --

  13     just using myself as an example, if I was to where it said

  14     print your name and I was to write it and then I signed at the

  15     bottom in my -- you know, in my signature on the signature line

  16     and it was legible, you would still have to reject that ballot?

  17       A.    I believe that's right.

  18       Q.    Because I didn't print my name.

  19       A.    Correct.

  20             And we had gone through a situation based on a directive

  21     from the Secretary of State's office where an elderly voter had

  22     filled out that provisional envelope, everything correctly.

  23     Her signature where it was required to be a signature at the

  24     bottom matched our records entirely.           There was absolutely no

  25     dispute from anybody on the Board or staff that what was inside




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:172
                                                              172ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28854
                                                                                     1229
                                                                         Vol. 2 - 172
   1     that envelope was a ballot cast by a valid registered voter.

   2     But this little old lady had neglected to print her name on the

   3     top of the provisional envelope, and we had to reject --

   4                MR. CONOVER:      Objection.

   5                THE COURT:     Go ahead, Mr. Conover.

   6                MR. CONOVER:      I'd move to strike the answer as the

   7     printed name is not an issue in this case.

   8                MR. McTIGUE:      Actually, Your Honor, I believe that the

   9     printed name is one of the allegations in the complaint.                   It's

  10     not --

  11                THE COURT:     I'll hear you at sidebar, Mr. McTigue.

  12                                         - - -

  13          Thereupon, the following proceeding was held at sidebar out

  14     of the hearing of the open courtroom:

  15                THE COURT:     Go ahead, Mr. McTigue.

  16                MR. McTIGUE:      Yes.   I believe that the -- in the

  17     complaint that there is a reference to the printed -- the

  18     requirement to print your name.           I believe it is part of the

  19     lawsuit.    It's -- or, I mean, to give some credence to the

  20     objection, we haven't really been hammering away at that issue,

  21     but it is in the complaint.

  22                THE COURT:     Mr. Conover?

  23                MR. CONOVER:      Your Honor, I think the only two new

  24     requirements from Senate Bill 216 and 205 were name and

  25     address, not printed name.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:173
                                                              173ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28855
                                                                                     1230
                                                                         Vol. 2 - 173
   1                MR. McTIGUE:      Actually, Your Honor, in the House Bill

   2     it had -- it had a requirement for a name, and they inserted in

   3     205 -- inserted the word printed in front of the name.                  So that

   4     has been inserted into 205 as being a print requirement.

   5                THE COURT:     The testimony has been fairly consistent

   6     that the two new requirements under -- in 205 were date of

   7     birth and address.

   8             Now, do you dispute, though, Mr. Conover that the

   9     printed name was raised in the complaint?

  10                MR. CONOVER:      I think, Your Honor, again that it would

  11     be the date of birth and current address.             The complaint is

  12     long.   I don't have every word memorized.

  13                THE COURT:     But you don't dispute that the printed

  14     name was a part of the complaint in this case?

  15                MR. CONOVER:      Can I ask my co-counsel?

  16                THE COURT:     Yes, you can confer.

  17                MR. CONOVER:      I think, Your Honor, that 205 and 216,

  18     again, were the date of birth and current address, and that the

  19     directive that the witness was testifying about predated those

  20     laws that required a printed name.

  21                THE COURT:     All right.     I'm going to allow it, but I

  22     take it that this is the only question about the printed name.

  23                MR. McTIGUE:      Yes.

  24                THE COURT:     I'm going to overrule your objection on

  25     the theory that it's part of the complaint, even though it is




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:174
                                                              174ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28856
                                                                                     1231
                                                                         Vol. 2 - 174
   1     not part of what has been the thrust of the testimony thus far.

   2            (Back in open court.)

   3                 THE COURT:    Please continue, Mr. McTigue.

   4   BY MR. McTIGUE:

   5       Q.      Mr. Burke, Senate Bill 205 added a new requirement for

   6     the voters to provide a date of birth, correct?

   7       A.      It's my understanding, yes, sir.

   8       Q.      Okay.   And previous to 205 coming into effect, was the

   9     Board of Elections hampered in its ability to validate or, you

  10     know, identify the eligibility of a provisional voter without

  11     the date of birth?

  12       A.      Absolutely not.

  13       Q.      Okay.   Can you recall specific examples or --

  14       A.      I can't recall any examples where we needed the date of

  15     birth in order to verify that a voter was a valid voter.

  16       Q.      Okay.   And what is your understanding of 205's

  17     requirement now on date of birth in terms of it being

  18     completely blank as opposed to it being incorrect?

  19       A.      My understanding is that if it's completely blank, we

  20     must reject it.      If there is an in-correction and we can

  21     determine from the body of the rest of the documentation that

  22     it's a valid vote, we can accept it.

  23       Q.      Okay.   And since 205 came into effect, what has been the

  24     practice of the Hamilton County Board of Elections with respect

  25     to date of birth problems; meaning, specifically where the date




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:175
                                                              175ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28857
                                                                                     1232
                                                                         Vol. 2 - 175
   1     of birth information was incorrect?

   2       A.    On provisional ballots?

   3       Q.    Yes.

   4       A.    If we have had that kind of a problem, it gets presented

   5     to the Board typically with a recommendation from the

   6     bipartisan staff as to whether or not to accept it.

   7             And we examine it -- in an open meeting of the Board of

   8     Elections we examine the provisional ballot envelope, we hear

   9     what the staff has to say, we look at whatever other

  10     documentation we may have, and we make a determination.

  11       Q.    Okay.    And can you recall any instances since 205 has

  12     come into effect where the Board has voted to reject a

  13     provisional ballot due to an address -- an -- I'm sorry, an

  14     incorrect date of birth?

  15       A.    As I sit here today standing alone, I can't say that I

  16     can.

  17       Q.    Okay.    But has it been fairly consistent policy of the

  18     Board to -- as long as the other fields are filled in, the

  19     other four fields, has it been the fairly consistent policy,

  20     can you say that at least, what that consistent policy -- I'm

  21     sorry, the fairly consistent policy has been?

  22       A.    Well, I think the consistent policy is that, first of

  23     all, we look at the signature and does the signature match our

  24     records.    And then, if necessary, we would look at the other

  25     material that's on that and make a determination.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:176
                                                              176ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28858
                                                                                     1233
                                                                         Vol. 2 - 176
   1             And certainly if the signature matches, that's going to

   2     be the overwhelming basis on which we make the decision and

   3     would approve the ballot.

   4       Q.    Okay.    And with respect to the address on a provisional

   5     affirmation form, the address was not previously required,

   6     correct?

   7       A.    Correct.

   8       Q.    And previously was the Board able to identify the

   9     eligibility of a voter without the address?

  10       A.    Yes.

  11       Q.    Can you recall any instances where the Board was not

  12     able to?

  13       A.    The only circumstances that I can even think of when the

  14     Board might not be able to in the first instance is if it was a

  15     voter who was voting a provisional ballot and had previously

  16     been registered outside the county.

  17       Q.    Okay.

  18       A.    That would have been a problem for us initially without

  19     having an address.

  20       Q.    Okay.    And then -- but you also had, both prior to 205

  21     and since 205, an I.D. requirement, correct?

  22       A.    Correct.

  23       Q.    So you could look it up either based on an Ohio driver's

  24     license number or a social security number?

  25       A.    Correct.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:177
                                                              177ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28859
                                                                                     1234
                                                                         Vol. 2 - 177
   1       Q.    And so in that manner, would you be able to identify the

   2     eligibility of that voter within the statewide voter

   3     registration database?

   4       A.    Yes, we would have been.

   5       Q.    Okay.    Now, with respect to Exhibit 1214, is that a true

   6     and accurate copy of your testimony, your written testimony?

   7       A.    I can't see the exhibit number on what's on the screen

   8     at the moment but, yes, if that's -- yes, that is a true and

   9     accurate copy of the letter that I prepared and signed.

  10       Q.    Okay.    And you submitted that -- even though you are

  11     referring to it as a letter and it's in the form of a letter,

  12     you consider that to be testimony?

  13       A.    I do.

  14                MR. McTIGUE:      Okay.   Your Honor, at this time I would

  15     move for admission of Plaintiffs' Exhibit P1214.

  16                THE COURT:     Any objection, Mr. Conover, to P1214?

  17                MR. CONOVER:      Your Honor, I think we're just going to

  18     continue to make a written testimony objection that we would

  19     continue to make, but other than that, no objection.

  20                THE COURT:     It will be received.

  21   BY MR. McTIGUE:

  22       Q.    Now, Mr. Burke, I'm going to show you Plaintiffs'

  23     Exhibit No. 1218.

  24       A.    I see that.

  25       Q.    Okay.    So this is a two-page document so I'm going to




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:178
                                                              178ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28860
                                                                                     1235
                                                                         Vol. 2 - 178
   1     first show you the first page.          And when you're done looking at

   2     that, I'll turn to the second.

   3       A.      I'm fine.

   4       Q.      Okay.   Have you had a chance to look at that?

   5       A.      Yes, sir, I have.

   6       Q.      Okay.   And can you identify what this document is?

   7       A.      It is a letter which I prepared.         It was prepared in my

   8     office.     It, again, is written testimony submitted to the chair

   9     of the Policy and Legislative Oversight Committee.                It related

  10     to the two bills that are identified in the body of the letter.

  11     It was e-mailed from our office to the committee.

  12       Q.      Okay.   And I'm going to draw your attention to the

  13     second page.

  14       A.      Yes, sir.

  15       Q.      The first page that I just took off the screen was

  16     Senate Bill 238 which has to do with Golden Week, correct?

  17       A.      Yes, sir.

  18       Q.      But the second page relates to Senate Bill 205, correct?

  19       A.      Yes, it does.

  20       Q.      Okay.   Can you explain what your concern here was?

  21       A.      There were two issues involved.         One was the restriction

  22     on the ability of local Boards of Election to mail to a voter

  23     an application for an absentee ballot when they hadn't

  24     specifically asked for it.         We had been in the practice of

  25     mailing applications for absentee ballots to all registered




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:179
                                                              179ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28861
                                                                                     1236
                                                                         Vol. 2 - 179
   1     voters in the county.        This bill prohibited us from doing that.

   2             Secondly, there was a concern about this bill that was

   3     similar to the concern we just talked about that required more

   4     information to be supplied by the voter at the peril of not

   5     providing that information, not having their ballot counted.

   6       Q.    And the information you're speaking of would be

   7     information that the voter would have to provide on what is

   8     known as the I.D. envelope?

   9       A.    Yes, sir.

  10       Q.    And that's the envelope that the voter puts his/her

  11     ballot in.      And then if they're voting by mail, they would put

  12     that in another envelope and mail it back?

  13       A.    Correct.

  14       Q.    Okay.     And with regard to Senate Bill 205's requirements

  15     that we were just speaking of, what were the new requirements?

  16       A.    My understanding is that the new requirements included,

  17     again, the birth date, it included address.              And, again, as I

  18     sit here, I'm not sure what the other new requirements were off

  19     the top of my head.

  20       Q.    Now, the I.D. envelope that existed prior to 205 had

  21     those two fields, address and birth date; correct?

  22       A.    I believe that's true, yes, sir.

  23       Q.    What was the practice of the Hamilton County Board of

  24     Elections pre-Senate Bill 205 if the birth date wasn't filled

  25     in on an I.D. envelope?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:180
                                                              180ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28862
                                                                                     1237
                                                                         Vol. 2 - 180
   1       A.    Typically, our staff would pick up the phone and call

   2     the voter.

   3       Q.    Okay.

   4       A.    Prior to the adoption of this bill and prior to the

   5     direction of the Secretary of State that prohibited that from

   6     happening.

   7       Q.    Okay.    And so let's say the staff reached a voter, and I

   8     assume that would be to ask what their birth date was?

   9       A.    Yes, sir.

  10       Q.    And then what would the staff do with that information?

  11       A.    Fill it in.

  12       Q.    Okay.    On behalf of the voter?

  13       A.    Correct.

  14       Q.    Okay.    Let's take a scenario where the staff made an

  15     attempt to reach out to the voter and was not successful.

  16             What was the Board's policy in terms of -- about whether

  17     the absence of the birth date or an incorrect birth date was a

  18     fatal flaw?

  19       A.    Until this bill, we did not treat it as a -- on a

  20     bipartisan basis, we didn't treat it as a fatal flaw.                  Again,

  21     we had the voter's signature.          If it matched our records, it

  22     was the best evidence that this was a valid voter's ballot.

  23       Q.    And with regard to the address on the I.D. envelope

  24     pre-Senate Bill 205, did the Board of Elections pre-populate

  25     the name and address fields?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:181
                                                              181ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28863
                                                                                     1238
                                                                         Vol. 2 - 181
   1       A.    Frequently, yes.

   2       Q.    Okay.    So when the ballot was mailed to the voter along

   3     with the I.D. envelope, the name and address would already be

   4     filled in?

   5       A.    Correct.

   6       Q.    Therefore, there wouldn't be a cause for the Board to

   7     reject an absentee ballot on the basis of a missing address?

   8       A.    Correct.

   9       Q.    Now, this Exhibit Number 1218 is this a true and

  10     authentic copy of your testimony?

  11       A.    Again, I can't see the exhibit number on the screen at

  12     the moment, but the document that's on the screen is a true and

  13     accurate copy of the letter that was prepared in our office

  14     that I signed.

  15       Q.    Okay.    And I just put it on the screen.

  16       A.    Yes, sir, and I can see that now.            It is a true and

  17     accurate copy of my letter.

  18                MR. McTIGUE:      Your Honor, at this time I would move

  19     admission of Plaintiffs' Exhibit P1218.

  20                THE COURT:     Any objection, Mr. Conover?

  21                MR. CONOVER:      Just the same continuing objection.

  22                THE COURT:     P1218 will be received.

  23                MR. McTIGUE:      Thank you, Your Honor.

  24   BY MR. McTIGUE:

  25       Q.    Mr. Burke, with regard to the birth date issue on either




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:182
                                                              182ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28864
                                                                                     1239
                                                                         Vol. 2 - 182
   1     absentees or -- absentee envelopes or provisional forms, have

   2     you received any instructions from the Secretary of State's

   3     office -- and by you, I mean the Board -- as to whether or not

   4     the Board may contact voters by telephone or e-mail or text

   5     message regarding -- to either fill in or clarify a birth date

   6     problem?

   7       A.    We've been instructed that we cannot contact voters that

   8     way.

   9       Q.    Okay.    So --

  10                THE COURT:     Who instructed you?

  11                THE WITNESS:      The Secretary of State.         The Secretary

  12     of State's office.

  13                THE COURT:     In a directive?

  14                THE WITNESS:      That's my recollection, Your Honor, yes.

  15                THE COURT:     And do you remember approximately when you

  16     were so instructed?

  17                THE WITNESS:      I'm sorry, Your Honor, I do not.

  18                THE COURT:     All right.

  19             Please continue, Mr. McTigue.

  20                MR. McTIGUE:      Thank you, Your Honor.

  21   BY MR. McTIGUE:

  22       Q.    And with regard to an absentee voter who has a birth

  23     date issue on their envelope, the Board sends Form 11S by mail

  24     to the voter, correct?

  25       A.    That is correct.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:183
                                                              183ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28865
                                                                                     1240
                                                                         Vol. 2 - 183
   1       Q.    Okay.    And that is the only way in which the Board

   2     provides notice to that absentee voter?

   3       A.    That is now my understanding.          And the problem that

   4     creates is that can frequently be too late in the process.

   5       Q.    Absentee ballots under the law can be counted by the

   6     Board if they are postmarked the day before the election and

   7     received no later than 10 days after, correct?

   8       A.    That's my understanding, yes.

   9       Q.    The cure period for a voter to come in and fix their

  10     I.D. envelope ends 7 days before -- I'm sorry, 7 days after the

  11     election?

  12       A.    I believe that's right.

  13       Q.    So the cure period actually ends earlier than the time

  14     period for a ballot to come in?

  15       A.    Yes, sir.

  16       Q.    Now, with respect to provisional voters, are provisional

  17     voters sent any kind of notification similar to Form 11S

  18     regarding a birth date problem on their provisional form?

  19       A.    Mr. McTigue, I'm not sure.

  20       Q.    Okay.    Do you recall or do you know whether or not under

  21     the law a provisional voter is permitted to come into the Board

  22     of Elections' office with or without notice previous to them --

  23     by the Board?      Are they entitled to come in to the Board of

  24     Elections' office at any time after the election to cure a

  25     birth date problem?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:184
                                                              184ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28866
                                                                                     1241
                                                                         Vol. 2 - 184
   1       A.    For a 10-day period.

   2       Q.    But is it to cure the birth date problem or only I.D.

   3     problems?

   4       A.    Again, I'm not sure.

   5       Q.    Okay.    So one of the things that both of these senate

   6     bills did was to shorten the cure period from 10 days to 7

   7     days, correct?

   8       A.    Yes, sir.

   9       Q.    Okay.    So, if you know, typically before these bills

  10     took effect, how many voters would come in on days 8, 9 and 10

  11     to fix a problem on either their provisional form or their

  12     absentee?

  13       A.    Certainly a very few voters would come in during that

  14     period of time.      I don't have a specific number for you.

  15       Q.    Okay.    Would you say that the number would be de

  16     minimis?

  17       A.    Yes, sir.

  18       Q.    Would the number -- would the number of voters that came

  19     in during those days, would they increase the costs -- would it

  20     increase operating costs for the Board of Elections to process

  21     them?

  22       A.    Not at all, because our staff is there.

  23       Q.    Would having them come in during those last three days

  24     somehow delay when the Board could conduct its official count?

  25       A.    No, not at all, because we can't do the official count




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:185
                                                              185ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28867
                                                                                     1242
                                                                         Vol. 2 - 185
   1     of provisional ballots and any other late arriving ballots

   2     until 10 days have passed so it doesn't slow that down at all.

   3       Q.    Do you know if your provisional ballots are not -- not

   4     the ballots, but the I.D. envelopes that are mailed to voters

   5     have bar codes on them?

   6       A.    They do.

   7       Q.    And so those bar codes are unique to each voter,

   8     correct?

   9       A.    I believe that's correct.

  10       Q.    And so the barcode would track that this voter had an

  11     application for an absentee ballot, then this is the envelope

  12     that we mailed the ballot in; and when it comes back in the

  13     I.D. envelope, you'd be able to use that barcode to identify

  14     the voter, correct?

  15       A.    I believe that's right.

  16       Q.    Let me ask you -- we haven't really talked about the

  17     I.D. field.     And by I.D., I'm not referring to birth date, but

  18     either the social security number, driver's license, or that

  19     third category of some form of physical I.D. that is presented.

  20             With regard to -- and let's talk about -- I suppose

  21     either absentee or -- just treat absentees and provisionals

  22     together.

  23             That I.D. requirement applies to both types of voters,

  24     correct?

  25       A.    Yes.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:186
                                                              186ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28868
                                                                                     1243
                                                                          Vol. 2 - 186
   1       Q.    And in the absence of that -- one of those forms of

   2     I.D., are you still able to identify from the rest of the

   3     information that you have the voter and whether they're a

   4     registered qualified elector?

   5       A.    We would typically be able to do that, yes.

   6       Q.    So can you think of what purpose -- let's start with the

   7     date of birth.      Can you think of what purpose the date of birth

   8     requirement fulfills?

   9       A.    Honestly, it doesn't add to the ability to determine

  10     whether or not it's a valid voter's ballot.

  11       Q.    And what about the I.D. requirement?

  12       A.    We're getting into an argument, I suppose, with another

  13     but, no, I've never thought that the I.D. requirement was

  14     necessary.     We operated for decades on the basis of a voter's

  15     signature, and that's still the best form of identification.

  16                MR. CONOVER:      Objection, Your Honor.

  17                THE COURT:     Basis?

  18                MR. CONOVER:      Identification is not an issue in this

  19     case.

  20                THE COURT:     Well --

  21                MR. CONOVER:      Sidebar?

  22                THE COURT:     No.

  23             Overruled.      I believe that the -- the testimony is

  24     relevant, and so I'm going to overrule it.

  25                MR. CONOVER:      Thank you, Your Honor.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:187
                                                              187ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28869
                                                                                     1244
                                                                         Vol. 2 - 187
   1                 THE COURT:     Mr. Burke, as the chairman of the Hamilton

   2     County Board of Elections, are you aware of any study or data

   3     compilation undertaken by the Secretary to determine whether

   4     either the provisional ballots or the absentee ballots were

   5     subject to fraud?

   6                 THE WITNESS:     I am not aware of any such study,

   7     Your Honor.

   8                 THE COURT:     Do you know of the acceptance rate of

   9     absentee ballots during the last election cycle?

  10                 THE WITNESS:     Your Honor, it tends to vary, but at

  11     least in Hamilton County we typically get between 85 and

  12     90 percent acceptance.

  13                 THE COURT:     What was the rejection rate?          Would that

  14     be then 10 to 15 percent respectively?

  15                 THE WITNESS:     I think that's about right, Your Honor.

  16     And, typically, the rejection is based on the fact that the

  17     voter wasn't registered to vote, period.

  18                 THE COURT:     If we use the last election as a guide,

  19     Mr. Burke, how many provisional ballots were cast?

  20                 THE WITNESS:     I can tell you from Tuesday's

  21     election -- although, the staff would say, well, that's not an

  22     entirely accurate count yet because we haven't even found them

  23     all yet, but we anticipate that we'll have about 8000 to 8500

  24     provisional ballots cast in Hamilton County in Tuesday's

  25     election.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:188
                                                              188ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28870
                                                                                     1245
                                                                         Vol. 2 - 188
   1                THE COURT:     And that's what percentage of the overall

   2     ballots cast?

   3                THE WITNESS:      Boy, we were over a quarter million

   4     ballots cast in this election.

   5                THE COURT:     Same question with respect to absentee

   6     ballots.    What percentage of absentee ballots -- what was the

   7     number, and then what was the percentage?

   8                THE WITNESS:      Off the top of my head -- and, actually,

   9     I -- I could almost get the number out of what I've gotten on

  10     the pew in the back.       We've not rejected any absentee ballots

  11     yet.   And, frankly, we don't reject very many of those.                 That's

  12     typically not an issue.        We had in the primary election, as I

  13     recall, twenty-five to thirty thousand absentee ballots, early

  14     vote ballots.

  15                THE COURT:     Out of a quarter of a million?

  16                THE WITNESS:      Yes, sir.

  17                THE COURT:     So that's about 10 percent?

  18                THE WITNESS:      I think that's about right, Your Honor.

  19                THE COURT:     Is that roughly what the percentage was

  20     for the last election before the primary election?

  21                THE WITNESS:      No.   In the General Elections in the

  22     gubernatorial election, and in the presidential elections,

  23     we -- the State is still sending out applications to all

  24     registered voters.

  25             But to give you an example of what's happened, in 2008




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:189
                                                              189ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28871
                                                                                     1246
                                                                         Vol. 2 - 189
   1     we had over a hundred thousand people vote early.                This year we

   2     are dramatically below that because in 2008 we had sent out

   3     early vote applications to every registered voter in Hamilton

   4     County, and that helped us enormously.            And it's certainly --

   5     I'm glad that the State is mailing out the absentee ballot

   6     applications for this November's election because it reduces

   7     the lines at polling places, and that helps -- it helps the

   8     voter and it helps the Board in getting the election done.

   9                THE COURT:     If we look at the last -- let's say the

  10     2012 presidential election.

  11                THE WITNESS:      Yes, sir.

  12                THE COURT:     Because I'm going to guess, Mr. Burke,

  13     that the presidential elections have the greater -- greatest

  14     voter turnout; is that right?

  15                THE WITNESS:      By far.

  16                THE COURT:     What was the percentage of absentee

  17     ballots cast in the '12 presidential election?

  18                THE WITNESS:      Again, my --

  19                THE COURT:     I'm not going to hold you to these

  20     numbers.

  21                THE WITNESS:      I've got a book sitting in my office

  22     that can give you the exact number.           I believe it was around

  23     25 percent.

  24                THE COURT:     25 percent?

  25                THE WITNESS:      Yes, sir.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:190
                                                              190ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28872
                                                                                     1247
                                                                         Vol. 2 - 190
   1                THE COURT:     That number was roughly what?

   2                THE WITNESS:      I think we probably had close to 400,000

   3     ballots cast.

   4                THE COURT:     All right.     Now, of the -- of that number

   5     of absentee ballots, what percentage were rejected?

   6                THE WITNESS:      Absentee ballots, again, I think it

   7     would be an infinitesimally small number of rejects.

   8                THE COURT:     Probably less than a thousand?

   9                THE WITNESS:      I would think so, yes, Your Honor.

  10                THE COURT:     Now with respect to provisional ballots --

  11                THE WITNESS:      Higher rejection rate.

  12                THE COURT:     What percentage of provisional ballots

  13     were cast in the '12 election?          Of the overall ballots cast,

  14     what percentage were provisional?

  15                THE WITNESS:      Again, I think we probably had somewhere

  16     between -- somewhere around 15,000 provisional ballots in '12.

  17                THE COURT:     4 percent?

  18                THE WITNESS:      I think that's right; although, I'm a

  19     lawyer not a mathematician for good reason.

  20                THE COURT:     Same here.

  21             And of those 4000 that were cast, let's say, how many

  22     were rejected of the 4000 provisional ballots that were cast?

  23                THE WITNESS:      15,000 provisional ballots that were

  24     cast.

  25                THE COURT:     15,000 provisional ballots were cast --




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:191
                                                              191ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28873
                                                                                     1248
                                                                         Vol. 2 - 191
   1                THE WITNESS:      I think we ran around 85 percent

   2     approval on the provisional ballots.           And most rejections

   3     wouldn't have been in the hyper-technical reasons that we've

   4     been talking about here, but there would be a significant

   5     number of those.

   6             And if I -- if I had known this question would have come

   7     up, I think I could have gotten exact numbers for why in

   8     various categories things were rejected, but the biggest reason

   9     why a provisional is rejected is because the voter is not

  10     registered.

  11                THE COURT:     All right.     Please continue, Mr. McTigue.

  12                MR. McTIGUE:      Thank you, Your Honor.

  13   BY MR. McTIGUE:

  14       Q.    The new law on provisionals, as you've already noted,

  15     has added two fields, the birth date and address field;

  16     correct?

  17       A.    Yes, sir.

  18       Q.    So now these are two more fields that the Board has to

  19     spend time checking?

  20       A.    That's correct.

  21       Q.    Checking to see if they're filled in and then verifying

  22     against their databases whether the information is correct?

  23       A.    That's correct.

  24       Q.    And also if the information is not filled in or is

  25     incorrect after checking the voter registration database, the




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:192
                                                              192ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28874
                                                                                     1249
                                                                         Vol. 2 - 192
   1     Board has to spend more time considering the rejection?

   2       A.    Correct.

   3       Q.    Because in order to reject a provisional ballot, that

   4     has to be done by a vote of the Board of Elections itself,

   5     correct?

   6       A.    It has to be brought to us in a public meeting.                 It has

   7     to be presented to us.        It's put in a stack in front of us.

   8             We do have a recommendation from the Board staff, but

   9     the Board has to take that up and deal with it specifically.

  10       Q.    And with respect to absentees, even though previously

  11     you had the fields for address and date of birth on the

  12     envelope, as you've testified those were not treated as being

  13     fatal errors if the error was either an omission or incorrect

  14     information.

  15       A.    That's correct.

  16       Q.    But now the Board is actually required to validate the

  17     information in those two fields and spend time and resources on

  18     that, correct?

  19       A.    Correct.

  20       Q.    And if the Board finds in, well, any of the five fields

  21     on the absentee, the Board has to send a Form 11S to the voter,

  22     correct?

  23       A.    Yes, sir.

  24       Q.    So that takes additional time and resources in terms of

  25     paper and postage?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:193
                                                              193ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28875
                                                                                     1250
                                                                         Vol. 2 - 193
   1       A.    It does.

   2       Q.    Let me ask you now about the voters who are -- these

   3     would be provisional voters who are in the correct polling

   4     place but the wrong precinct.

   5             Their ballots can be counted, correct?

   6       A.    Absolutely.

   7       Q.    Okay.    And the new law requires that the poll worker

   8     fill out a form prescribed by the Secretary of State regarding

   9     what we'll call the right polling place/wrong precinct voter,

  10     correct?

  11       A.    If the poll worker identifies that, yes.

  12       Q.    And the law does not require, though, the poll workers

  13     to fill out a form for the wrong location and wrong precinct

  14     provisional voter.

  15       A.    Correct.

  16       Q.    Would it be useful to the Board of Elections to have

  17     information on how the wrong polling place/wrong precinct

  18     voters were assisted by the polling place officials?

  19       A.    Yes.

  20       Q.    Okay.    Why would that be useful?

  21       A.    It would be helpful for us to know which poll workers

  22     are doing a good job or not doing a good job.               That's always a

  23     helpful piece of information.          We've learned the hard way that

  24     we have to make sure our poll workers are fulfilling their

  25     jobs.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:194
                                                              194ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28876
                                                                                     1251
                                                                          Vol. 2 - 194
   1       Q.      And in terms of being helpful to identify poll workers

   2     who are not doing their job, you're referring to whether or not

   3     the poll worker is referring the voter to the correct --

   4       A.      To the correct place.

   5       Q.      To the correct place?

   6       A.      Right.

   7       Q.      Another polling place?

   8       A.      Right.

   9       Q.      Now, can you think of any justification for -- from the

  10     standpoint of speaking as an election official, chairman of the

  11     board, can you think of any justification for allowing absentee

  12     voters that have a problem with their envelope to come into the

  13     Board of Elections and fix that for 7 days after but not

  14     allowing provisional voters to do the same except for I.D.

  15     issues?

  16       A.      No.

  17       Q.      So you cannot think of any reason to treat the absentee

  18     voter and the provisional voter who have the exact same issue,

  19     say, with their date of birth or with their -- with their

  20     signature, you can't think of any reason for treating them

  21     differently?

  22                 MR. CONOVER:     Objection, Your Honor.

  23                 THE COURT:     Sustained.

  24   BY MR. McTIGUE:

  25       Q.      Lastly, let me ask you about homeless voters.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:195
                                                              195ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28877
                                                                                     1252
                                                                         Vol. 2 - 195
   1             Homeless voters can register by using an address that is

   2     not a standard address; in other words, they can register using

   3     a description such as a park bench in a city park, correct?

   4       A.    That has always been our understanding.              Our Board has

   5     always said that, but I can't tell you of a single example of

   6     that actually occurring on our voting rolls.

   7             What we have a lot of is people who are registered to

   8     vote from the homeless shelter they might most frequently go

   9     to.

  10       Q.    But if you had, say, a voter -- a homeless voter who put

  11     down their address as saying under -- you know, on the east

  12     side of the river under the Main Street bridge --

  13       A.    If we ever had that, I'm satisfied that our Board staff

  14     would figure out a way to properly record them at that

  15     location.

  16       Q.    For purposes of registering them to vote?

  17       A.    Correct.

  18       Q.    And in terms of then the voter, say, voting by -- well,

  19     let's say they came in to vote -- to early vote.                How would

  20     that be handled?

  21       A.    Again, I'm satisfied that our staff would figure out a

  22     way to get that person voted.

  23       Q.    Okay.

  24       A.    I can't tell you that we've had that happen.                I can tell

  25     you one thing that we do have happen now; we've had a number of




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:196
                                                              196ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28878
                                                                                     1253
                                                                         Vol. 2 - 196
   1     people whose buildings where they are registered in have been

   2     torn down so we know they don't live there any longer.

   3             If they attempt to vote from that address, it's

   4     certainly possible that their vote could be challenged because

   5     we've had some folks who have been pretty aggressive at

   6     insisting that since that building no longer exists, they can't

   7     possibly be living there and that can't be their place of voter

   8     registration.      So those voters are challenged if they attempt

   9     to vote using that address.         They are not removed from our

  10     rolls because we recognize they have the ability to go to the

  11     polling place in the precinct they now live in and vote a valid

  12     provisional ballot.

  13       Q.    And how would the -- in the case of a -- again, a voter

  14     that is a homeless voter that registers at an address other

  15     than a house and a number and a street, how would that person

  16     be entered into the registration system?

  17       A.    Because I don't think we've actually had to do that, I

  18     can't give you a direct answer to that question other than I

  19     can tell you that our Board on a bipartisan basis and our Board

  20     staff have been instructed that if you have a homeless person

  21     and they want to register from an untraditional location, we

  22     will register them there.

  23                MR. McTIGUE:      Thank you very much.

  24             No further questions, Your Honor.

  25                THE COURT:     Thank you, Mr. McTigue.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:197
                                                              197ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28879
                                                                                     1254
                                                                         Vol. 2 - 197
   1             Mr. Conover, please proceed.

   2                                DIRECT EXAMINATION

   3   BY MR. CONOVER:

   4       Q.    Good afternoon, Mr. Burke.          I think we met once before

   5     but, for the record, my name is Brodi Conover, and I'm from the

   6     Ohio Attorney General's office and in this case I represent the

   7     defendants the Secretary of State and the State of Ohio.

   8             Mr. McTigue walked you through a little bit of your

   9     background so I'm not going to do too much of that, but I just

  10     want to confirm that you are --

  11                THE COURT REPORTER:       I'm sorry, Mr. Conover, I'm going

  12     to have to ask you to slow down.

  13             I just want to confirm --

  14   BY MR. CONOVER:

  15       Q.    That you are the chairman of the Hamilton County Board

  16     of Elections.

  17       A.    It's happened to me, too.

  18             Yes.

  19       Q.    Yes, I remember from ODPA and the transcript.

  20             And I believe you also said that you are a Democrat?

  21       A.    Yes.

  22       Q.    And, in fact, you're the chairman of the Hamilton County

  23     Democratic Party, correct?

  24       A.    Yes.

  25       Q.    And can you describe the different types of hats that




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:198
                                                              198ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28880
                                                                                     1255
                                                                         Vol. 2 - 198
   1     you wear as chairman of the Hamilton County Board of Elections

   2     and the Hamilton County Democratic party?

   3       A.    I'm not sure precisely what you mean.             And I think we've

   4     been through a little bit of this before but, obviously, as the

   5     chair of the Board of Elections, as a member of the Board of

   6     Elections, my principal obligation is to ensure that elections

   7     in Hamilton County take place fairly and efficiently.

   8             And I think my Republican counterpart, who is also on

   9     our Board of Elections, would answer that question the same

  10     way.

  11       Q.    So in your testimony here today, do you represent the

  12     Hamilton County Board of Elections?

  13       A.    I am speaking on a personal basis today.              I am not

  14     attempting to speak on behalf of the four members of the Board

  15     of Elections, no.

  16       Q.    And are you speaking on behalf of the Hamilton County

  17     Democratic party?

  18       A.    I am not.

  19       Q.    Okay.    I would like to talk a little bit about the

  20     written testimony that Mr. McTigue showed you today, and the

  21     first one I would like to bring up is Plaintiffs' Exhibit 1214.

  22       A.    Yes, sir.

  23       Q.    And I believe this was your testimony on Senate Bill

  24     216?

  25       A.    Yes, sir.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:199
                                                              199ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28881
                                                                                     1256
                                                                         Vol. 2 - 199
   1       Q.     And was this testimony submitted on behalf of the

   2     Hamilton County Board of Elections?

   3       A.     No.   And if there was one thing I would do differently

   4     with regard to this, it would not be on Board of Elections'

   5     stationary.     It would have been on my own stationary if I had

   6     that to do over again.

   7       Q.     Thank you.

   8              Can you tell me why you chose to use Board of Elections'

   9     letterhead?

  10       A.     Probably because I didn't think very much about doing it

  11     in advance.     I just did it.

  12       Q.     And when you submitted this letter, this written

  13     testimony, excuse me, who is -- you were the chair of the

  14     Hamilton County Board of Elections, correct?

  15       A.     In 2014, yes.

  16       Q.     And who is Mr. Triantafilou?

  17       A.     He is another member of the Board of Elections who

  18     happens to be the chair of the Hamilton County Republican

  19     Party.

  20       Q.     And who is Mr. Faux?

  21       A.     He is the other Democrat on the Board of Elections.

  22       Q.     And who is Mr. Gerhardt?

  23       A.     He is the other Republican on the Board of Elections.

  24       Q.     And were those three other members of the Hamilton

  25     County Board of Elections aware that you submitted testimony in




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:200
                                                              200ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28882
                                                                                     1257
                                                                         Vol. 2 - 200
   1     support of --

   2       A.      Prior to me doing it, no.

   3       Q.      Can I finish my question?

   4       A.      I'm sorry.    I apologize.

   5       Q.      Thank you.

   6               Were those three members of the Hamilton County Board of

   7     Elections aware that you submitted testimony against Senate

   8     Bill 216?

   9       A.      No, not prior to me doing it.

  10       Q.      And were they aware you used Board of Elections'

  11     letterhead?

  12       A.      No, not prior to me doing it.

  13       Q.      So again I'll ask, was this testimony on behalf of the

  14     Hamilton County Board of Elections?

  15       A.      I think I already answered that question, and the answer

  16     was no.

  17       Q.      Thank you.

  18               And now I would like to move a little bit into kind of

  19     the voting -- I'm going to say voting apparatus at the Hamilton

  20     County Board.      What is the difference between an absentee

  21     ballot and a provisional ballot?

  22       A.      The absentee ballot today should probably be called an

  23     early vote ballot.       Absentee applies to the laws that used to

  24     exist a long time ago when you had to be able to establish,

  25     typically, you were going to be out of the county on Election




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:201
                                                              201ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28883
                                                                                     1258
                                                                         Vol. 2 - 201
   1     Day in order to vote.        We still use that term, but today it

   2     applies to voters who vote in the roughly 30-day period prior

   3     to election either by mail or by coming to the Board of

   4     Elections and casting an early ballot there.              They are also

   5     treated, in your generic, as being an absentee voter.

   6       Q.    And what is a provisional voter?

   7       A.    A provisional voter is a voter who goes to a polling

   8     place on Election Day.        They are not in the voter rolls for

   9     that precinct, or in some cases the poll worker is unable to

  10     find them in there.       They are still entitled to vote in that

  11     precinct if they say their address is in that precinct.                  Or

  12     even if they simply say I want to vote here, we have to allow

  13     them to vote at that location.          And they vote the same ballot

  14     that a regular voter would vote but their ballot, instead of

  15     being fed into our ballot reader, it goes into a provisional

  16     ballot envelope with additional information on it, and that

  17     envelope is placed in a separate location in the ballot box.

  18       Q.    And is not being in the poll book the only reason

  19     someone would vote a provisional ballot?

  20       A.    That would typically be it.          I'm trying to think if

  21     there may be other reasons.         Conceivably, yes, a newly married

  22     person or somebody who for other reasons has changed their

  23     name, they may still be -- their former name may be in the

  24     book, they're now using a new name.           That could cause a

  25     problem.    They may have moved within a precinct.              And while I




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:202
                                                              202ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28884
                                                                                     1259
                                                                         Vol. 2 - 202
   1     don't think they should be required to cast a provisional

   2     ballot, the poll workers may require them to cast a provisional

   3     ballot.     Or if there are other questions.

   4               Like, just Tuesday night, as you know we had a very

   5     strange thing happen Tuesday night.           We had closed the polls at

   6     7:30 after having a very smooth Election Day, as opposed to

   7     last year.       And at 8:01 we had a directive from the Secretary

   8     of State conveying an order from Judge Dlott telling us to keep

   9     the polls open from 7:30 to 8:30.           We had to scramble.         We did

  10     have 65 people that we've identified so far who came to a

  11     polling place in that 29-minute period of time that we knew

  12     about an order, and those folks were able to vote.                They were

  13     required to vote a provisional.          Whether they were in the book

  14     or not, at that time they had to vote a provisional envelope,

  15     and that envelope had the additional information on it that

  16     they voted after 7:30.

  17               So there are a variety of different reasons why people

  18     may vote a provisional ballot.

  19       Q.      But those all hinge on -- and a voter's eligibility is

  20     in question, correct?

  21       A.      Yes.

  22               My hesitancy was those folks who voted late on Tuesday,

  23     for example, they were eligible voters, there's no question

  24     about that.       It's just they didn't -- the question remaining is

  25     are they eligible to cast a vote after 7:30?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:203
                                                              203ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28885
                                                                                     1260
                                                                         Vol. 2 - 203
   1       Q.    I think Tuesday may have been a unique situation.

   2       A.    I think it was.

   3       Q.    So I was just meaning in a normal context --

   4       A.    To the extent there is a normal context for

   5     provisionals, yes.       Typically, the question is whether or not

   6     this is a validly registered voter who lives in that precinct.

   7       Q.    Thank you.

   8             Is Hamilton County a DRE county?           And do you know what I

   9     mean by DRE?

  10       A.    We are a paper ballot county.

  11       Q.    Thank you.

  12             And does Hamilton County consolidate their poll books?

  13       A.    We have separate -- we still have separate paper poll

  14     books for each precinct.        So on Tuesday, for example, there

  15     were paper poll books in each precinct, but we are now using

  16     E-Poll books, and those have access to the entire voter

  17     registration list for Hamilton County.

  18       Q.    I'm sorry.      So my question was do you consolidate your

  19     poll books, and your answer is by E-Poll books you do

  20     consolidate?

  21       A.    Correct.

  22       Q.    Thank you.

  23             Now, I would like to talk a little bit about the

  24     absentee process at the Board of Elections.              Can you describe

  25     all the steps that the Board staff takes when they process an




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:204
                                                              204ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28886
                                                                                     1261
                                                                         Vol. 2 - 204
   1     absentee ballot application form?

   2       A.      I'm probably not the right person to ask the details of

   3     how that's handled.       I can give you my best understanding of

   4     it.     I've never had to do that myself.

   5       Q.      That's fine.    If you've never done it, then I don't know

   6     it would make sense.

   7       A.      Okay.   Thank you.

   8       Q.      So you don't know what information Board staff uses to

   9     look up voters in the voter registration database?

  10       A.      I mean, they use our voter registration database, and

  11     we've had them do that any number of times right in front of

  12     the Board of Elections in open meetings when we've had to for

  13     various reasons.

  14       Q.      I just meant when the Board staff receives a voter's

  15     absentee application, you do not know the specific information

  16     that they enter into your database to ascertain the identity --

  17       A.      No, I wouldn't be comfortable giving you the details of

  18     that.

  19       Q.      Thank you.

  20               Similarly, with the provisional process, you don't know

  21     how the Board staff process takes -- the specific steps that

  22     they take to identify a provisional voter?

  23       A.      I can give you a pretty good idea of that because

  24     that's, again, a process that sometimes we've had to do right

  25     in the middle of Board meetings.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:205
                                                              205ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28887
                                                                                     1262
                                                                         Vol. 2 - 205
   1       Q.      Okay.   If you could please explain.

   2       A.      And it's taking the information that is on that poll

   3     envelope, putting it in our computer system and matching up

   4     what can be matched up, or going to the Ohio voter registration

   5     database where a voter has indicated that they used to be

   6     registered in Montgomery County and they now live in Hamilton

   7     County.

   8       Q.      So I believe on your cross with Mr. McTigue, you said

   9     that you will absolutely not need date of birth to identify a

  10     voter; is that correct?

  11       A.      I can't think of a time that we would need the date of

  12     birth.

  13       Q.      Again, when a Board staff member is processing a

  14     provisional ballot, are you aware if they use date of birth or

  15     not?

  16       A.      I know that that information is available to match to

  17     our records.      I don't think it's necessary to do that if we

  18     have a voter's signature that matches our records.

  19       Q.      Can you search a voter in the voter registration

  20     database by signature?

  21       A.      We can search the voter's name, and it brings up the

  22     voter's signature.

  23       Q.      But you said that signature is the most important thing

  24     in identifying a voter.        Can you search the database by

  25     signature?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:206
                                                              206ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28888
                                                                                     1263
                                                                         Vol. 2 - 206
   1       A.      We could -- no.

   2       Q.      Okay.

   3       A.      They could --

   4       Q.      Do you know how a Board -- the Board staff verifies a

   5     voter's address?

   6       A.      By matching it to our records.

   7               I'm not sure what you mean by verifying the voter's

   8     address.

   9       Q.      So do you know what the Geographic Information System

  10     is?

  11       A.      Yes.

  12       Q.      And does the Board utilize the Geographic Information

  13     System to verify a voter's address?

  14       A.      I do -- you mean to verify whether or not a particular

  15     123 East 123rd Street is an address within precinct 3A?                  Is

  16     that what you're asking?

  17       Q.      Yes, sir.

  18       A.      We have a system that allows us to determine whether or

  19     not a particular address is within the address range in that

  20     precinct.

  21       Q.      Okay.   I'd also like to ask, does the Board's website --

  22     let me start over.

  23               Can you describe the Board's website that is made

  24     available to absentee voters to check the status of their

  25     ballot?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:207
                                                              207ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28889
                                                                                     1264
                                                                         Vol. 2 - 207
   1       A.      We -- you're right, we do have that information on our

   2     website, and a voter can go into that to determine whether or

   3     not their ballot has been received and processed -- has been

   4     received.

   5       Q.      Do you know how many voters in Hamilton County have the

   6     same name?

   7       A.      Do not.

   8       Q.      Do any?

   9       A.      Sure.

  10       Q.      And do you know how many voters in Hamilton County have

  11     the same last four of their social security number?

  12       A.      Don't know.

  13       Q.      Do any?

  14       A.      Probably.

  15       Q.      And Mr. McTigue asked you a little bit about homeless

  16     voters.     Do homeless individuals in Hamilton County have the

  17     right to vote?

  18       A.      Absolutely.

  19       Q.      And I don't want to walk through the specifics of how

  20     they register but, again, I believe on your direct -- or your

  21     cross, you said that you -- the Board staff would do anything

  22     they could to register a homeless voter.

  23       A.      Yes, sir.

  24       Q.      And that the Board staff would do anything that they

  25     could to count a homeless voter's ballot.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:208
                                                              208ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28890
                                                                                     1265
                                                                         Vol. 2 - 208
   1       A.    Yes.

   2       Q.    Are you required to have a telephone number to register

   3     to vote?

   4       A.    No.

   5       Q.    And does the Hamilton County Board have current

   6     telephone numbers for all registered voters?

   7       A.    No.

   8       Q.    In fact, the Hamilton County --

   9       A.    We don't have birthdays for all registered voters.

  10       Q.    And, in fact, the Hamilton County Board of Elections

  11     does not record a voter's telephone number or e-mail address in

  12     the voter registration database; is that correct?

  13       A.    That's correct.

  14       Q.    Are you familiar with the Ohio Association of Election

  15     Officials?

  16       A.    I am.

  17       Q.    And are you aware that in support of the challenged

  18     provision not -- excuse me.         Let me strike that.

  19             Are you familiar with the recommendations from the OAEO

  20     that recommended the five identifiers for absentee ballots?

  21       A.    I am familiar with they have made several

  22     recommendations with which I didn't agree, but yes.

  23       Q.    And then it's a little out of order so I apologize, but

  24     let's go back to the provisional ballot.

  25             What purpose does a provisional ballot have for a




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:209
                                                              209ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28891
                                                                                     1266
                                                                         Vol. 2 - 209
   1     non-registered individual?

   2       A.    For a non-registered individual?

   3       Q.    Yeah.    So you said that the most frequent reason for

   4     rejecting a provisional ballot is that an individual isn't

   5     registered.

   6       A.    Correct.

   7       Q.    And does a provisional ballot actually register --

   8       A.    Oh, yes, it does.

   9       Q.    Thank you.

  10             And then, finally, I would like to talk a little bit

  11     about --

  12       A.    The provisional ballot doesn't.           The -- I get what you

  13     mean but, yes, once the voter fills out a provisional envelope,

  14     it constitutes a voter registration for them if they hadn't

  15     previously been registered.

  16       Q.    And why is that?

  17       A.    What do you mean why is that?

  18       Q.    How can it act as a registration for a non-registered

  19     individual?

  20       A.    Because it provides all of the information that would

  21     otherwise be necessary to register to vote if you had done it

  22     30 days in advance of the election.

  23       Q.    And the previous version of the provisional affirmation

  24     statement did not do that?

  25       A.    I'm trying to remember.         I'll accept that.        I -- I don't




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:210
                                                              210ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28892
                                                                                     1267
                                                                         Vol. 2 - 210
   1     remember off the top of my head.

   2       Q.    Thank you.

   3             How many full-time staff members does the Hamilton

   4     County Board of Elections have?

   5       A.    I believe it's 44 right now.

   6       Q.    Thank you.

   7             And then, finally, again I would like to talk a little

   8     bit about the Board's review of absentee and provisional

   9     ballots.

  10             How are the ballots presented to the staff or to the

  11     Board by the staff?

  12       A.    Provisionals?

  13       Q.    Yes.

  14       A.    They will -- they have started now, for example, going

  15     through the 8500 or so provisionals and organizing them in a

  16     manner that will allow them to review what's on the outside of

  17     the envelopes, and they will begin to make determinations as to

  18     which of those, based on the information provided, have been

  19     cast by validly registered voters and are entitled to be

  20     counted.    They will set aside those which they, on a bipartisan

  21     basis, determine for one reason or another are questionable,

  22     and those will continue to be reviewed until ultimately a

  23     determination is made by a bipartisan team that for one reason

  24     or another they're prepared to recommend they not be counted.

  25             Those then go to our director and deputy director who




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:211
                                                              211ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28893
                                                                                     1268
                                                                         Vol. 2 - 211
   1     have to review them hopefully to come to the same conclusion,

   2     and they will then present those in a public meeting of the

   3     Hamilton County Board of Elections in groups; all of these

   4     ballots are to be approved, these ballots are not to be

   5     approved because they're not registered.             These ballots are not

   6     to be approved because the signatures do not match our

   7     registrations.      These ballots don't get approved because we --

   8     for whatever reason it may be.

   9       Q.    So they -- those provisional ballots that are

  10     recommended to be not accepted, they go through three levels of

  11     bipartisan review before they get to the Board of Elections?

  12       A.    They go through two levels of bipartisan review

  13     typically before they go -- come to the Board.

  14       Q.    Okay.    Thank you.

  15             And then what information is presented to the Board with

  16     those recommendations?

  17       A.    The ballots -- the provisional ballot envelopes

  18     containing the ballots.        And that's another reason why on

  19     occasion this envelope gets rejected, is because you can see

  20     through the holes there's no ballot in it, there's nothing to

  21     be counted.     For whatever reason that may be, that happens.

  22             But the envelopes, almost all of which contain ballots,

  23     are literally put on the table in front of us and we go through

  24     those groupings one at a time and, in many cases, go through

  25     each envelope one at a time to determine whether or not we're




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:212
                                                              212ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28894
                                                                                     1269
                                                                         Vol. 2 - 212
   1     going to accept the staff recommendation.

   2       Q.      So for every ballot that is rejected or accepted, you

   3     have the opportunity to review?

   4       A.      Yes, sir.   And, again, every ballot envelope.

   5       Q.      I'm sorry, yes, ballot envelope.

   6               And you just said that in most cases you do do that

   7     individual envelope review?

   8       A.      No.   To be clear, if we've got a whole stack of

   9     envelopes containing ballots that our Board staff have

  10     unanimously determined these people are not registered anywhere

  11     in the State of Ohio, we don't go through each of those one at

  12     a time.     We would typically accept staff's recommendation

  13     unless there was some question raised about it; I know this

  14     person.     I know that they are living at that address and are

  15     registered.

  16               But, typically, we wouldn't go through those one at a

  17     time.

  18       Q.      Is it fair to say you typically accept the staff's

  19     recommendation?

  20       A.      I would think 99.9 percent of the time we're going to

  21     accept the staff's recommendation.

  22       Q.      And this may go without saying, but who ultimately

  23     accepts or rejects provisional ballots?

  24       A.      The Board of Elections.

  25       Q.      And that is a bipartisan process?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:213
                                                              213ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28895
                                                                                     1270
                                                                         Vol. 2 - 213
   1       A.      Correct.

   2       Q.      And can you explain what that means?

   3       A.      It's bipartisan to the extent that the Board is composed

   4     of two Democrats and two Republicans, and collectively we are a

   5     bipartisan group.

   6       Q.      I guess what I mean by that is the composition is that

   7     there's four Board of Elections members, correct?

   8       A.      Correct.

   9       Q.      Two Republicans and two Democrats?

  10       A.      Correct.

  11       Q.      In order to pass or accept the ballot, it would have to

  12     be three members?

  13       A.      Correct.

  14       Q.      At least three members.

  15       A.      Correct.

  16       Q.      Okay.   Thank you.

  17       A.      Or two members and the Secretary of State.

  18       Q.      Thank you.

  19                 THE COURT:     Mr. Conover, you do recognize that you

  20     don't have him as upon cross; am I correct?

  21                 MR. CONOVER:     I didn't hear an objection, Your Honor.

  22                 THE COURT:     You just did.

  23                 MR. CONOVER:     Well, then, can we have a sidebar,

  24     please?

  25                 THE COURT:     No.   You can continue.       But he's as upon




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:214
                                                              214ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28896
                                                                                     1271
                                                                         Vol. 2 - 214
   1     direct.     He is the chairman of the Hamilton County Board of

   2     Elections and, as I previously ruled on the 611, he is not your

   3     witness as upon cross.

   4                 MR. CONOVER:     Thank you, Your Honor.

   5                 THE COURT:     I knew that you would know what that

   6     meant.

   7                 MR. CONOVER:     Yes, Your Honor.

   8   BY MR. CONOVER:

   9       Q.      What is your goal, Mr. Burke, as to when it comes to the

  10     ballots that are cast in any given election in Hamilton County?

  11       A.      My personal goal?

  12       Q.      As a --

  13       A.      As a Board member is to see that all ballots that were

  14     cast by properly registered voters get counted.

  15                 MR. CONOVER:     I have no further questions, Your Honor.

  16                 THE COURT:     Thank you, Mr. Conover.

  17               Any recross, Mr. McTigue?

  18                 MR. McTIGUE:     Yes, Your Honor.

  19                                RECROSS-EXAMINATION

  20   BY MR. McTIGUE:

  21       Q.      And, Mr. Burke, are you a member of the OAEO?

  22       A.      I am.

  23       Q.      Okay.     Do you consider the OAEO to adequately represent

  24     the interests of large counties?

  25       A.      No.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:215
                                                              215ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28897
                                                                                     1272
                                                                         Vol. 2 - 215
   1       Q.    Okay.    Would you explain that?

   2       A.    The OAEO -- look, they are well-meaning people, but it

   3     tends to be dominated by smaller rural counties with much

   4     smaller staffs and much smaller voting populations than exist

   5     in the larger counties.

   6       Q.    And the OAEO voting rights are not proportional based on

   7     size of the county, correct?         In other words, each -- each --

   8     each person gets one vote?

   9       A.    Correct.

  10       Q.    Now, you were also asked some questions regarding using

  11     the provisional affirmation form to register a voter; in other

  12     words, someone who is not registered at all, they can -- under

  13     the new law this form can be used to register them and add them

  14     to the rolls for future elections, correct?

  15       A.    Yes, sir.

  16       Q.    They would have also cast the provisional ballot, but

  17     that will not be counted, correct?

  18       A.    Correct.

  19       Q.    Okay.    Now, can you think of any reason -- well, let me

  20     step back for a second.

  21             So that's a useful function of this form, to register

  22     people who aren't registered, correct?

  23       A.    It is.

  24       Q.    It's the same thing as filling out a regular

  25     registration form?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:216
                                                              216ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28898
                                                                                     1273
                                                                          Vol. 2 - 216
   1       A.      Correct.

   2       Q.      And can you think of any reason to -- any reason based

   3     on the fact that this form can be used to register new voters

   4     as a legitimate justification for jeopardizing or

   5     disenfranchising people who are already qualified electors

   6     because they did not properly fill out date of birth or an

   7     I.D.?

   8                 MR. CONOVER:     Objection, Your Honor.

   9                 THE COURT:     Basis, Mr. Conover?

  10                 MR. CONOVER:     Form.

  11                 THE COURT:     Read the question back.         I want to see if

  12     that's the question that you meant to ask, Mr. McTigue, and I

  13     want to see if you, Mr. Burke, understand the question.

  14            (Question read back.)

  15                 THE COURT:     Is that the question that you meant to ask

  16     in the form in which you meant to ask it, Mr. McTigue?

  17                 MR. McTIGUE:     Yes, Your Honor.

  18                 THE COURT:     Okay.     Did you understand it, Mr. Burke?

  19                 THE WITNESS:     I believe I did, Your Honor.

  20                 THE COURT:     All right.     I'm going to overrule the

  21     objection.     It was confusing to me, too, Mr. Conover.                But if

  22     the witness understood it, it's not substantively improper.                      I

  23     will allow it to stand.

  24                 MR. CONOVER:     Thank you, Your Honor.

  25                 THE WITNESS:     No.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:217
                                                              217ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28899
                                                                                     1274
                                                                         Vol. 2 - 217
   1   BY MR. McTIGUE:

   2       Q.    You were asked if it's possible to search the voter

   3     registration database based on the voter's signature, and I

   4     think you said no, it's not possible.            Do you recall that?

   5       A.    I do recall that.

   6       Q.    Okay.

   7       A.    And I recall not being allowed to finish what I would

   8     have liked to have said.

   9       Q.    Yes.    So I now want to ask you what else you wanted to

  10     say?

  11       A.    My point was we can put the voter's name in; and even if

  12     there are multiple people with the same name, we can bring up

  13     each one of their signatures on our system, and we can then

  14     attempt to match signatures.

  15       Q.    And to be clear, what we're talking about is bringing it

  16     up on the computer screen, a digital image of their

  17     registration signature?

  18       A.    Correct.     And, frankly, then if we have to -- and we've

  19     had to do this -- we send somebody down in the basement to go

  20     get their voter registration card and look at the original

  21     signature if there's any reason why we're having a difficult

  22     time seeing it on the screen.

  23       Q.    In fact, the signature on the screen is commonly the

  24     most recent sample of that person's signature, such as the last

  25     time they signed a poll book?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:218
                                                              218ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28900
                                                                                     1275
                                                                         Vol. 2 - 218
   1       A.    Typically, that's correct.

   2       Q.    All right.      And so if there was a difference, you could

   3     basically go back through the paper record to go to the

   4     original record if you needed to?

   5       A.    Correct.

   6       Q.    Now, your testimony regarding the -- or, I'm sorry, your

   7     testimony today regarding the testimony you gave to the General

   8     Assembly, the written testimony, that was -- you were acting on

   9     your own behalf, correct?

  10       A.    Correct.

  11       Q.    But your -- the content of what you had to say was

  12     informed from your experiences as a member of the Board of

  13     Elections?

  14       A.    They were -- they were informed from my experiences,

  15     frankly, from having been in politics now for a very long time,

  16     from having been on the Board of Elections for a very long

  17     time, from having served as an international supervisor of

  18     elections in Bosnia and done election training in Slovakia.

  19     From all of those things, that's given me reason to believe

  20     what I believe about voting rights, and that's what I was

  21     trying to convey in shorthand form in these two letters.

  22       Q.    And would that be a fair description of your -- the

  23     testimony today in this courtroom, that it's based on your

  24     experiences on the Board?

  25       A.    My experiences on the Board.          And, as I say, beyond




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:219
                                                              219ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28901
                                                                                     1276
                                                                         Vol. 2 - 219
   1     being on the Board but, you know, spending lots of times going

   2     door-to-door talking to voters, that's part of the experience

   3     which forms my opinions.

   4       Q.    You were also asked the question about whether people --

   5     some people in Hamilton County would have the same name.                   Do

   6     you remember that?

   7       A.    Yes, sir.

   8       Q.    And you were also asked if it's possible that some

   9     people in Hamilton County might have the same last four digits

  10     of their social security number.

  11       A.    Yes, sir.

  12       Q.    Okay.    So assuming we had two voters with the exact same

  13     name and the exact same last four digits of their social

  14     security number who cast, let's say, absentee ballots, they

  15     would be in your voter registration database with the same

  16     numbers -- or the same last four digits, if that's what they

  17     used when they registered, and they would be in the database

  18     with the same last name, correct?

  19       A.    Correct.     The one thing that wouldn't be the same is

  20     their signature.

  21       Q.    Okay.    Now, Hamilton County is -- do you know in terms

  22     of the 88 counties where it falls in terms of the size

  23     population-wise?

  24       A.    First of all, it's the best county.

  25       Q.    Okay.    That was not my question, Mr. Burke.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:220
                                                              220ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28902
                                                                                     1277
                                                                         Vol. 2 - 220
   1       A.    I believe it's the third largest county in the State of

   2     Ohio.

   3       Q.    Okay.    And of the population, do you know what the

   4     percentage of the population is that's African-American?

   5                MR. CONOVER:      Objection, Your Honor.

   6                THE COURT:     Basis, Mr. Conover?

   7                MR. CONOVER:      Outside the scope.

   8                THE COURT:     Sustained.

   9   BY MR. McTIGUE:

  10       Q.    Mr. Burke, based on your experience on the Board of

  11     Elections, has the implementation of the mandatory field

  12     requirements for absentee voters and provisional voters

  13     resulted in disenfranchising otherwise qualified electors?

  14       A.    I believe it has.

  15                MR. McTIGUE:      No further questions.

  16                THE COURT:     Anything further, from you, Mr. Conover?

  17                MR. CONOVER:      Nothing further, Your Honor.

  18                THE COURT:     Thank you, Mr. Conover.

  19             Mr. Burke, thank you very much, sir.             You may be

  20     excused.

  21                THE WITNESS:      Thank you, Your Honor.         I appreciate it.

  22                THE COURT:     It's 4:00 o'clock, ladies and gentlemen.

  23     We're going to take our afternoon recess until 4:10, then we'll

  24     resume with -- who is the next witness?

  25                MR. CONOVER:      Zachary West.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:221
                                                              221ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28903
                                                                                     1278
                                                                         Vol. 2 - 221
   1                 THE COURT:     With Mr. West.

   2            (Thereupon, a recess was taken.)

   3                 THE COURT:     Mr. McTigue, your next witness.

   4                 MR. McTIGUE:     I call Zachary West.

   5                 THE COURT:     Mr. West, please come forward and be

   6     sworn.

   7                                        - - -

   8                                    ZACHARY WEST

   9       AFTER HAVING BEEN FIRST DULY SWORN, TESTIFIED AS FOLLOWS:

  10                                 DIRECT EXAMINATION

  11   BY MR. McTIGUE:

  12       Q.      Could you state your full name?

  13       A.      Nathaniel Zachary West.

  14       Q.      And how do you spell Zachary?

  15       A.      Z-A-C-H-A-R-Y.

  16       Q.      Okay.   Mr. West, where are you employed?

  17       A.      I am the general counsel and director of operations for

  18     the Ohio Democratic Party.

  19       Q.      And how long have you held that position?

  20       A.      Since February of 2014.

  21       Q.      And, I'm sorry, that was general counsel and --

  22       A.      Director of operations.

  23       Q.      Thank you.

  24               Now, were you previously employed by the Ohio Democratic

  25     Party?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:222
                                                              222ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28904
                                                                                     1279
                                                                         Vol. 2 - 222
   1       A.    Off and on since 2004 as a field organizer or scheduler

   2     for surrogate events at various times.

   3       Q.    Now, as I ask you questions today, I just want to be

   4     clear -- since you apparently wear two hats at the party, one

   5     as general counsel and one as director of operations -- that I

   6     am not asking you any questions that would require you to

   7     divulge any attorney/client privileged information.

   8       A.    Okay.

   9       Q.    Okay?

  10             But, you know, let's lay out for the Court in some

  11     general way what the difference between those two hats are.

  12       A.    General counsel would be chief in-house legal counsel so

  13     it's the standard in-house legal work, employment law advice,

  14     tax law advice, review of contracts and leases.

  15             Director of operations in this sense would be in charge

  16     of budgeting, in charge of expenditures, handling any state or

  17     federal campaign, and compliance issues.

  18       Q.    And in your capacity as director of operations, do you

  19     have any involvement or responsibilities with respect to the

  20     Ohio Democratic Party's voter education programs?

  21       A.    Yes.    I review the materials before they're sent out to

  22     ensure they have the proper disclaimer.            I'm in charge of

  23     determining whether they are federal or non-federal activity

  24     and how to pay for them and how to report them.

  25             In my general counsel role I also review it to make sure




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:223
                                                              223ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28905
                                                                                     1280
                                                                         Vol. 2 - 223
   1     the information contained is accurate and legal.

   2       Q.    Now, I may have gotten ahead of myself there, but

   3     what -- well, does the Ohio Democratic Party conduct voter

   4     education programs?

   5       A.    Yes.

   6       Q.    Can you describe based on your personal knowledge what

   7     those programs are?

   8       A.    Sure.

   9             We do paid and volunteer phone calls to registered

  10     Democrats and independents who we think are likely to vote

  11     Democrat based on a variety of factors encouraging them to

  12     vote, helping them determine what they need to take to the

  13     polls with them when they vote in terms of identification and

  14     things, and also explain to them what they need to do if

  15     they're told to vote a provisional ballot.             We also do a mail

  16     program aimed at those same voters, and we go door-to-door in

  17     high Democratic turnout neighborhoods providing the same

  18     information.

  19       Q.    And you mentioned mail programs to voters.               Is this mail

  20     program specifically related to voting requirements?

  21       A.    Yes.    We -- we do send out what is called a Voter Bill

  22     of Rights in presidential years that includes information on

  23     the types of I.D. you would need to take to the polls with you,

  24     where to go to the polls -- where your voting location is,

  25     rather, hours that the polling locations are opened, that sort




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:224
                                                              224ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28906
                                                                                     1281
                                                                         Vol. 2 - 224
   1     of thing.

   2       Q.      Now, these activities on voter education, do they --

   3     does the degree of activity fluctuate from year to year?

   4       A.      Yes.    Depending on the budget we have, the races on the

   5     ballot and a number of other factors, it can vary greatly from

   6     one year to the next.

   7       Q.      And in what years would you say you have the highest

   8     amount of voter education activity?

   9       A.      Presidential election years 2008, 2012, 2016, 2020, et

  10     cetera.

  11       Q.      Okay.    And why is that?

  12       A.      Those are the years that have the highest voter turnout.

  13     A lot of people will only vote in presidential years and then

  14     not vote in midterms or odd numbered years, and people tend

  15     to -- if they're not already registered, you tend to have the

  16     most new registrants in presidential election years.

  17       Q.      And is the Ohio Democratic Party conducting voter

  18     education programs for this year, 2016?

  19       A.      We will be, yes.

  20       Q.      Okay.    Did you conduct any such programs in connection

  21     with the primary that we had this week?

  22       A.      Yes.    In addition to our voter education efforts, we

  23     also do a voter protection effort which would be placing

  24     people -- what are called -- I think they're still called

  25     challenges under Ohio law; although, they can't actually make




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:225
                                                              225ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28907
                                                                                     1282
                                                                         Vol. 2 - 225
   1     challenges at the polls anymore.          But we certify people in

   2     polling locations and Boards of Election to serve as observers

   3     on Election Day, and we did that in 15 counties in the primary,

   4     I believe.

   5       Q.    And how do you distinguish between voter education and

   6     voter protection?

   7       A.    Voter education would be what occurs before Election

   8     Day.   It would be in the days and weeks and months leading up

   9     to the election where we are educating people on what to take

  10     with them or what to do once they get there, where to go, when

  11     to go, et cetera.

  12             Voter protection would be once they're there and they

  13     have questions about they're telling me to vote a provisional

  14     ballot or something along those lines, you know, I'm not

  15     registered here, what do I do; once they're at the polls, I

  16     would say it becomes voter protection rather than voter

  17     education.

  18       Q.    With regard to voter protection, you mentioned one

  19     component; that is, placing observers at Boards of Election

  20     and/or polls?

  21       A.    Uh-huh, yes.

  22       Q.    Okay.    Are there other aspects of the voter protection

  23     program?

  24       A.    Yes.    We also run a hotline where people can call in and

  25     report problems at their polling place.            We have regional what




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:226
                                                              226ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28908
                                                                                     1283
                                                                         Vol. 2 - 226
   1     are called boiler rooms, as well as statewide boiler rooms,

   2     where we have teams of attorneys both paid and volunteer who

   3     can then call Board of Elections and report, you know, we're

   4     seeing a lot of provisionals at this location, we think that

   5     your staff might need to be retrained, or various other issues

   6     that might pop up on Election Day, power outages at the polls,

   7     that sort of thing.

   8       Q.    And in terms of voter education activities, I think you

   9     mentioned mailings.       Are there other kinds of voter education

  10     activities that the party has conducted?

  11       A.    Yes.    Paid and volunteer phone banks targeting

  12     registered Democrats where we have phone numbers for them,

  13     canvases by paid and volunteers -- paid staff and volunteers in

  14     neighborhoods where high percentages are registered Democrats

  15     or that are likely to vote for Democratic candidates in the

  16     fall.

  17       Q.    And with regard to these phone banks, are those -- those

  18     phone banks, are they aimed at voter education or voter

  19     turnout, or both?

  20       A.    They're aimed at both.         Voter education is a part of

  21     turnout, and turnout is a part of voter education.                But,

  22     really, it's very hard to separate the two.              And I would point

  23     out that the Federal Elections Commission actually treats them

  24     interchangeably as well in terms of how we have to pay for

  25     them.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:227
                                                              227ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28909
                                                                                     1284
                                                                         Vol. 2 - 227
   1       Q.     And does the party have plans to conduct voter

   2     protection activities this year?

   3       A.     Yes.

   4       Q.     Now, has the party at this time decided what the

   5     specific voter protection and voter education activities will

   6     be related to the general election?

   7       A.     We have not yet.      We have been waiting until we have a

   8     nominee to figure it out because much of our strategy will be

   9     based on who the nominee is.         Now that it's clear it's Hilary

  10     Clinton, we've begun having those plans.             We have been planning

  11     in a general sense since at least December of 2015 in terms of

  12     just the generic here is where we plan on focusing, but

  13     specifics would have to wait until we get a nominee.

  14       Q.     And how many members are there of the Ohio Democratic

  15     Party?

  16       A.     Ohio defines membership in a political party by what

  17     ballot you voted in the last partisan primary election.                  My

  18     understanding is that the unofficial turnout for the Democratic

  19     primary held on Tuesday was roughly 1.2 million so it would

  20     probably be around 1.2 million members as of today.

  21       Q.     And, if you know, how many contributors who are

  22     residents of the State of Ohio are contributing contributions

  23     to the Ohio Democratic Party?

  24       A.     I do not know the number of contributors off the top of

  25     my head.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:228
                                                              228ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28910
                                                                                     1285
                                                                         Vol. 2 - 228
   1       Q.    But those would be reflected on campaign finance

   2     reports?

   3       A.    Yeah, they would be either on our reports that we file

   4     with the Secretary of State or the Federal Elections Committee.

   5       Q.    And both those agencies' reports are public, correct?

   6       A.    Yes, you can see them online.

   7       Q.    Okay.    Now, in terms of Ohio Democratic Party members,

   8     do any of the members vote by absentee?

   9       A.    Yes.    I don't know the number off the top of my head,

  10     but I know some do -- I vote early in-person which is still

  11     technically absentee voting, so at least one that I know of.

  12       Q.    Okay.    Is it -- is it fair to say that there are many

  13     more than that?

  14       A.    Yes.

  15       Q.    Okay.    And how -- let me ask this:

  16             Does the party conduct any activities aimed at promoting

  17     voting early by mail or in-person?

  18       A.    Yes.    That is a heavy part of our program Get Out the

  19     Vote effort in the fall aimed at either encouraging people to

  20     go to their -- usually the county Board of Elections and vote

  21     early or vote on -- vote by mail which you can usually do

  22     online now, request a ballot online, get it, fill it out and

  23     mail it in.

  24       Q.    And does the party receive communications either by

  25     phone or text or letter from absentee voters?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:229
                                                              229ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28911
                                                                                     1286
                                                                         Vol. 2 - 229
   1       A.     Phone calls, yes.

   2       Q.     And would that typically be when they're experiencing a

   3     problem or when they're seeking information on how to vote?

   4                MS. CARWILE:      Objection; leading.

   5                THE COURT:     Sustained.     Rephrase.

   6   BY MR. McTIGUE:

   7       Q.     Generally, what would be prompting these calls?

   8       A.     Sometimes it's that they don't know how to request an

   9     absentee ballot, they don't know where to go to vote.

  10              Oftentimes, though, it's I requested a ballot and it

  11     hasn't arrived yet, or I sent my ballot in and they haven't

  12     received it yet.      What do I do?

  13                MS. CARWILE:      Objection; hearsay.

  14                THE COURT:     Overruled.     It's not being offered for its

  15     truth.

  16                MS. CARWILE:      Thank you, Your Honor.

  17   BY MR. McTIGUE:

  18       Q.     Mr. West, are some of the members of the Democratic

  19     Party provisional voters?

  20       A.     Again, I don't have that number off the top of my head

  21     but, yes, I do know some Democrats cast provisional ballots.

  22       Q.     How do you know that?

  23       A.     Again, we receive phone calls on Election Day that I

  24     went to my polling place, I wasn't in the poll book and they

  25     gave me this thing to fill out.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:230
                                                              230ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28912
                                                                                     1287
                                                                         Vol. 2 - 230
   1       Q.      Mr. West, are you aware that in this case, not the --

   2     not what we're trying here today, but that in what's known as

   3     the NEOCH case, that there is a consent decree that is still in

   4     effect?

   5       A.      Yes.

   6       Q.      And are you familiar with that consent decree?

   7       A.      Generally, yes.     I haven't read it specifically

   8     recently, but I'm familiar with the general terms of it yes.

   9       Q.      Are you aware that the Ohio Democratic Party is a

  10     signatory to that consent decree?

  11       A.      Yes.

  12       Q.      Now, are you familiar with Senate Bill 205?

  13       A.      Yes.

  14       Q.      And are you familiar with Senate Bill 216?

  15       A.      Yes.

  16       Q.      Now, do you see any connection between those bills and

  17     the consent decree?

  18                 MS. CARWILE:     Objection.

  19                 THE COURT:     Basis, Ms. Carwile?

  20                 MS. CARWILE:     Calls for a legal conclusion,

  21     Your Honor.

  22                 THE COURT:     Well, Mr. West is a lawyer; though, he's

  23     not being called as an expert.          But I think this is the type of

  24     testimony that he's capable of giving so your objection is

  25     noted, but overruled.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:231
                                                              231ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28913
                                                                                     1288
                                                                         Vol. 2 - 231
   1                MS. CARWILE:      Thank you, Your Honor.

   2                THE COURT:     You may answer, Mr. West.

   3                THE WITNESS:      Thank you, Your Honor.

   4              My understanding is -- my recollection is the consent

   5     decree, among other terms, stated that if a voter placed the

   6     last four digits of their social security number, a provisional

   7     voter included on their provisional ballot form, that they

   8     would not be disenfranchised.

   9              And that if a voter voted in what's right church/wrong

  10     pew, which is where they went to the right polling location in

  11     a multi-precinct location and voted in the wrong line, wrong

  12     precinct, their vote would still be counted if it was poll

  13     worker error.

  14              My understanding of Senate Bill 205 is that it added two

  15     additional fields to the provisional ballot form that had to be

  16     filled out properly or else the ballot would be discarded

  17     regardless of whether the voter put the last four of their

  18     social or not.

  19              My understanding of Senate Bill 216 is that it codified

  20     into Ohio law a presumption that if a voter votes in the right

  21     church/wrong pew, that it is their error and not poll worker

  22     error.    It creates a presumption of voter error instead of poll

  23     worker error.

  24   BY MR. McTIGUE:

  25       Q.     And with regard to Senate Bill 205 and the two fields




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:232
                                                              232ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28914
                                                                                     1289
                                                                         Vol. 2 - 232
   1     that you were mentioning, were you mentioning those in

   2     connection with provisional votes?

   3       A.     Yes.

   4       Q.     Okay.     Are you -- did you mean to stay Senate Bill 216?

   5       A.     Yes, I'm sorry.      I get those two confused sometimes.

   6       Q.     And so then can you explain in your own words whether

   7     you see any connection between the consent decree and those two

   8     bills?

   9       A.     I think we've just discussed 216.

  10              205, I think, actually dealt with absentee voting, if I

  11     remember correctly, and I believe it added the same two fields

  12     to it as on the provisional envelope.            But I may be mistaken

  13     about that.

  14       Q.     Maybe I wasn't clear on my question, but can you explain

  15     in your own words what impact you believe Senate Bill 216 may

  16     have with respect to the consent decree?

  17       A.     I think it certainly undermines it.           It eliminates at

  18     least two of the protections contained in the consent decree by

  19     adding the fields and creating the presumption of voter error

  20     rather than poll worker error, both which were protections

  21     contained within the original consent decree.

  22       Q.     Now, you just mentioned that Senate Bill 216 has these

  23     additional fields, two additional fields.

  24       A.     Uh-huh.

  25       Q.     And what else does Senate Bill 216 do with respect to




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:233
                                                              233ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28915
                                                                                     1290
                                                                         Vol. 2 - 233
   1     provisional ballots?

   2       A.     I believe it shortens the cure period from 10 days to 7

   3     days if there's an error with the identification field.

   4       Q.     And do you anticipate -- and by you, I mean the State

   5     party.    Does the State party anticipate that Senate Bill 216

   6     will have any impact with regard to the party's voter education

   7     and/or voter protection activities?

   8                MS. CARWILE:      Objection; leading.

   9                THE COURT:     Sustained.

  10              Rephrase, Mr. McTigue.

  11   BY MR. McTIGUE:

  12       Q.     What impact, if any, does the party believe Senate Bill

  13     216 will have on the party's activities?

  14       A.     We anticipate that it will create a substantial burden

  15     on us this fall.      We voters are creatures of habit.             Once they

  16     get used to doing something a certain way, they expect that to

  17     continue to be the case.        Every year we get calls from people

  18     who are upset that their polling location has been changed,

  19     sometimes calling and still complaining about a change that was

  20     made three or four years in the past because they liked the

  21     other location better and don't understand why they don't go

  22     back to it, and that's on the basis where you go to vote.

  23              When you begin changing forms and things -- which most

  24     voters do not follow legislative sessions on ballot forms very

  25     closely so they're not aware of changes -- we then have to go




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:234
                                                              234ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28916
                                                                                     1291
                                                                          Vol. 2 - 234
   1     back and, instead of registering new voters, educating new

   2     voters, encouraging new voters to go vote, we have to spend

   3     time and money going back and educating voters we've already

   4     talked with about these new fields, these new changes to law

   5     and what they need to do now.

   6       Q.      So does the party anticipate any increased dedication of

   7     resources on voter education for this year?

   8                 MS. CARWILE:     Objection; leading.

   9                 THE COURT:     Overruled.    You may answer.

  10                 THE WITNESS:     Yes.   And I should say it's not just the

  11     amount of resources, but it's also the type of resources that

  12     we have to spend on this that's problematic for the Democratic

  13     Party.

  14   BY MR. McTIGUE:

  15       Q.      Can you explain?

  16       A.      Yeah.   We are governed by the Federal Elections

  17     Commissions' regulations on how we pay for activities.                   In 2010

  18     the Federal Elections Commission greatly broadened the

  19     definition of federal election activity to include Get Out the

  20     Vote activity, which would be anything that assists someone in

  21     voting.     Our voter education would be considered assisting

  22     someone in voting, and so we now have to pay for all that with

  23     what's called hard dollars or federal dollars which are subject

  24     to strict contribution limits, are much harder to raise, and we

  25     have a much smaller pool of than soft dollars.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:235
                                                              235ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28917
                                                                                     1292
                                                                         Vol. 2 - 235
   1             So when we have to go back and educate voters, we're

   2     having to spend a greater portion of a smaller pool of money

   3     than we otherwise would.

   4       Q.    And does the party anticipate that it will have an

   5     increased use of resources for its activities this year?

   6       A.    Yes.    Since it's a presidential year, we will have more

   7     people registering to vote, we'll have more people who plan on

   8     voting, and we'll have to be educating all of them on changes

   9     to the law, yes.

  10       Q.    And will that increase resources -- is it tied to any of

  11     the requirements under the new law?

  12       A.    Yes.    Like I said, we will have to go back and educate

  13     voters we had previously educated that now you have to worry

  14     about printing your name, you have to fill out these other

  15     fields, et cetera.       And also it's no longer right church/wrong

  16     pew.   It's now even if you're in the wrong precinct, the

  17     presumption is you voted in the wrong location and it's your

  18     fault even if the poll worker didn't tell you it was the wrong

  19     location, et cetera, et cetera.

  20             So we have to go back and tell people affirmatively that

  21     they are in the right line when they go to their polling place.

  22       Q.    In terms of the Democratic Party's membership in Ohio,

  23     does that membership include homeless voters?

  24       A.    I believe so, yes.

  25       Q.    And why do you believe that?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:236
                                                              236ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28918
                                                                                     1293
                                                                         Vol. 2 - 236
   1       A.    Obviously, it's going to be hard to locate them in our

   2     voter file to canvas or to send mail to since they wouldn't

   3     necessarily have a permanent address, but from speaking to

   4     field staff, speaking to volunteers who have registered

   5     homeless people leading up to the Democratic primary, I would

   6     assume they then voted in the Democratic primary.

   7       Q.    And let's say a homeless person is registered as a

   8     Democrat based on how they voted in the last primary and their

   9     registration address is a homeless shelter.

  10       A.    Uh-huh.

  11       Q.    Does the party mail educational material to that

  12     address?

  13       A.    If it's the registration address, we would pull our mail

  14     list from the Secretary of State's voter file that they publish

  15     on their website.       So if that's the address on file with the

  16     Secretary of State, that's where we would send the mail, yes.

  17                MR. McTIGUE:      May I have a moment, Your Honor?

  18                THE COURT:     Yes.

  19                MR. McTIGUE:      No further questions, Your Honor.

  20                THE COURT:     Ms. Carwile?

  21                MS. CARWILE:      Thank you, Your Honor.

  22                                  CROSS-EXAMINATION

  23   BY MS. CARWILE:

  24       Q.    Good afternoon, Mr. West.         I don't think we've met

  25     officially before.       I'm Tiffany Carwile.        I represent the




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:237
                                                              237ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28919
                                                                                     1294
                                                                         Vol. 2 - 237
   1     Secretary of State and the State of Ohio.

   2             How are you doing this afternoon?

   3       A.    I'm doing all right.        How are you?

   4       Q.    I'm doing all right.        Thank you.

   5             I just have a couple of questions -- more than a couple,

   6     but some questions regarding your testimony with Mr. McTigue.

   7             First I want to go over the voting education programs

   8     that you had mentioned, and I just want to make sure I have

   9     them all and we can go into them in a little bit more detail.

  10             You had mentioned that you call people that are

  11     registered as Democrats and independents; is that correct?

  12       A.    Yes.

  13       Q.    And you do a mail program?

  14       A.    Yes.

  15       Q.    A door-to-door program?

  16       A.    Yes.

  17       Q.    Is that the same as your canvassing?

  18       A.    Yeah, canvassing is a another name for door-to-door.

  19       Q.    You mentioned phone banks.          Is that the same as the

  20     calls you mentioned earlier?

  21       A.    Yes.

  22       Q.    Is the Voter Bill of Rights part of your mail program?

  23       A.    It would be part of the mail program, and we would also

  24     post it on our website.

  25       Q.    Okay.    Are there any other voter education programs that




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:238
                                                              238ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28920
                                                                                     1295
                                                                         Vol. 2 - 238
   1     the Ohio Democratic Party has done?

   2       A.    We post information on our website.            We've -- I know in

   3     the past we've posted things on social media.               But phones,

   4     canvassing and mail would be our main aspects.

   5       Q.    Okay.    Great.

   6             And then you mentioned that there was some Get Out the

   7     Vote which sometimes you really can't separate from voter

   8     education.

   9             Is there anything different about your Get Out the Vote

  10     efforts than your voter education efforts?

  11       A.    Yeah.    I misspoke when I said that.          I was referring to

  12     budgeting purposes, really.         But Get Out the Vote would be

  13     telling people go vote.        You know, here's where you go vote and

  14     that sort of thing.

  15             Voter education would be more what you need to take with

  16     you to the polls in terms of, you know, photo I.D., utility

  17     bill, paystub, something like that, the I.D. requirement, and

  18     what to do if you get a provisional ballot, what you need to

  19     fill in the fields, that sort of thing.

  20       Q.    Generally, what are your Get Out the Vote efforts?

  21       A.    There would be phone banks aimed at encouraging people

  22     to go vote to make a plan for when and where they're going to

  23     go vote, whether it's early vote or at their polling place,

  24     what time of day, are you going to go with your spouse, your

  25     significant other or whatever.          That sort of thing.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:239
                                                              239ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28921
                                                                                     1296
                                                                         Vol. 2 - 239
   1       Q.    Anything else besides calling people?

   2       A.    We also do Get Out to Vote mailers.            The election is

   3     coming up, here's your sample ballot with a list of candidates

   4     we would like them to vote for.          We also do door-to-door

   5     canvases as part of our Get Out the Vote effort.

   6       Q.    Anything else?

   7       A.    Again, social media.        But those would be the three most

   8     significant aspects, I would say, the phones, door-to-door and

   9     mail program.

  10       Q.    So is it fair to say that it's the same type of program

  11     or same type of activities as your voter education program,

  12     just the substance is different?

  13       A.    The substance is different.          We don't typically combine

  14     education material with some of our Geo-TV, mail or in the same

  15     phone calls.     We'll typically make different calls for it just

  16     to cut down on length.

  17       Q.    And going back to the voter education programs and your

  18     telephone calls, did you do those telephone calls in 2008?

  19       A.    I believe so, yes.

  20       Q.    What about in 2012?

  21       A.    2012, I know we did, yes.

  22       Q.    And did the OD -- sorry.

  23       Q.    Did the Ohio Democratic Party do the telephone calls for

  24     the 2014 election?

  25       A.    To a much smaller extent, yes.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:240
                                                              240ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28922
                                                                                     1297
                                                                         Vol. 2 - 240
   1       Q.     Are there plans to do that in 2016?

   2       A.     Yes.

   3       Q.     Did you do those for the primary this past Tuesday?

   4       A.     Did we do?

   5       Q.     Sorry, voter education programs for -- through telephone

   6     calls?

   7       A.     No, not to any extent that I'm aware of.

   8       Q.     And no matter what happens with this litigation, you

   9     will do telephone calls with regard to voter education?

  10       A.     We will do telephone calls regardless; however, they

  11     will not be the same type of telephone calls, nor will they

  12     necessarily be aimed at the same audience.

  13       Q.     Okay.    Same questions with your mail program, did you do

  14     those in 2008?

  15       A.     Yeah.    We do those every year.

  16       Q.     And you'll plan on doing those in 2016?

  17       A.     Yes.

  18       Q.     That will be the case no matter what happens with this

  19     litigation?

  20       A.     Yes.    But, again, it will be a different universe that

  21     we're sending to, and the substance will be different.

  22       Q.     And your door-to-door canvassing, did you do that in

  23     2012?

  24       A.     Again, we do that every year, yes.

  25       Q.     And you'll be doing that in 2016?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:241
                                                              241ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28923
                                                                                     1298
                                                                         Vol. 2 - 241
   1       A.    Yep.

   2       Q.    No matter what happens with this litigation?

   3       A.    Correct.

   4       Q.    And your website and the social media, did you do those

   5     in 2012?

   6       A.    Yes.

   7       Q.    2014?

   8       A.    Yes.

   9       Q.    And do you have plans to do those for 2016?

  10       A.    Yes.

  11       Q.    And that won't change -- that you will actually do that

  12     will not change depending on this litigation?

  13       A.    No.

  14       Q.    And you mentioned that your voter education fluctuates,

  15     the amount you spend on it or the time and the funds.                  Is that

  16     an accurate statement?

  17       A.    Yes.

  18       Q.    And I think you mentioned -- I may not have written it

  19     down correctly.      You mentioned the money that you have

  20     available, the candidates on the -- your Democratic ticket, and

  21     then issues that are on the ballot.           Is there any other reason

  22     that I'm missing?

  23       A.    Also, the number of new voters versus current voters we

  24     anticipate voting in the fall.          Of course, seeing a large

  25     number of registrants, we're obviously going to be doing more




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:242
                                                              242ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28924
                                                                                     1299
                                                                         Vol. 2 - 242
   1     of a voter education program for new voters.              The impact this

   2     litigation has is that it increases our voter education burden

   3     because we have to go back and reeducate voters we had

   4     previously educated due to the changes in the law.

   5       Q.    And you would do voter education on any change to the

   6     election law; isn't that correct?

   7       A.    What do you mean by any change?           I mean, if it's a

   8     technical thing where the Board of Elections -- an internal

   9     Board matter, we probably wouldn't bother voters with it or

  10     something like that.

  11       Q.    Would any change to the absentee ballot procedures,

  12     would you have to do voter education on that?

  13       A.    If it was an increased burden, yes.

  14       Q.    What about provisional balloting?

  15       A.    Again, if there was an increased burden or threshold on

  16     the voter, yeah, we would have to educate them on that.

  17       Q.    You mentioned that you also do some voter protection

  18     activities?

  19       A.    Yes.

  20       Q.    Is that accurate?

  21       A.    Yes.

  22       Q.    And I think I got down that you have observers on

  23     Election Day?

  24       A.    Yes.

  25       Q.    That you have a hotline?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:243
                                                              243ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28925
                                                                                     1300
                                                                         Vol. 2 - 243
   1       A.    Yes.

   2       Q.    And that there's regional and statewide boiler rooms, I

   3     think you said?

   4       A.    Yes.

   5       Q.    Anything else that you do with regard to voter

   6     protection?

   7       A.    When possible we ask observers to note who is being

   8     asked to vote provisionally.         This is typically only in

   9     presidential years because we have a much larger program then.

  10             And once we learn -- once we identify who was asked to

  11     vote provisionally, we will follow up in targeted races, narrow

  12     races where the outcome might change depending on provisional

  13     ballots.    We will call as many of those voters as we can

  14     identify and encourage them to reach out to the Board and make

  15     sure that their ballot was counted.           Or if they have an I.D.

  16     issue, to cure the issue.

  17       Q.    And did you place observers in the 2012 election?

  18       A.    Yes.

  19       Q.    How about the 2014?

  20       A.    Yes.

  21       Q.    And do you have plans to place observers in the 2016

  22     election?

  23       A.    Yes.    We actually placed them in 15 Boards of Elections

  24     on Tuesday.

  25       Q.    Okay.    Great.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:244
                                                              244ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28926
                                                                                     1301
                                                                         Vol. 2 - 244
   1             And you noted that you have the observers note

   2     provisional voters, and you said you do that in just

   3     presidential years?

   4       A.    That's typically when we have the resources to do it,

   5     yes.

   6       Q.    And do you plan to do that in 2016?

   7       A.    Yes.

   8       Q.    And will that change depending on this litigation?

   9       A.    Probably not.      That is more of a safety valve in case we

  10     have narrow races.       However, the number of people who have I.D.

  11     issues probably will change which would lessen our burden.

  12       Q.    The I.D. -- the identification was in place prior to the

  13     passage of 205 and 216; isn't that correct?

  14       A.    Yes.

  15       Q.    And you mentioned that you have a hotline?

  16       A.    Yes.

  17       Q.    And did you have that hotline in 2012?

  18       A.    Yes.

  19       Q.    Did you have that hotline in 2014?

  20       A.    Yes.

  21       Q.    Do you plan to have that in '16?

  22       A.    Yes.

  23       Q.    And that won't change based on this litigation?

  24       A.    No.

  25       Q.    And your regional and statewide boiler rooms, did you




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:245
                                                              245ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28927
                                                                                     1302
                                                                         Vol. 2 - 245
   1     have those in 2012?

   2       A.     Yes.

   3       Q.     2014?

   4       A.     Yes.

   5       Q.     And did you have those in 2016?

   6       A.     We will, yes.

   7       Q.     Will you have them in 2016?

   8       A.     Yes.

   9       Q.     And that won't change depending on this litigation?

  10       A.     No.

  11       Q.     You mentioned that you -- that your party does a lot to

  12     promote absentee voting; is that correct?

  13       A.     Yeah.

  14       Q.     And you focus -- that's a heavy part of your Get Out the

  15     Vote effort?

  16       A.     Yes.

  17       Q.     And that is a strategy call for your party?

  18       A.     What do you mean by strategy call?

  19       Q.     To focus your efforts -- it's a strategy to focus your

  20     efforts on absentee voting.

  21                MR. McTIGUE:      I'm going to object on a First Amendment

  22     basis.    When we get into what constitutes internal party

  23     strategy, it's protected by the First Amendment.

  24                THE COURT:     Sidebar.

  25                                        - - -




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:246
                                                              246ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28928
                                                                                     1303
                                                                          Vol. 2 - 246
   1          Thereupon, the following proceeding was held at sidebar out

   2     of the hearing of the open courtroom:

   3                THE COURT:     Go ahead, Mr. McTigue.

   4                MR. McTIGUE:      Yes.     There's First Amendment protection

   5     for political parties and political association rights, mostly.

   6     When you're talking about internal party strategies or

   7     specifics and such a specific amount of money that you're going

   8     to dedicate, when you get beyond kind of generalities then the

   9     First Amendment privilege kicks in.            We actually had this come

  10     up in Judge Watson's case, and he ruled in a very well-reasoned

  11     decision on this about the First Amendment privilege of the

  12     party.

  13                THE COURT:     Ms. Carwile, why is this even relevant?

  14                MS. CARWILE:      It goes to standing, Your Honor.

  15                THE COURT:     How?      Is standing one of your affirmative

  16     defenses in this case?

  17                MS. CARWILE:      Yes, it is, Your Honor.

  18                THE COURT:     I don't recall that.         All right.       Go

  19     ahead.

  20                MS. CARWILE:      I'm not asking for specifics on his

  21     voter -- he discussed the absentee voting in his direct

  22     testimony.

  23                THE COURT:     Because this case is about absentee

  24     voting, in part.

  25                MS. CARWILE:      Correct.




                                                 Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:247
                                                              247ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28929
                                                                                     1304
                                                                         Vol. 2 - 247
   1                 THE COURT:     So it would be hard not to -- you can't

   2     use that as a basis to get into every aspect that -- of this,

   3     some of which may even be protected.           So tell me why this

   4     particular issue is germane?

   5                 MS. CARWILE:     It just goes to show that this was their

   6     strategy and that this is their focus and that strategies can

   7     change.     I'm not -- my -- I'm not asking more questions besides

   8     was this a strategy.        I'm not going to go into any more detail

   9     than that.

  10                 THE COURT:     I understand.     Your objection is

  11     sustained.

  12                 MS. CARWILE:     Thank you.

  13            (Back in open court.)

  14                 THE COURT:     Please continue, Ms. Carwile.

  15                 MS. CARWILE:     Thank you, Your Honor.

  16   BY MS. CARWILE:

  17       Q.      You also mentioned that you received calls from voters,

  18     both regarding absentee ballots and provisional ballots; is

  19     that correct?

  20       A.      Yes.

  21       Q.      And some of those calls relate to how to request an

  22     absentee ballot; is that accurate?

  23       A.      Yes.

  24       Q.      And questions about they haven't received their ballot,

  25     what should they do?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:248
                                                              248ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28930
                                                                                     1305
                                                                         Vol. 2 - 248
   1       A.    Right.

   2       Q.    And how to fill out their absentee ballot; is that

   3     correct?

   4       A.    They usually don't ask us how to fill it out, no.                  They

   5     ask us for a sample ballot, maybe, but they rarely ask us how

   6     do I fill this out.

   7       Q.    Fair enough.

   8             Do you expect to get those calls in 2016?

   9       A.    Yes.

  10       Q.    And that wouldn't depend on this litigation?

  11       A.    No.

  12       Q.    And with regard to provisional ballots, you get calls

  13     about people having to have voted provisionally?

  14       A.    Yes.

  15       Q.    And you expect to get those calls in 2016?

  16       A.    Yes.

  17       Q.    Okay.    And then on your -- you mentioned that there was

  18     a burden because of 205 and 216 on your voter education

  19     programs and something about having to reeducate voters.                   Could

  20     you explain that a little bit more, please?

  21       A.    Sure.

  22             Like I said, voters are creatures of habit.                Once they

  23     become used to filling out something one way, changes such as

  24     the additional new fields to that form will -- they'll be

  25     surprised and probably confused by why do I have to do this




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:249
                                                              249ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28931
                                                                                     1306
                                                                         Vol. 2 - 249
   1     now, or they'll just assume it's optional and not fill it out.

   2     So when those changes are made, we have to go back and explain

   3     to the same people we just explained to here's how you fill

   4     this form out.       We will have to go back to them and say, oh,

   5     here's how you fill it out now; remember, there's these two

   6     fields.

   7       Q.      How do you choose the people you call for that?

   8       A.      Again, it's going to be registered Democrats or people

   9     who identify as likely to vote Democratic.

  10       Q.      Okay.    And did you call people in 2014?

  11       A.      Yes.

  12       Q.      And it was based on these changes to the laws?

  13       A.      Yes.

  14       Q.      Is there anyone new that you would call in 2016 then?

  15       A.      Yes.    We would call newly registered Democrats, newly

  16     registered unaffiliated voters who we think are likely to vote

  17     Democratic, and we provide them with education on what to do.

  18       Q.      Wouldn't you have to call those voters no matter what?

  19       A.      The new voters, yes.      The old voters, we would not have

  20     to call as many if the changes weren't in effect.

  21       Q.      You called those old voters, though, presumably in 2014;

  22     would that be accurate?

  23       A.      People identified as likely to vote in midterm, yes.                 As

  24     you recall, voter turnout was much lower in 2014.                We

  25     anticipated that a head of time so there would be fewer calls




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:250
                                                              250ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28932
                                                                                     1307
                                                                         Vol. 2 - 250
   1     than there would be in a presidential year.

   2       Q.    So you picked fewer people to call in 2014?

   3       A.    We based it on their voting history.             A number of people

   4     will only vote in presidential elections so we'll have a much

   5     larger universe of people we would need to reach out to again

   6     this time to explain the changes that have happened since 2012.

   7                MS. CARWILE:      Your Honor, I don't believe he has a

   8     copy of the defense exhibits.          Would he be able to get the

   9     second binder of the defense exhibits?

  10                THE COURT:     Do you have that loose exhibit?

  11                MS. CARWILE:      I do, but it's multiple pages,

  12     Your Honor.

  13                THE COURT:     Are you going to have him look at all the

  14     pages or just select pages from that?

  15                MS. CARWILE:      Just select pages.       However, this is

  16     their interrogatories, and I would like to establish that these

  17     are accurate.

  18                THE COURT:     All right.

  19                THE WITNESS:      I'm sorry, what was the exhibit number?

  20   BY MS. CARWILE:

  21       Q.    Exhibit No. 26, please.

  22             If you can just take a moment to flip through those

  23     pages and see if you recognize it.

  24       A.    Okay.

  25       Q.    Do you recognize this document?




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:251
                                                              251ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28933
                                                                                     1308
                                                                         Vol. 2 - 251
   1       A.    Yes.    It appears to be the interrogatories we filed in

   2     this case.

   3       Q.    If you could turn to page 5 of the interrogatories.

   4       A.    All right.

   5       Q.    Is the answer to number one in Zachary West, is that

   6     you?

   7       A.    Yes.

   8       Q.    So did you provide the answers to these interrogatories?

   9       A.    Yes.

  10       Q.    And these appear to be an accurate copy of the

  11     interrogatories?

  12       A.    Yes.    An accurate copy?

  13       Q.    A true and accurate copy.

  14       A.    Yes.

  15                 MS. CARWILE:     Your Honor, I would like to admit

  16     Defendant's Exhibit 26.

  17                 THE COURT:     Any objection, Mr. McTigue?

  18                 MR. McTIGUE:     No.   No objection, Your Honor.

  19                 THE COURT:     So please proceed, Ms. Carwile.

  20             The exhibit will be admitted.          Exhibit 26 will be

  21     admitted.

  22                 MS. CARWILE:     Thank you, Your Honor.

  23   BY MS. CARWILE:

  24       Q.    And I have a few questions about the last couple of

  25     bullet points in here.        So if you could turn to page 22, or if




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:252
                                                              252ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28934
                                                                                     1309
                                                                         Vol. 2 - 252
   1     you want to look on the screen, whichever is easier for you.

   2       A.      All right.

   3       Q.      And the first one says:       No absentee ballot may be

   4     rejected on the basis of failure to complete all five fields

   5     when a Board of Elections is otherwise able to determine that

   6     the ballot was cast by a qualified elector.

   7               Did I read that correctly?

   8       A.      Yes.

   9       Q.      Are you suggesting that as long as there's at least one

  10     identifying piece of information that allows the Board to know

  11     the voter, that that would be sufficient?

  12       A.      I'm sorry, to what the voter?

  13       Q.      If all they put on was a name, would that be sufficient?

  14       A.      If they can identify that that ballot was cast by a

  15     qualified elector and that the elector actually cast that

  16     ballot, I think that should be sufficient, yes.

  17       Q.      But just having a name, would that enable someone to

  18     know whether that elector cast that ballot?

  19       A.      I think you would have to ask a Board of Elections

  20     official that.

  21       Q.      All right.    And with regard to provisional ballots it

  22     states:     No provisional ballot may be rejected on the basis of

  23     failure to complete all five fields when a Board of Elections

  24     is otherwise able to determine that the ballot was cast by a

  25     qualified elector.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:253
                                                              253ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28935
                                                                                     1310
                                                                         Vol. 2 - 253
   1              Did I read that correctly?

   2       A.     Yes.

   3       Q.     And for this one are you also saying that as long as

   4     there's at least one identifying piece of information, that

   5     that should be sufficient?

   6       A.     I think what we are saying in this one is the same thing

   7     as we said in the last one, that when a Board of Elections is

   8     able to determine that a qualified elector who otherwise would

   9     be able to vote casts that ballot, that they should not be

  10     disenfranchised due to technical defects such as an empty

  11     field.

  12       Q.     Is it also important to make sure that the person

  13     casting that ballot is that person?

  14       A.     Yes.    But, again, if the Board has enough information,

  15     our position is that that person should be able to vote

  16     regardless of whether they are -- they have met the technical

  17     requirements or not.

  18       Q.     I understand that.       I'm just making sure that -- it is a

  19     valid concern that the person casting the ballot is who they

  20     say they are.

  21       A.     Yes.    And I think we agree with that.          And we say in

  22     here that the Board of Elections is otherwise able to determine

  23     that the ballot was cast by a qualified elector.

  24       Q.     Okay.    Thank you.

  25              And then on the last page -- I'm sorry, not the last




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:254
                                                              254ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28936
                                                                                     1311
                                                                         Vol. 2 - 254
   1     page, but page 23.

   2       A.    Uh-huh.

   3       Q.    Is says that one of your requests is a unified poll book

   4     must be used in each multi-precinct polling place, such that a

   5     voter attempting to cast a ballot at the correct polling

   6     location will not be deemed to be in the wrong precinct and

   7     required to cast a provisional ballot.

   8             Did I read that correctly?

   9       A.    Yes.

  10       Q.    Is that still your goal for this litigation?

  11       A.    Yes.

  12       Q.    And was that also your goal in a prior litigation by the

  13     Ohio Democratic Party --

  14                MR. McTIGUE:      Let me let her finish the question.

  15                THE COURT:     Complete your question, Ms. Carwile.

  16   BY MS. CARWILE:

  17       Q.    I was also asking if that was a goal in a different

  18     case, the Ohio Democratic Party versus Husted that was tried in

  19     November of 2015?

  20                MR. McTIGUE:      Objection, Your Honor.         I don't see the

  21     relevance of that here.

  22                THE COURT:     Sustained.

  23                MS. CARWILE:      May I confer?

  24                THE COURT:     Yes, you may.

  25                MS. CARWILE:      No further questions, Your Honor.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:255
                                                              255ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28937
                                                                                     1312
                                                                         Vol. 2 - 255
   1                THE COURT:     Any redirect, Mr. McTigue?

   2              Thank you, Ms. Carwile.

   3                MR. McTIGUE:      Just one moment, Your Honor.

   4                               REDIRECT EXAMINATION

   5   BY MR. McTIGUE:

   6       Q.     Mr. West, just a couple of questions.

   7              Ms. Carwile asked you a series of questions regarding

   8     activities conducted by the party, voter education, voter

   9     protection, Get Out the Vote activities --

  10       A.     Uh-huh.

  11       Q.     -- for various years and whether or not the party

  12     intended to conduct similar activities this year.

  13              And the question -- and the question that I have for you

  14     is whether or not these laws would impose a greater burden on

  15     ODP with respect to those activities that Ms. Carwile asked you

  16     about?

  17       A.     With respect to voter education and voter protection, I

  18     think they would.       With voter education, certainly, we will

  19     have to go back and educate voters who only vote in

  20     presidential elections, particularly in areas that see a higher

  21     percentage of provisional ballots either because the population

  22     is more transient, they are less likely to have I.D., or

  23     whatever reason.      We will have to go back and educate those

  24     voters as to what they can expect when they go to the polls

  25     this time due to the changed laws.           Otherwise, we would not




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:256
                                                              256ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28938
                                                                                     1313
                                                                         Vol. 2 - 256
   1     have to conduct as large a voter education program, and we

   2     would have more resources, particularly more federal resources,

   3     which as I previously discussed are limited, to conduct our

   4     core mission of registering voters, getting people out to vote.

   5       Q.    And I think -- I don't remember the exact question that

   6     you were asked by Ms. Carwile, but part of your response had to

   7     do with the party's activities when there's a close election;

   8     in other words, after the polls close on Election Day.

   9       A.    Uh-huh.

  10       Q.    What activities -- or how do these laws that we're

  11     talking about relate to the party's involvement with

  12     post-election?

  13                MS. CARWILE:      Objection; beyond the scope.

  14                THE COURT:     I agree.     Sustained.

  15                MS. CARWILE:      Thank you.

  16                MR. McTIGUE:      I have no further questions then,

  17     Your Honor.     Thank you.

  18                THE COURT:     Thank you, Mr. McTigue.

  19             Ms. Carwile, do you have anything further?

  20                MS. CARWILE:      Nothing further, Your Honor.

  21                THE COURT:     Mr. West, thank you very much, sir.              You

  22     may be excused.

  23                THE WITNESS:      Thank you, Your Honor.

  24                THE COURT:     Mr. McTigue, that will conclude our

  25     business for today.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:257
                                                              257ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28939
                                                                                     1314
                                                                         Vol. 2 - 257
   1             How many witnesses remain on the Plaintiffs' witness

   2     list at this point?

   3                 MR. CHANDRA:     You mean in total, Your Honor?

   4                 THE COURT:     Yes.

   5                 MR. CHANDRA:     It would take us a little while to find

   6     an answer for that because we've been eliminating people that

   7     we don't need anymore.

   8                 THE COURT:     How many do you have on tap for tomorrow?

   9                 MR. CHANDRA:     So, Your Honor, we have three on tap for

  10     tomorrow.     And I'm glad you asked because one of the things we

  11     wanted to advise the Court is we had originally been relying on

  12     the Court's scheduling order about Fridays being off so when we

  13     learned Monday night that that was not the case we were, you

  14     know, scrambling to move things to try to fill up Friday.                   So

  15     we're not certain at this point that we're going to wind up

  16     having a full day of witnesses for Friday despite our best

  17     efforts.     And so one of our suggestions was going to be -- we

  18     haven't had a chance to talk to opposing counsel -- is if the

  19     Court wants to start a little later at 9:00, we can do that,

  20     but that's kind of where we are with respect to Friday, is the

  21     three witnesses.

  22                 THE COURT:     I understand.

  23                 MR. CHANDRA:     Sorry about that.       We should be better

  24     off next Friday.

  25                 THE COURT:     It's not a problem, but I want you to be




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:258
                                                              258ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28940
                                                                                     1315
                                                                         Vol. 2 - 258
   1     clear, and I think that the record should be clear, that Friday

   2     was going to be an off day when we thought that this was going

   3     to be a two-week trial.        And you'll recall that you told us

   4     something quite the contrary later.           And because the Court has

   5     a two-month trial that -- that's a criminal trial that's

   6     scheduled to begin on April 4, I have to be done with this

   7     trial no later than April 1.         So in order to accommodate that,

   8     we have to go every day of the week, including Friday.                  And I'm

   9     not going to -- depending on how we go, I'm looking into the

  10     possibility of some Saturday sessions since we don't have a

  11     jury.   That's because we have to get this done.              I don't right

  12     now foresee that as a likelihood because you are calling

  13     witnesses from your list and we're avoiding duplicative or

  14     cumulative testimony, but given the compelling issues and the

  15     fact that we need to get this done -- this is not one of those

  16     cases where we can take two months off and then resume after my

  17     first trial because whatever -- if a decision is made that is

  18     going to impact in an affirmative way or in a way that may

  19     require the Secretary and his Boards of Elections to take some

  20     additional steps in preparation for the November election, that

  21     needs to be done sooner rather than on the eve of the election.

  22     So, you know, we will have to go as we will have to go.

  23             Now, having said that, tomorrow we have the investiture

  24     of Magistrate Judge Kim Jolson.          That investiture lasts from --

  25     will last from approximately 1:30 until -- I would say that it




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:259
                                                              259ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28941
                                                                                     1316
                                                                         Vol. 2 - 259
   1     will last from probably 1:30 at least until 2:30 because a

   2     number of judges are speaking, and we are lawyers at our core

   3     and, which Ms. Coulter will attest, means that we have many

   4     words that we need to convey.

   5               So we will convene tomorrow morning at 8:30 in Judge

   6     Frost's courtroom.       We are convening at 8:30 instead of 9:00,

   7     Mr. Chandra, because Judge Frost has a criminal calendar at

   8     noon so we have to be out of there at 11:45 at the absolute

   9     latest.     Originally I was going to have Judge Watson's

  10     courtroom, but at the time on Monday when we -- when we made

  11     the agreement, he was still in trial but thought that he would

  12     be done by now.      He's not so he has to have his own courtroom.

  13     And I could use Judge Sargus' courtroom, but his courtroom is

  14     serving as the overflow courtroom for this trial.                So we just

  15     have, you know, a perfect storm.          So we'll work until 11:45,

  16     we'll take an extended lunch.          I'll ask everybody to be back in

  17     Judge Frost's courtroom by, you know, 2:30 so that we can

  18     resume.     We're going to resume as soon as -- as soon as the

  19     investiture is completed, and I would like to work until 5:00.

  20     So as would be said, bring me your witnesses.

  21                 MR. CHANDRA:     Okay.   We will do that, Your Honor.

  22               There's one other thing that I would like to advise you

  23     of that I haven't had a chance to or with opposing counsel with

  24     respect to this whole Friday issue.

  25               Before we started trial I had offered Judge Polster in




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:260
                                                              260ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28942
                                                                                     1317
                                                                         Vol. 2 - 260
   1     Cleveland, who is doing a mediation in a very sensitive matter

   2     for Judge Oliver Friday, April 1, and that got scheduled with

   3     the parties and lawyers coming from around the country.                  So I

   4     wanted the Court to just be aware that I have that obligation,

   5     I can't change it.       I'm going to work with my co-counsel to try

   6     to -- assuming we're still, you know, trying to wrap up on that

   7     day, you know, I'm going to try to work with them on that, but

   8     I just wanted everybody to be aware of that, with the Court's

   9     permission.

  10                 THE COURT:     I mean, there are -- there are four of

  11     you -- there are five of you on the Plaintiffs' side who

  12     represent the Plaintiffs.         So if you are out, Mr. Chandra,

  13     I'm -- I have no doubt that your colleagues will carry the

  14     banner forward.      And so I understand, and you are excused for

  15     that day.

  16                 MR. CHANDRA:     Okay.   Thank you, Your Honor.

  17             Then I also want to report I'm never this optimistic at

  18     this point in a trial, but actually we do believe that we have

  19     covered a lot more territory than we thought we would by now.

  20     And, particularly with the Court's facilitation on the

  21     stipulations, we do think that we're going to be able to pick

  22     the pace up and avoid duplicative testimony over the course of

  23     next week.     So we actually feel that even though we have a lot

  24     still more to introduce, we do feel that we have made good

  25     progress in the case.




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:261
                                                              261ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28943
                                                                                     1318
                                                                         Vol. 2 - 261
   1                THE COURT:     Okay.     I have every optimism that we

   2     will -- well, we have -- we have eleven more trial days, and

   3     that's not even counting Saturdays.           So if we count Saturdays,

   4     we have at least 13 more trial days and so, you know, I will

   5     make a determination sometime during the week of the 21st

   6     whether the 26th of March and April 2 will also be trial days.

   7     I'll make that determination in conjunction with counsel.                   Not

   8     in conferring with counsel, but in conjunction with counsel in

   9     the sense that if you all are moving along at a clip that looks

  10     like we'll be able to finish on the first, we won't have to.

  11     But if we have the kind of delays that we had with the one

  12     witness, I'm just going to make -- I'm going to make a sua

  13     sponte decision for Saturday sessions.

  14             Ms. Richardson?

  15                MS. RICHARDSON:        Yes, Your Honor?

  16                THE COURT:     Anything from the Defense?

  17                MS. RICHARDSON:        No, Your Honor.     Thank you.

  18                THE COURT:     Thank you.

  19             Now, for tomorrow's witnesses, are there any Board of

  20     Election -- current Board of Election personnel who are

  21     scheduled to be here?

  22                MS. GENTRY:     Yes, Your Honor.       All three witnesses

  23     are, I believe, current personnel of Boards of Elections.

  24                THE COURT:     Okay.     So since we kind of have a good

  25     sense now how to move through these examinations with dispatch,




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:262
                                                              262ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28944
                                                                                     1319
                                                                         Vol. 2 - 262
   1     I'll leave it to counsel -- we're ending early for us today,

   2     almost an hour earlier than we ended yesterday.               It's only

   3     5:15.    So I will ask counsel to confer with one another so we

   4     can get on top of the documents and we'll know what documents

   5     you can stipulate to and which ones there will have to be

   6     further examination on.

   7                MS. GENTRY:     Yes, Your Honor.

   8                THE COURT:     So we're all square on the boxes being

   9     moved because they have to come in here this evening and set

  10     up.

  11                MS. GENTRY:     Yes, Your Honor.

  12                THE COURT:     And I don't know if any of you have ever

  13     observed an investiture, but if you get the opportunity to see

  14     Judge Jolson's investiture, I would urge you to observe it if

  15     there is space and you otherwise have time.

  16              Thank you very much, everyone, for working so

  17     cooperatively and collaboratively both among yourselves and

  18     with the Court so we could continue to move with some dispatch

  19     while at the same time not sacrificing quality.

  20           (Proceedings concluded at 5:17 p.m.)

  21                                       - - -

  22

  23

  24

  25




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:656
                                   41-5Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:263
                                                              263ofof263
                                                                      263PAGEID
                                                                          PAGEID#:#:28945
                                                                                     1320
                                                                         Vol. 2 - 263
   1                              C E R T I F I C A T E

   2

   3                We do hereby certify that the foregoing is a true and

   4     correct transcript of the proceedings before the Honorable

   5     Algenon L. Marbley, Judge, in the United States District Court,

   6     Southern District of Ohio, Eastern Division, on the date

   7     indicated, reported by us in stenotypy and transcribed by us or

   8     under our supervision.

   9

  10                                    s/Denise Errett, FCRR
                                        Denise Errett, FCRR
  11                                    Official Federal Court Reporter

  12                                    s/Darla J. Coulter, RMR
                                        Darla J. Coulter, RMR
  13

  14                                    DATE:    March 21, 2016

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




                                                Exhibit E, NEOCH v. Husted Trial Tr. Vol. II
